Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Application/Election/Restrictions
2.	Claims 1-17 are pending and under examination in this office action.

Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 1-17 are indefinite because:
i. There is no subject for the step of administering the claimed antibody recited in claim 1.
ii. Claim 17 recites “preferably” and “more preferably”. The recitation "preferably" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
iii. The rest of the claims are indefinite as depending from an indefinite claim.
Claim Rejections - 35 USC § 112
5.	The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
To provide adequate written description and evidence of possession of a claimed genus, the specification must provide sufficient distinguishing identifying characteristics of the genus.  The factors to be considered include disclosure of complete or partial structure, physical and/or chemical properties, functional characteristics, structure/function correlation, methods of making the claimed product, or any combination thereof.  
Claims 1-17 encompasses using a genus of anti-RGMa monoclonal antibodies comprising a variable heavy chain (VH) comprising VHCDR1 comprising an amino acid sequence of SEQ ID NO:1, a VHCDR2 comprising an amino acid sequence of SEQ ID NO:2 and a VHCDR3 comprising an amino acid sequence of SEQ ID NO:3; and a variable light chain (VL) comprising a VLCDR1 comprising an amino acid sequence of SEQ ID NO:4, a VLCDR2 comprising an amino acid sequence of SEQ ID NO:5, and a VLCDR3 comprising an amino acid sequence selected from the group consisting of SEQ ID NO:6 and SEQ ID NO:7 or comprising a VH comprising an amino acid sequence of SEQ ID NO:8 and VL comprising amino acid sequence of SEQ ID NO:9 or 10 for treating spinal cord injury. The claims encompass using structurally and functionally undefined anti-RGMa antibodies because the limitation “an amino acid sequence of SEQ ID NO:x” recited in the claims includes fragments or any sequences within the recited SEQ ID NO:x. Claim 13 encompass using a genus of anti-RGMa human monoclonal antibody for treating spinal cord injury.
The specification only discloses systemic administration of anti-RGMa antibodies, AE12-1 and AE12-1-Y to an animal model of spinal cord injury induced by impact compression injury at T8. The anti-RGMa antibodies, AE12-1 and AE12-1-Y comprise a VH comprising VHCDR1  comprising the amino acid sequence of SEQ ID NO:1, a VHCDR2 comprising the amino acid sequence of SEQ ID NO:2 and a VHCDR3 comprising the amino acid sequence of SEQ ID NO:3; and a VL comprising a VLCDR1 comprising the amino acid sequence of SEQ ID NO:4, a VLCDR2 comprising the amino acid sequence of SEQ ID NO:5, and a VLCDR3 comprising the amino acid sequence of SEQ ID NO:6 or SEQ ID NO:7 or comprising a VH comprising the amino acid sequence of SEQ ID NO:8 and VL comprising the amino acid sequence of SEQ ID NO:9 or comprising a heavy chain (HC) comprising the amino acid sequence of SEQ ID NO:16 and a light chain (LC) comprising the amino acid sequence of SEQ ID NO:15.  However, the specification fails to provide sufficient description or evidence to demonstrate that Applicant is in possession of using the claimed genus of anti-RGMa variant antibodies that comprises fragments within the recited SEQ ID NOs: for the VH, HCDR1-3, VL, LCDR1-3, HC (heavy chain) and LC (light chain). The specification also fails to provide sufficient description or evidence to demonstrate that Applicant is in possession of the claimed genus of anti-RGMa human monoclonal antibodies that are monoclonal and fully human antibodies as recited in claim 13 because the claims are not limited to the antibodies set forth above but also encompass antibodies comprising structurally and functionally undefined fragments or sequences of the recited SEQ ID NOs: for the VH, HCDR1-3, VL, LCDR1-3, HC and LC.
In making a determination of whether the application complies with the written description requirement of 35 U.S.C. 112, first paragraph, it is necessary to understand what Applicant is in possession of and what Applicant is claiming.  
M.P.E.P. § 2163 instructs:
An invention described solely in terms of a method of making and/or its function may lack written descriptive support where there is no described or art-recognized correlation between the disclosed function and the structure(s) responsible for the function. . . . 
An applicant may show possession of an invention by disclosure of drawings or structural chemical formulas that are sufficiently detailed to show that applicant was in possession of the claimed invention as a whole. . . . 
An applicant may also show that an invention is complete by disclosure of sufficiently detailed, relevant identifying characteristics which provide evidence that applicant was in possession of the claimed invention, i.e., complete or partial structure, other physical and/or chemical properties, functional characteristics when coupled with a known or disclosed correlation between function and structure, or some combination of such characteristics.” 
This standard has not been met in this case. Applicant has not disclosed sufficient species for the broad genus of anti-RGMa antibodies or anti-RGMa monoclonal human antibodies and their use in treating spinal cord injury. From the specification, it is clear that Applicant is in possession of using the anti-RGMa antibodies, AE12-1 and AE12-1-Y or anti-RGMa antibodies disclosed by Hanzatian et al. (WO2014089209) or Mueller et al. (WO2013112922) for treatment of spinal cord injury. However, Applicant is not in possession of other structurally and functionally anti-RGMa variant antibodies or anti-RGMa monoclonal human antibodies that contain structurally and functionally undefined antibodies because the specification fails to provide sufficient description as to what other common structure and amino acid sequences are required by the claimed anti-RGMa variant antibodies or anti-RGMa monoclonal human antibodies. It is not known what can or cannot be changed in order to preserve binding ability of anti-RGMa antibodies, AE12-1 and AE12-1-Y comprising the recited SEQ ID NOs: for their HC/LC, HCDR1-3/LCDR1-3 and VH/VL. The specification also fails to provide sufficient description as to what structures or sequences for the claimed fully human monoclonal antibodies or their corresponding HC/LC, HCDR1-3/LCDR1-3 and VH/VL are in order to generate human monoclonal antibodies with the claimed binding ability or features (i.e. specifically binding to RGMa) and what sequences can be changed or not changed in order to have the claimed binding ability or features. 
As an initial matter, Applicant has provided no structures or sequences sufficiently detailed to show that he/she was in possession of the claimed invention as a whole. There was also no known or disclosed correlation between the required function (binding to human PAC1) and any particular structure or sequence for human monoclonal antibodies. 
In light of Amgen, Inc. v. Sanofi, 872 F.3d 1367 (Fed. Cir. 2017), describing a “fully characterized antigen” for an antibody is no longer adequate on its own to demonstrate possession of the antibody. Based on MPEP§2161.01 and 2163, the USPTO guidance regarding written description requirement of 35 U.S.C.§C112 (a), specifically concerning the written description requirement for claims drawn to antibodies and Federal Circuit decisions, when an antibody is claimed, 35USC112(a) requires adequate written description of the antibody itself. See Amgen 872 F.3d at 1378-79. 
The court of the Federal Circuit also stressed that the “newly characterized antigen" test could not stand because it contradicted the quid pro quo of the patent system whereby one must describe an invention in order to obtain a patent. See Amgen, 872 F.3d at 1378-79, quoting Ariad Pharmaceuticals, Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1345 (Fed. Cir.2010). In view of the Amgen decision, adequate written description of a newly characterized antigen alone should not be considered adequate written description of a claimed antibody to that newly characterized antigen, even when preparation of such an antibody is routine and conventional.  
Furthermore, the Fed. Cir.’s decision in Amgen confirmed that post-filing disclosures may be informative in establishing the size of the claimed genus. Based on MPEP 2163(II)(A)(3)(a)(ii), the written description requirement for a claimed genus may be satisfied through description of: i) A representative number of species … or ii)  Disclosure of relevant, identifying characteristics … By functional characteristics coupled with a known or disclosed correlation between function and structure while the specification broadly claims a class of antibodies including a human or humanized antibody, the specification does not describe a single antibody that satisfies the claim limitations. See Eli Lilly, 119 F.3d at 1566-69. The specification does not describe any relevant identifying characteristics for such fully-human antibodies or even a single human variable region. The instant specification fails to support its contention that generating fully-human antibodies with the claimed properties would be straightforward for a person of ordinary skill in the art given the state of human antibody technology. AbbVie v. Janssen Biotech and Centocor Biologics (Fed. Cir. 2014)
Unlike the antibody example cited in the PTO guidelines, therefore, simple possession of the known human RGMa did not place Applicant in possession of the claimed human antibodies or human monoclonal antibodies. What it does demand is that one of skill in the art can “visualize or recognize” the claimed antibodies based on the specification’s disclosure. Eli Lilly, 119 F.3d at 1568. In other words, the specification must demonstrate constructive possession, and the instant specification fails to do so. Ariad, 598 F.3d at 1352. Thus, the actual inventive work of producing a human variable region to generate a human antibody or a humanized antibody was left for subsequent inventors to complete. The scope of the Applicant’s right to exclude cannot “overreach the scope of its contribution to the field of art as described in the instant specification.” Reiffin v. Microsoft Corp., 214 F.3d 1342, 1345 (Fed. Cir. 2000). 
The specification’s general reference to fully human antibodies or human monoclonal antibodies does not clearly suggest any particular sequences that can be used in order to result in the claimed antibodies or the claimed features. As such, he cannot possibly have possessed the entire genus.
It is well established in the art that the formation of an intact antigen-binding site generally requires the association of the complete heavy and light chain variable regions of a given antibody, each of which consists of three CDRs which provide the majority of the contact residues for the binding of the antibody to its target epitope.  The amino acid sequences and conformations of each of the heavy and light chain CDRs are critical in maintaining the antigen binding specificity and affinity which is characteristic of the parent immunoglobulin.  It is expected that all of the heavy and light chain CDRs in their proper order and in the context of framework sequences which maintain their required conformation, are required in order to produce a protein having antigen-binding function and that proper association of heavy and light chain variable regions is required in order to form functional antigen binding sites.  MacCallum et al. (J. Mol. Biol.,1996; 262: 732-745, as in IDS) teaches that although CDR3 of the heavy and light chain  dominate, a number of residues outside the standard CDR definitions make antigen contacts (see p. 733, right col) and non-contacting residues within the CDRs coincide with residues as important in defining canonical backbone conformations (see page 735, left col.).  Pascalis et al. (The Journal of Immunology, 2002; 169: 3076-3084, as in IDS) teaches that grafting of the CDRs into a human framework was performed by grafting CDR residues and maintaining framework residues that were deemed essential for preserving the structural integrity of the antigen binding site (see page 3079, right col.) and that although abbreviated CDR residues were used in the constructs, some residues in all 6 CDRs were used for the constructs (see page 3080, left col.).  The fact that not just one CDR is essential for antigen binding or maintaining the conformation of the antigen binding site because although CDR H3 is at the center of most if not all antigen interactions, clearly other CDRs play an important role in the recognition process (page 199, left col.) and this is demonstrated in this work by using all CDRs except L2 and additionally using a framework residue located just before the H3 (see page 202, left col.; Casset et al., BBRC, 2003; 307: 198-205, as in IDS).  Vajdos et al. (J. Mol. Biol. 2002; 320: 415-428, as in IDS) also teaches that antigen binding is primarily mediated by the CDRs more highly conserved framework segments which connect the CDRs are mainly involved in supporting the CDR loop conformations and in some cases framework residues also contact antigen (page 416, left col.).  Holm et al.(Mol. Immunol., 2007; 44: 1075-1084) teaches that  although residues in the CDR3 of the heavy chain were involved in antigen binding, unexpectedly a residue in CDR2 of the light chain was also involved (abstract).  Chen et al. (J. Mol. Bio., 1999; 293: 865-881, as in IDS) teaches that the antigen binding site is almost entirely composed of residues from heavy chain CDRs, CDR-H1, H2, H3 (page 866).  Wu et al. (J. Mol. Biol., 1999; 294:151-162, as in IDS) teaches that it is difficult to predict which framework residues serve a critical role in maintaining affinity and specificity due in part to the large conformational change in antibodies that accompany antigen binding (page 152 left col.) but certain residues have been identified as important for maintaining conformation. These references demonstrate that in order to generate an antibody with the claimed binding activity or features, the antibody must comprise all 6 CDRs with defined sequences or structures in order to maintain the claimed antigen binding specificity and affinity. However, no such information is provided by the specification.
It is also known in the art that a single amino acid change can abolish the binding ability of a molecule. For example, a substitution of lysine residue by glutamic acid at position 118 of acidic fibroblast growth factor results in a substantial loss of its biological activity including the binding ability to heparin and its receptor (Burgess et al. J of Cell Bio. 1990, 111:2129-2138, as in IDS). Although many amino acid substitutions are possible in any given protein, the position of where such amino acid substitutions can be made is critical for maintaining the function of a protein; i.e. only certain positions can tolerate conservative substitutions without changing the relationship of three dimensional structure and function of the protein (col 2, p. 1306, Bowie et al. Science, 1990, 247:1306-1310, as in IDS). Even if an active or binding site were identified in the specification, they may not be sufficient, as the ordinary artisan would not immediately recognize that an active or binding site must assume the proper three-dimensional configuration to be active because conformation is dependent upon surrounding residues; i.e. substitution of non-essential residues can often destroy activity. In addition to a core determinant sequence, the protein-protein interaction also relies on the flanking or noncontiguous residues (see p. 445 the second column, first paragraph, Pawson et al. 2003, Science 300:445-452, as in IDS). The optimal binding motif for a domain is not necessarily suitable for physiological or in vivo interaction. The predictive data always need to be validated by actual analyses in cells (see p. 445, the third column, second paragraph, Pawson et al. 2003, Science 300:445-452, as in IDS). Alaoui-lsmaili teaches that designing a mutein having predictable activities is difficult because of the complexity of the interactions between ligands and receptors (Alaoui-lsmaili et al., Cytokine Growth Factor Rev. 2009; 20:501-507, as in IDS). For example, given the complexity of BMP-BMP receptor interactions, it is difficult to design BMPs with improved affinity and/or specificity for one specific receptor. More importantly, predicting the in vivo biological activity of such altered BMPs remains a challenging undertaking (see p. 502, right col., 2th paragraph). Further, when multiple mutations are introduced, there is even less predictability because Guo et al. teaches that the effects of mutations on protein function are largely additive (see p. 9207, left col., 2th paragraph, Guo et al., PNAS 2004; 101:9205-9210, as in IDS). Moreover, even minor changes in the amino acid sequences of the heavy and light variable regions, particularly in the CDRs, may dramatically affect antigen-binding function as evidenced by Rudikoff et al. (Proc. Natl. Acad. Sci. USA 1982 Vol. 79: page 1979, as in IDS).  Rudikoff et al teach that the alteration of a single amino acid in the CDR of a phosphocholine-binding myeloma protein resulted in the loss of antigen-binding function.  Applicant fails to teach what structures/amino acid sequences are for the claimed variant antibodies comprising fragments for VHCDRs1-3, VLCDRs1-3, VH, VL, HC and LC as in claims 1 and 9-12 or fully human antibodies or human monoclonal antibodies as in claim 13. Neither the specification nor the prior art teaches what other structurally and functionally undefined variant antibodies are and can possess the claimed biological binding properties as claimed. The specification provides no identification of any particular portion of the structure that must be conserved. The instant specification fails to provide sufficient descriptive information, such as definitive structural or functional features of the claimed genus of anti-RGMa variant antibodies as in claims 1-17 or the claimed genus of anti-RGMa fully human antibodies or anti-RGMa human monoclonal antibodies as in claim 13. There is no description of the conserved regions which are critical to the function of the claimed genus. There is no description of the sites at which variability may be tolerated and there is no information regarding the relation of the structure of other antibodies containing structurally and functionally undefined sequences to the function of the anti-RGMa antibodies recited in the claims. Furthermore, the prior art does not provide compensatory structural or correlative teachings sufficient to enable one of skill to isolate and identify what other antibodies containing structurally and functionally undefined sequences might be.  Since the common characteristics/features of other anti-RGMa antibodies containing structurally and functionally undefined sequences are unknown, a skilled artisan cannot envision the functional correlations of the genus with the claimed invention.   Accordingly, in the absence of sufficient recitation of distinguishing identifying characteristics, the specification does not provide adequate written description of using the genus of anti-RGMa antibodies in the claimed method.
Based on MPEP § 2161.01 and §2163, “to satisfy the written description requirement, a patent specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. See, e.g., Moba, B.V. v. Diamond Automation, Inc., 325 F.3d 1306, 1319, 66 USPQ2d 1429, 1438 (Fed. Cir. 2003); Vas-Cath, Inc. v. Mahurkar, 935 F.2d at 1563, 19 USPQ2d at 1116”.
Vas-Cath Inc. v. Mahurkar, 19USPQ2d 1111, clearly states “applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the ‘written description’ inquiry, whatever is now claimed.” (See page 1117.)  The specification does not “clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed.” (See Vas-Cath at page 1116).  As discussed above, the skilled artisan cannot envision the detailed chemical structure of the encompassed genus of anti-RGMa antibodies and its functional correlation with treating spinal cord injury, and therefore conception is not achieved until reduction to practice has occurred, regardless of the complexity or simplicity of the method of isolation.   Adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method of isolating it.  The compound itself is required.  See Fiers v. Revel, 25 USPQ2d 1601 at 1606 (CAFC 1993) and Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016. One cannot describe what one has not conceived.  See Fiddes v. Baird, 30 USPQ2d 1481 at 1483 and Centocor v. Abbott, 636 F.3d1341 (Fed. Cir. 2011) and AbbVie v. Janssen, 759 F.3d 1285 (Fed. Cir.2014). One cannot describe what one has not conceived.  See Fiddes v. Baird, 30 USPQ2d 1481 at 1483.   
Therefore, the claimed method of treating a spinal cord injury using the claimed genus of anti-RGMa antibodies has not met the written description provision of 35 U.S.C. §112, first paragraph.  Applicant is reminded that Vas-Cath makes clear that the written description provision of 35 U.S.C. §112 is severable from its enablement provision (see page 1115). Applicant is directed to the Guidelines for the Examination of Patent Applications Under the 35 U.S.C. 112, ¶ 1 "Written Description" Requirement. See MPEP § 2161.01 and 2163.

Claim Rejections - 35 USC § 112
6.	Claims 1-17 are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as based on a disclosure which is not enabling.  The disclosure does not enable one of ordinary skill in the art to practice the invention without a subject for the step of administering, which is/are critical or essential to the practice of the invention but not included in the claim(s). See In re Mayhew, 527 F.2d 1229, 188 USPQ 356 (CCPA 1976). The limitation “a subject” is required for a step of administering in the method recited in claim 1. The method is not enabling without a subject to perform the step of administering.  

7.	Claims 1-17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph,  because the specification, while being enabling for recovering motor function and promoting neurite outgrowth in an animal model of spinal cord injury (SCI) induced by impact compression injury at T8 by administering to the animal model an anti-RGMa antibody, AE12-1 or AE12-1-Y, does not reasonably provide enablement for a method for treating, preventing and curing spinal cord injury using the claimed anti-RGMa antibodies comprising structurally and functionally undefined anti-RGMa antibodies as broadly claimed. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims.  In addition, the specification does not enable the invention of claims 1-17 that is directed to a method of prevention and curing.
“There are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is ‘undue’. These factors include, but are not limited to: (A) The breadth of the claims; (B) The nature of the invention; (C) The state of the prior art; (D) The level of one of ordinary skill; (E) The level of predictability in the art; (F) The amount of direction provided by the inventor; (G) The existence of working examples; and (H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure. In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988)”. See MPEP § 2164.01.
Claims 1-17 are drawn to a method of treating a spinal cord injury (SCI) in a subject in need thereof, comprising administering a therapeutically effective dose of a monoclonal anti-RGMa antibody, wherein the antibody comprises a variable  heavy chain (VH) comprising VHCDR1 comprising an amino acid sequence of SEQ ID NO:1, VHCDR2 comprising an amino acid sequence of SEQ ID NO:2, and VHCDR3 comprising an amino acid sequence of SEQ ID NO:3, and a variable light chain (VL) comprising a VLCDR1 comprising an amino acid sequence of SEQ ID NO:4, a VLCDR2 comprising an amino acid sequence of SEQ ID NO:5 and a VLCDR3 comprising an amino acid sequence of SEQ ID NO:6 or 7.
Claims 1-17 encompass a method of treating, preventing and curing a spinal cord injury using the claimed monoclonal anti-RGMa antibody in view of paragraph [0080] of instant specification (based on published application). The claims also encompass using a structurally and functionally undefined monoclonal anti-RGMa antibody comprising structurally and functionally undefined VHCDRs1-3 and VLCDRs1-3 because the limitation “an amino acid sequence of SEQ ID NO:x” encompasses fragments with the sequence of the recited SEQ ID NO:x. 
The instant invention is based on findings that administration of an anti-RGMa antibody, AE12-1 or AE12-1-Y, to animal model of spinal cord injury (SCI) induced by impact compression injury at T8 resulted in motor functional recovery and promoting neurite outgrowth in the animal model of SCI. Applicant extrapolates the above findings to the claimed method of treating a spinal cord injury in a subject in need thereof, comprising administering a therapeutically effective amount of a monoclonal anti-RGMa antibody, wherein the antibody comprise a VH comprising VHCDR1 comprising an amino acid sequence of SEQ ID NO:1, VHCDR2 comprising an amino acid sequence of SEQ ID NO:2, VHCDR3 comprising an amino acid sequence of SEQ ID NO:3 and a VL comprising VLCDR1 comprising an amino acid sequence of SEQ ID NO:4, VLCDR2 comprising an amino acid sequence of SEQ ID NO:5 and VLCDR3 comprising an amino acid sequence of SEQ ID NO:6.
Based on paragraph [0080] of instant specification (based on published application), the definition “treat” or “treatment” encompass prevention and curing. 
[0080] “Treat”, “treating” or “treatment” are each used interchangeably herein to describe reversing, alleviating, or inhibiting the progress of a disease, or one or more symptoms of such disease, to which such term applies. A treatment may be either performed in an acute or chronic way. The term also refers to reducing the severity of a disease or symptoms associated with such disease prior to affliction with the disease. Such reduction of the severity of a disease prior to affliction refers to administration of an antibody or pharmaceutical composition described herein to a subject that is not at the time of administration afflicted with the disease…...

The instant claims recite the limitation “treating a spinal cord injury …", which encompasses preventing and curing a spinal cord injury caused by all possible mechanisms in view of paragraph [0080] of instant specification (based on published application). Applicant is not enabled for a method of treating, preventing or curing a spinal cord injury caused by all possible mechanisms because there is no cure for spinal cord injury. The spinal cord injury is irreversible in view of the factsheet of spinal cord injury from Mayo Clinic (see p 2, retrieved from the Mayo Clinic website). Neither the specification nor the prior art provides guidance as to how to prevent a person from having a spinal cord injury caused by all possible mechanisms or cure a spinal cord injury caused by all possible mechanisms.  Any individual has a potential to develop or have a spinal cord injury caused by all possible mechanisms. Applicant fails to teach how to identify or predict when and which person among us would be susceptible to such a spinal cord injury or developing the spinal cord injury, and predict when the person would need administration of the claimed monoclonal anti-RGMa antibody to prevent the spinal cord injury. Neither the specification nor the prior art teaches that administration of the claimed monoclonal anti-RGMa antibody can prevent a person from getting a spinal cord injury caused by any possible mechanisms or cure a spinal cord injury caused by any possible mechanisms. 
The claims encompass nerve or neurite/axonal regeneration of the CNS in vivo and neuronal or axonal regeneration from a mature lesioned neuron of the CNS in vivo. It is known in the art that the regeneration in the central nervous system is still a challenge. Several molecules have been identified to inhibit remyelination in the CNS and axonal/neurite regeneration, myelin-associated molecules such as Nogo, MAG, and proteoglycans in the extracellular matrix, (see p. 1052, 2nd col., Blight Nat. Neurosci. 2002. 5: 1051-4; p. 316, Schmidt et al. Annu. Rev. Biomed. Eng. 2003. 5: 293-347 and p. 450, 2nd col. Hoke et al. Nat. Clin. Pract. Neurol. 2006: 448-454). The nerve injury of the CNS in vivo results in generation of glial scars, which inhibits nerve regeneration of the CNS. Neither the specification nor the prior art teaches that degeneration of the CNS or spinal cord in vivo can be reversed or regenerated by any given agent. It is also well known that animal models of spinal cord injury are different from human spinal cord injury as well as other animal models in terms of anatomical, neurophysiological, and functional histopathological measures.  Hoke et al. teach that regeneration found in certain rat models only occurs over a relatively short distance that is caused by a short duration of denervation (see Hoke et al. Nat. Clin. Pract. Neurol. 2006: 448-454). However, in humans, nerve regeneration requires the nerve to re-grow over long distances and the distal portion of the nerve progressively loses its ability to support regeneration during the regeneration process (see Hoke et al. Nat. Clin. Pract. Neurol. 2006: 448-454.). It requires overcoming several issues to successfully regenerate nerves in the CNS or spinal cord injury. These issues include increasing outgrowth for a long distance, slowing denervation changes in denervated Schwann cells (preventing scar formation) and overcoming inhibitory molecules that prevent regeneration in the CNS or spinal cord injury. However, these problems have not been overcome in the CNS regeneration or reversing spinal cord injury. Neither the specification nor the prior art provides guidance as to regenerate nerves in the CNS or reverse spinal cord injury. Thus, it is unpredictable whether administration of the claimed monoclonal anti-RGMa antibody to a spinal cord injury can prevent or cure the spinal cord injury or lesioned CNS neurons. Applicant fails to provide sufficient guidance as to prevent or cure a lesioned mature neuron of the CNS or spinal cord injury in vivo caused by all possible mechanisms because neural development in the lesioned CNS or spinal cord injury requires overcoming axonal/dendritic inhibitory molecules that inhibit remyelination in the CNS or generation of glial scars that inhibit nerve regeneration in the CNS, and coordination of multiple molecules among axonal/dendritic inhibitory molecules and axonal/dendritic attracting molecules to establish specific synaptic connection and plasticity. 
The specification fails to provide sufficient guidance as to enable one of skill in the art to practice the invention as it pertains to a method of prevention or curing. Further, Applicant also fails to provide specific guidance as to what specific amount of the claimed monoclonal anti-RGMa antibody can be used and thus would prevent or cure spinal cord injury or CNS injury caused by all possible mechanisms. Thus, a skilled artisan cannot contemplate a right amount to prevent the spinal cord injury or to prevent a person from getting the spinal cord injury, or cure the spinal cord injury in a person suffering from the spinal cord injury.
Further, the specification fails to provide sufficient guidance as to what other structurally and functionally undefined monoclonal anti-RGMa antibodies comprising structurally and functionally undefined fragments of the recited SEQ ID NOs: for VHCDRs1-3 and VLCDRs1-3 are and whether they can be used in the claimed method because a single amino acid change on a molecule or protein can abolish the binding ability or activity of the molecule in view of Rudikoff et al. (1979), Burgess et al. (1990), Bowie et al. (1990), Pawson et al. (2003), Alaoui-lsmaili et al. (2009), Guo et al. (2004), MacCallum et al. (1996). Pascalis et al. (2002), Casset et al. (2003), Vajdos et al. (2002), Holm et al.(2007), Chen et al. (1999) and Wu et al. (1999) for the reasons set forth above.  Thus, a skilled artisan cannot contemplate how to make and use what other structurally and functionally undefined monoclonal anti-RGMa antibodies in the claimed method, indicating that undue experimentation is required by a skilled artisan while practicing the claimed invention. 
Therefore, in view of the breadth of the claims, the lack of guidance in the specification, the limited examples, the unpredictability of inventions, and the current status of the art, undue experimentation would be required by one of skill in the art to perform in order to practice the full scope of the claimed invention as it pertains to a method for treating a spinal cord injury by the claimed monoclonal anti-RGMa antibody.  
8.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
9.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-15 and 17 are rejected under 35 U.S.C. 102(a)(1) & (a)(2) as being anticipated by Hanzatian et al. (WO2014089209, published Jun 12, 2014, as in IDS).
Hanzatian et al. (WO2014089209) teaches a method of treating neurodegenerative diseases including spinal cord injury, comprising administering to a subject with spinal cord injury a therapeutically effective amount of an anti-RGMa monoclonal antibody comprising a variable heavy chain comprising a VHCDR1 comprising an amino acid sequence of SEQ ID NO:1, a VHCDR2 comprising an amino acid sequence of SEQ ID NO:2, and a VHCDR3 comprising an amino acid sequence of SEQ ID NO:3; and a variable light chain comprising a VLCDR1 comprising an amino acid sequence of SEQ ID NO:4, a VLCDR2 comprising an amino acid sequence of SEQ ID NO:5 and a VLCDR3 comprising an amino acid sequence of SEQ ID NO:6 or 7 as recited in claims 1-15 and 17 (see the sequence alignment below; p. 63, [0420]-[0421]; [0425]-[0428];p. 10, [099]-p. 15, [0166], [0224], [0226]; [0296]-[0298], [0307]-[0311]; [0282]-[0283]; [0326], in particular). Hanzatian et al. also teach that the method promotes neurite outgrowth and functional recovery as in claim 2, treats pain or neuropathic pain as in claims 3-4 (see [0497]).
Hanzatian teaches that the spinal cord injury is a compression or a contusion or impact injury as in claim 5 (see paragraphs [0420]-[0421]). Hanzatian teaches different administration regimens including administration of the antibody less than 8 hours post spinal cord injury as in claim 6 (see paragraphs [0301]; [013], in particular) and different administration routes including systemic, intravenous as in claims 7-8 (see paragraphs [0433], in particular). In addition, the administration routes of the anti-RGMa antibody taught Hanzatian can be through intraspinal/intrathecal, intracerebellar, or intracerebroventricular (p. 24, [0247], p. 63-65, [0418]-[0425]; p. 105, [0497]-[0502], example 16, [0497], in particular), which can reach the spinal cord and treat spinal cord injury as evidenced by Hata et al. because it has been shown that  intraspinal administration of an anti-RGM-A can treat spinal cord injury (see p. 56, 2nd col., 5th paragraph, surgical procedure; p. 50-55; Hata et al. J. Cell Biol. 2006; 173:47-58). 
Hanzatian also teaches that the VLCDR3 of the anti-RGMa antibody comprises “an amino acid sequence” of SEQ ID NO:6 or 7 as in claims 9-10 and the variable heavy chain of the anti-RGMa antibody comprises “an amino acid sequence” of SEQ ID NO:8 and the variable light chain comprises “an amino acid sequence” of SEQ ID NO:9 or 10 as in claims 11-12, a constant region of anti-RGMa antibody comprises “an amino acid sequence” of SEQ ID NO:11,12, 13 or 14 as in claims 14-15 (see the sequence alignment below). Note that the recitation “comprising an amino acid sequence of SEQ ID NO:” includes any fragments within the recited SEQ ID NO:.  Hanzatian also teaches that the anti-RGMa antibody is a human antibody as in claim 13 (see paragraphs [0282]-[0283]; [0326], in particular). Since the anti-RGMa antibody disclosed by Hanzatian comprises the sequences of the heavy chain and light chain and the VH CDRs1-3 and LH CDRs1-3 are identical to the instant SEQ ID NOs:, the anti-RGMa antibody disclosed by Hanzatian inherently binds to an RGMa epitope within the amino acid sequences of SEQ ID NO:18 or 19 as in claim 17. Thus, claims 1-15 and 17 are anticipated by Hanzatian et al..
The sequence search results disclose as follows:

SEQ ID NO:1

BBH47565
ID   BBH47565 standard; peptide; 5 AA.
XX
AC   BBH47565;
XX
DT   31-JUL-2014  (first entry)
XX
DE   Anti-RGMA antibody heavy chain variable region (RGMA-VH) CDR1, SEQ 172.
XX
KW   RGMA protein; Repulsive guidance molecule A; alzheimers disease;
KW   analgesic; antibody; antibody production; antibody therapy;
KW   antidepressant; antiparkinsonian; blood-brain barrier; brain disease;
KW   brain tumor; cerebroprotective; diagnostic test; drug delivery;
KW   genetic-disease-gen.; heavy chain variable region; huntingtons chorea;
KW   immunoassay; major depressive disorder; metastatic brain cancer;
KW   neurodegenerative disease; neuroleptic; neurological disease;
KW   neuroprotective; nootropic; pain; parkinsons disease;
KW   prophylactic to disease; protein detection; protein quantitation;
KW   psychiatric disorder; psychiatric-gen.; schizophrenia; stroke;
KW   therapeutic; vasotropic.
XX
OS   Homo sapiens.
XX
CC PN   WO2014089209-A2.
XX
CC PD   12-JUN-2014.
XX
CC PF   04-DEC-2013; 2013WO-US073114.
XX
PR   04-DEC-2012; 2012US-0733252P.
PR   15-MAR-2013; 2013US-0792163P.
XX
CC PA   (ABBO ) ABBVIE INC.
XX
CC PI   Hanzatian DK,  Ghayur T,  Sterman AJS,  Goodearl A,  Harris MC;
XX
DR   WPI; 2014-L33889/42.
XX
CC PT   New blood-brain barrier penetrating dual variable domain (DVD) binding 
CC PT   protein that specifically binds to antigen expressed on brain vascular 
CC PT   epithelium of subject, for treating disease or disorder, e.g. 
CC PT   neurological disorder.
XX
CC PS   Claim 31; SEQ ID NO 172; 145pp; English.
XX
CC   The present invention relates to a novel blood-brain barrier (BBB) 
CC   penetrating dual variable domain (DVD) binding protein that specifically 
CC   binds to an antigen expressed on brain vascular epithelium of a subject 
CC   and facilitates uptake of a composition into the brain of the subject. 
CC   The DVD binding protein comprising first and second polypeptide chains, 
CC   where the first polypeptide chain comprises a first VD1-(X1)n-VD2-C-
CC   (X2)n, where VD1 is a first heavy chain variable domain, VD2 is a second 
CC   heavy chain variable domain, C is a heavy chain constant domain, X1 is a 
CC   first linker, X2 is an crystallizable fragment (Fc) region, and the 
CC   second polypeptide chain comprises a second VD1 -(X1)n-VD2-C-(X2)n, where
CC   VD1 is a first light chain variable domain, VD2 is a second light chain 
CC   variable domain, C is a light chain constant domain, X1 is a second 
CC   linker, X2 does not comprise an Fc region. The present invention also 
CC   provides: (1) a monospecific binding protein (antibody) comprising a 
CC   heavy polypeptide chain and a light polypeptide; (2) a bispecific binding
CC   protein (antibody) comprising the heavy polypeptide chain and the light 
CC   polypeptide chain; (3) a binding protein conjugate comprising the binding
CC   protein, the binding protein conjugate further comprising an agent, where
CC   the agent is an immunoadhension molecule, a diagnostic agent, an imaging 
CC   agent, a therapeutic agent, or a cytotoxic agent; (4) an isolated nucleic
CC   acid sequence encoding the binding protein; (5) a vector comprising the 
CC   nucleic acid sequence (4); (6) a host cell comprising the vector of (5); 
CC   (7) a method of producing the binding protein, or a method for generating
CC   a binding protein capable of binding two antigens; (8) a pharmaceutical 
CC   composition comprising the binding protein and a pharmaceutically 
CC   acceptable carrier; (9) a method for determining the presence of at least
CC   one antigen or its fragment in a test sample by an immunoassay; (10) a 
CC   method for determining the amount or concentration of the antigen or its 
CC   fragment in the test sample by an immunoassay; (11) a kit for assaying 
CC   the test sample for the presence, amount, or concentration of an antigen 
CC   or its fragment; (12) a humanized antibody that specifically binds 
CC   transferrin receptor (TfR); and (13) a humanized antibody that 
CC   specifically binds human insulin receptor (HIR). The DVD binding protein 
CC   can also be used for diagnosing, preventing or treating a disease or a 
CC   disorder in a subject by administering the DVD binding protein, where the
CC   disease or disorder includes brain disorder (e.g., autoimmune or 
CC   inflammatory disease of the brain, infectious disorder of the brain, 
CC   neurological disorder, neurodegenerative disorder, brain cancer, or brain
CC   metastasis), Huntington's chorea, Parkinson's disease, Alzheimer's 
CC   disease, stroke, mental disorders, depression, schizophrenia, acute and 
CC   chronic pain. The present sequence is an Anti-RGMA antibody heavy chain 
CC   variable region (RGMA-VH) complementarity determining region (CDR)1, 
CC   whose variable region can be in the BBB penetrating DVD binding protein 
CC   of the invention for diagnosing, preventing or treating the above 
CC   mentioned disease or disorder.
XX
SQ   Sequence 5 AA;

  Query Match             100.0%;  Score 26;  DB 21;  Length 5;
  Best Local Similarity   100.0%;  
  Matches    5;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 SHGIS 5
              |||||
Db          1 SHGIS 5

SEQ ID NO:2
BBH47563
ID   BBH47563 standard; protein; 120 AA.
XX
AC   BBH47563;
XX
DT   31-JUL-2014  (first entry)
XX
DE   Anti-RGMA antibody heavy chain variable region (RGMA-JL3-VH), SEQ 170.
XX
KW   RGMA protein; Repulsive guidance molecule A; alzheimers disease;
KW   analgesic; antibody; antibody production; antibody therapy;
KW   antidepressant; antiparkinsonian; blood-brain barrier; brain disease;
KW   brain tumor; cerebroprotective; diagnostic test; drug delivery;
KW   genetic-disease-gen.; heavy chain variable region; huntingtons chorea;
KW   immunoassay; major depressive disorder; metastatic brain cancer;
KW   neurodegenerative disease; neuroleptic; neurological disease;
KW   neuroprotective; nootropic; pain; parkinsons disease;
KW   prophylactic to disease; protein detection; protein quantitation;
KW   psychiatric disorder; psychiatric-gen.; schizophrenia; stroke;
KW   therapeutic; vasotropic.
XX
OS   Homo sapiens.
XX
FH   Key             Location/Qualifiers
FT   Region          31..35
FT                   /label= CDR1
FT   Region          50..65
FT                   /label= CDR2
FT   Region          99..109
FT                   /label= CDR3
XX
CC PN   WO2014089209-A2.
XX
CC PD   12-JUN-2014.
XX
CC PF   04-DEC-2013; 2013WO-US073114.
XX
PR   04-DEC-2012; 2012US-0733252P.
PR   15-MAR-2013; 2013US-0792163P.
XX
CC PA   (ABBO ) ABBVIE INC.
XX
CC PI   Hanzatian DK,  Ghayur T,  Sterman AJS,  Goodearl A,  Harris MC;
XX
DR   WPI; 2014-L33889/42.
XX
CC PT   New blood-brain barrier penetrating dual variable domain (DVD) binding 
CC PT   protein that specifically binds to antigen expressed on brain vascular 
CC PT   epithelium of subject, for treating disease or disorder, e.g. 
CC PT   neurological disorder.
XX
CC PS   Claim 32; SEQ ID NO 170; 145pp; English.
XX
CC   The present invention relates to a novel blood-brain barrier (BBB) 
CC   penetrating dual variable domain (DVD) binding protein that specifically 
CC   binds to an antigen expressed on brain vascular epithelium of a subject 
CC   and facilitates uptake of a composition into the brain of the subject. 
CC   The DVD binding protein comprising first and second polypeptide chains, 
CC   where the first polypeptide chain comprises a first VD1-(X1)n-VD2-C-
CC   (X2)n, where VD1 is a first heavy chain variable domain, VD2 is a second 
CC   heavy chain variable domain, C is a heavy chain constant domain, X1 is a 
CC   first linker, X2 is an crystallizable fragment (Fc) region, and the 
CC   second polypeptide chain comprises a second VD1 -(X1)n-VD2-C-(X2)n, where
CC   VD1 is a first light chain variable domain, VD2 is a second light chain 
CC   variable domain, C is a light chain constant domain, X1 is a second 
CC   linker, X2 does not comprise an Fc region. The present invention also 
CC   provides: (1) a monospecific binding protein (antibody) comprising a 
CC   heavy polypeptide chain and a light polypeptide; (2) a bispecific binding
CC   protein (antibody) comprising the heavy polypeptide chain and the light 
CC   polypeptide chain; (3) a binding protein conjugate comprising the binding
CC   protein, the binding protein conjugate further comprising an agent, where
CC   the agent is an immunoadhension molecule, a diagnostic agent, an imaging 
CC   agent, a therapeutic agent, or a cytotoxic agent; (4) an isolated nucleic
CC   acid sequence encoding the binding protein; (5) a vector comprising the 
CC   nucleic acid sequence (4); (6) a host cell comprising the vector of (5); 
CC   (7) a method of producing the binding protein, or a method for generating
CC   a binding protein capable of binding two antigens; (8) a pharmaceutical 
CC   composition comprising the binding protein and a pharmaceutically 
CC   acceptable carrier; (9) a method for determining the presence of at least
CC   one antigen or its fragment in a test sample by an immunoassay; (10) a 
CC   method for determining the amount or concentration of the antigen or its 
CC   fragment in the test sample by an immunoassay; (11) a kit for assaying 
CC   the test sample for the presence, amount, or concentration of an antigen 
CC   or its fragment; (12) a humanized antibody that specifically binds 
CC   transferrin receptor (TfR); and (13) a humanized antibody that 
CC   specifically binds human insulin receptor (HIR). The DVD binding protein 
CC   can also be used for diagnosing, preventing or treating a disease or a 
CC   disorder in a subject by administering the DVD binding protein, where the
CC   disease or disorder includes brain disorder (e.g., autoimmune or 
CC   inflammatory disease of the brain, infectious disorder of the brain, 
CC   neurological disorder, neurodegenerative disorder, brain cancer, or brain
CC   metastasis), Huntington's chorea, Parkinson's disease, Alzheimer's 
CC   disease, stroke, mental disorders, depression, schizophrenia, acute and 
CC   chronic pain. The present sequence is an Anti-RGMA antibody heavy chain 
CC   variable region (RGMA-JL3-VH), which can be in the BBB penetrating DVD 
CC   binding protein of the invention for diagnosing, preventing or treating 
CC   the above mentioned disease or disorder.
XX
SQ   Sequence 120 AA;

  Query Match             100.0%;  Score 96;  DB 21;  Length 120;
  Best Local Similarity   100.0%;  
  Matches   17;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 WISPYSGNTNYAQKLQG 17
              |||||||||||||||||
Db         50 WISPYSGNTNYAQKLQG 66

SEQ ID NO:3
BBH47567
ID   BBH47567 standard; peptide; 11 AA.
XX
AC   BBH47567;
XX
DT   31-JUL-2014  (first entry)
XX
DE   Anti-RGMA antibody heavy chain variable region (RGMA-VH) CDR3, SEQ 174.
XX
KW   RGMA protein; Repulsive guidance molecule A; alzheimers disease;
KW   analgesic; antibody; antibody production; antibody therapy;
KW   antidepressant; antiparkinsonian; blood-brain barrier; brain disease;
KW   brain tumor; cerebroprotective; diagnostic test; drug delivery;
KW   genetic-disease-gen.; heavy chain variable region; huntingtons chorea;
KW   immunoassay; major depressive disorder; metastatic brain cancer;
KW   neurodegenerative disease; neuroleptic; neurological disease;
KW   neuroprotective; nootropic; pain; parkinsons disease;
KW   prophylactic to disease; protein detection; protein quantitation;
KW   psychiatric disorder; psychiatric-gen.; schizophrenia; stroke;
KW   therapeutic; vasotropic.
XX
OS   Homo sapiens.
XX
CC PN   WO2014089209-A2.
XX
CC PD   12-JUN-2014.
XX
CC PF   04-DEC-2013; 2013WO-US073114.
XX
PR   04-DEC-2012; 2012US-0733252P.
PR   15-MAR-2013; 2013US-0792163P.
XX
CC PA   (ABBO ) ABBVIE INC.
XX
CC PI   Hanzatian DK,  Ghayur T,  Sterman AJS,  Goodearl A,  Harris MC;
XX
DR   WPI; 2014-L33889/42.
XX
CC PT   New blood-brain barrier penetrating dual variable domain (DVD) binding 
CC PT   protein that specifically binds to antigen expressed on brain vascular 
CC PT   epithelium of subject, for treating disease or disorder, e.g. 
CC PT   neurological disorder.
XX
CC PS   Claim 31; SEQ ID NO 174; 145pp; English.
XX
CC   The present invention relates to a novel blood-brain barrier (BBB) 
CC   penetrating dual variable domain (DVD) binding protein that specifically 
CC   binds to an antigen expressed on brain vascular epithelium of a subject 
CC   and facilitates uptake of a composition into the brain of the subject. 
CC   The DVD binding protein comprising first and second polypeptide chains, 
CC   where the first polypeptide chain comprises a first VD1-(X1)n-VD2-C-
CC   (X2)n, where VD1 is a first heavy chain variable domain, VD2 is a second 
CC   heavy chain variable domain, C is a heavy chain constant domain, X1 is a 
CC   first linker, X2 is an crystallizable fragment (Fc) region, and the 
CC   second polypeptide chain comprises a second VD1 -(X1)n-VD2-C-(X2)n, where
CC   VD1 is a first light chain variable domain, VD2 is a second light chain 
CC   variable domain, C is a light chain constant domain, X1 is a second 
CC   linker, X2 does not comprise an Fc region. The present invention also 
CC   provides: (1) a monospecific binding protein (antibody) comprising a 
CC   heavy polypeptide chain and a light polypeptide; (2) a bispecific binding
CC   protein (antibody) comprising the heavy polypeptide chain and the light 
CC   polypeptide chain; (3) a binding protein conjugate comprising the binding
CC   protein, the binding protein conjugate further comprising an agent, where
CC   the agent is an immunoadhension molecule, a diagnostic agent, an imaging 
CC   agent, a therapeutic agent, or a cytotoxic agent; (4) an isolated nucleic
CC   acid sequence encoding the binding protein; (5) a vector comprising the 
CC   nucleic acid sequence (4); (6) a host cell comprising the vector of (5); 
CC   (7) a method of producing the binding protein, or a method for generating
CC   a binding protein capable of binding two antigens; (8) a pharmaceutical 
CC   composition comprising the binding protein and a pharmaceutically 
CC   acceptable carrier; (9) a method for determining the presence of at least
CC   one antigen or its fragment in a test sample by an immunoassay; (10) a 
CC   method for determining the amount or concentration of the antigen or its 
CC   fragment in the test sample by an immunoassay; (11) a kit for assaying 
CC   the test sample for the presence, amount, or concentration of an antigen 
CC   or its fragment; (12) a humanized antibody that specifically binds 
CC   transferrin receptor (TfR); and (13) a humanized antibody that 
CC   specifically binds human insulin receptor (HIR). The DVD binding protein 
CC   can also be used for diagnosing, preventing or treating a disease or a 
CC   disorder in a subject by administering the DVD binding protein, where the
CC   disease or disorder includes brain disorder (e.g., autoimmune or 
CC   inflammatory disease of the brain, infectious disorder of the brain, 
CC   neurological disorder, neurodegenerative disorder, brain cancer, or brain
CC   metastasis), Huntington's chorea, Parkinson's disease, Alzheimer's 
CC   disease, stroke, mental disorders, depression, schizophrenia, acute and 
CC   chronic pain. The present sequence is an Anti-RGMA antibody heavy chain 
CC   variable region (RGMA-VH) complementarity determining region (CDR)3, 
CC   whose variable region can be in the BBB penetrating DVD binding protein 
CC   of the invention for diagnosing, preventing or treating the above 
CC   mentioned disease or disorder.
XX
SQ   Sequence 11 AA;

  Query Match             100.0%;  Score 63;  DB 21;  Length 11;
  Best Local Similarity   100.0%;  
  Matches   11;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 VGSGPYYYMDV 11
              |||||||||||
Db          1 VGSGPYYYMDV 11

SEQ ID NO:4
BBH47568
ID   BBH47568 standard; peptide; 14 AA.
XX
AC   BBH47568;
XX
DT   31-JUL-2014  (first entry)
XX
DE   Anti-RGMA antibody light chain variable region (RGMA-VL) CDR1, SEQ 175.
XX
KW   RGMA protein; Repulsive guidance molecule A; alzheimers disease;
KW   analgesic; antibody; antibody production; antibody therapy;
KW   antidepressant; antiparkinsonian; blood-brain barrier; brain disease;
KW   brain tumor; cerebroprotective; diagnostic test; drug delivery;
KW   genetic-disease-gen.; huntingtons chorea; immunoassay;
KW   light chain variable region; major depressive disorder;
KW   metastatic brain cancer; neurodegenerative disease; neuroleptic;
KW   neurological disease; neuroprotective; nootropic; pain;
KW   parkinsons disease; prophylactic to disease; protein detection;
KW   protein quantitation; psychiatric disorder; psychiatric-gen.;
KW   schizophrenia; stroke; therapeutic; vasotropic.
XX
OS   Homo sapiens.
XX
CC PN   WO2014089209-A2.
XX
CC PD   12-JUN-2014.
XX
CC PF   04-DEC-2013; 2013WO-US073114.
XX
PR   04-DEC-2012; 2012US-0733252P.
PR   15-MAR-2013; 2013US-0792163P.
XX
CC PA   (ABBO ) ABBVIE INC.
XX
CC PI   Hanzatian DK,  Ghayur T,  Sterman AJS,  Goodearl A,  Harris MC;
XX
DR   WPI; 2014-L33889/42.
XX
CC PT   New blood-brain barrier penetrating dual variable domain (DVD) binding 
CC PT   protein that specifically binds to antigen expressed on brain vascular 
CC PT   epithelium of subject, for treating disease or disorder, e.g. 
CC PT   neurological disorder.
XX
CC PS   Claim 33; SEQ ID NO 175; 145pp; English.
XX
CC   The present invention relates to a novel blood-brain barrier (BBB) 
CC   penetrating dual variable domain (DVD) binding protein that specifically 
CC   binds to an antigen expressed on brain vascular epithelium of a subject 
CC   and facilitates uptake of a composition into the brain of the subject. 
CC   The DVD binding protein comprising first and second polypeptide chains, 
CC   where the first polypeptide chain comprises a first VD1-(X1)n-VD2-C-
CC   (X2)n, where VD1 is a first heavy chain variable domain, VD2 is a second 
CC   heavy chain variable domain, C is a heavy chain constant domain, X1 is a 
CC   first linker, X2 is an crystallizable fragment (Fc) region, and the 
CC   second polypeptide chain comprises a second VD1 -(X1)n-VD2-C-(X2)n, where
CC   VD1 is a first light chain variable domain, VD2 is a second light chain 
CC   variable domain, C is a light chain constant domain, X1 is a second 
CC   linker, X2 does not comprise an Fc region. The present invention also 
CC   provides: (1) a monospecific binding protein (antibody) comprising a 
CC   heavy polypeptide chain and a light polypeptide; (2) a bispecific binding
CC   protein (antibody) comprising the heavy polypeptide chain and the light 
CC   polypeptide chain; (3) a binding protein conjugate comprising the binding
CC   protein, the binding protein conjugate further comprising an agent, where
CC   the agent is an immunoadhension molecule, a diagnostic agent, an imaging 
CC   agent, a therapeutic agent, or a cytotoxic agent; (4) an isolated nucleic
CC   acid sequence encoding the binding protein; (5) a vector comprising the 
CC   nucleic acid sequence (4); (6) a host cell comprising the vector of (5); 
CC   (7) a method of producing the binding protein, or a method for generating
CC   a binding protein capable of binding two antigens; (8) a pharmaceutical 
CC   composition comprising the binding protein and a pharmaceutically 
CC   acceptable carrier; (9) a method for determining the presence of at least
CC   one antigen or its fragment in a test sample by an immunoassay; (10) a 
CC   method for determining the amount or concentration of the antigen or its 
CC   fragment in the test sample by an immunoassay; (11) a kit for assaying 
CC   the test sample for the presence, amount, or concentration of an antigen 
CC   or its fragment; (12) a humanized antibody that specifically binds 
CC   transferrin receptor (TfR); and (13) a humanized antibody that 
CC   specifically binds human insulin receptor (HIR). The DVD binding protein 
CC   can also be used for diagnosing, preventing or treating a disease or a 
CC   disorder in a subject by administering the DVD binding protein, where the
CC   disease or disorder includes brain disorder (e.g., autoimmune or 
CC   inflammatory disease of the brain, infectious disorder of the brain, 
CC   neurological disorder, neurodegenerative disorder, brain cancer, or brain
CC   metastasis), Huntington's chorea, Parkinson's disease, Alzheimer's 
CC   disease, stroke, mental disorders, depression, schizophrenia, acute and 
CC   chronic pain. The present sequence is an Anti-RGMA antibody light chain 
CC   variable region (RGMA-VL) complementarity determining region (CDR)1, 
CC   whose variable region can be in the BBB penetrating DVD binding protein 
CC   of the invention for diagnosing, preventing or treating the above 
CC   mentioned disease or disorder.
XX
SQ   Sequence 14 AA;

  Query Match             100.0%;  Score 67;  DB 21;  Length 14;
  Best Local Similarity   100.0%;  
  Matches   14;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 TGTSSSVGDSIYVS 14
              ||||||||||||||
Db          1 TGTSSSVGDSIYVS 14

SEQ ID NO:5
BBH47569
ID   BBH47569 standard; peptide; 7 AA.
XX
AC   BBH47569;
XX
DT   31-JUL-2014  (first entry)
XX
DE   Anti-RGMA antibody light chain variable region (RGMA-VL) CDR2, SEQ 176.
XX
KW   RGMA protein; Repulsive guidance molecule A; alzheimers disease;
KW   analgesic; antibody; antibody production; antibody therapy;
KW   antidepressant; antiparkinsonian; blood-brain barrier; brain disease;
KW   brain tumor; cerebroprotective; diagnostic test; drug delivery;
KW   genetic-disease-gen.; huntingtons chorea; immunoassay;
KW   light chain variable region; major depressive disorder;
KW   metastatic brain cancer; neurodegenerative disease; neuroleptic;
KW   neurological disease; neuroprotective; nootropic; pain;
KW   parkinsons disease; prophylactic to disease; protein detection;
KW   protein quantitation; psychiatric disorder; psychiatric-gen.;
KW   schizophrenia; stroke; therapeutic; vasotropic.
XX
OS   Homo sapiens.
XX
CC PN   WO2014089209-A2.
XX
CC PD   12-JUN-2014.
XX
CC PF   04-DEC-2013; 2013WO-US073114.
XX
PR   04-DEC-2012; 2012US-0733252P.
PR   15-MAR-2013; 2013US-0792163P.
XX
CC PA   (ABBO ) ABBVIE INC.
XX
CC PI   Hanzatian DK,  Ghayur T,  Sterman AJS,  Goodearl A,  Harris MC;
XX
DR   WPI; 2014-L33889/42.
XX
CC PT   New blood-brain barrier penetrating dual variable domain (DVD) binding 
CC PT   protein that specifically binds to antigen expressed on brain vascular 
CC PT   epithelium of subject, for treating disease or disorder, e.g. 
CC PT   neurological disorder.
XX
CC PS   Claim 33; SEQ ID NO 176; 145pp; English.
XX
CC   The present invention relates to a novel blood-brain barrier (BBB) 
CC   penetrating dual variable domain (DVD) binding protein that specifically 
CC   binds to an antigen expressed on brain vascular epithelium of a subject 
CC   and facilitates uptake of a composition into the brain of the subject. 
CC   The DVD binding protein comprising first and second polypeptide chains, 
CC   where the first polypeptide chain comprises a first VD1-(X1)n-VD2-C-
CC   (X2)n, where VD1 is a first heavy chain variable domain, VD2 is a second 
CC   heavy chain variable domain, C is a heavy chain constant domain, X1 is a 
CC   first linker, X2 is an crystallizable fragment (Fc) region, and the 
CC   second polypeptide chain comprises a second VD1 -(X1)n-VD2-C-(X2)n, where
CC   VD1 is a first light chain variable domain, VD2 is a second light chain 
CC   variable domain, C is a light chain constant domain, X1 is a second 
CC   linker, X2 does not comprise an Fc region. The present invention also 
CC   provides: (1) a monospecific binding protein (antibody) comprising a 
CC   heavy polypeptide chain and a light polypeptide; (2) a bispecific binding
CC   protein (antibody) comprising the heavy polypeptide chain and the light 
CC   polypeptide chain; (3) a binding protein conjugate comprising the binding
CC   protein, the binding protein conjugate further comprising an agent, where
CC   the agent is an immunoadhension molecule, a diagnostic agent, an imaging 
CC   agent, a therapeutic agent, or a cytotoxic agent; (4) an isolated nucleic
CC   acid sequence encoding the binding protein; (5) a vector comprising the 
CC   nucleic acid sequence (4); (6) a host cell comprising the vector of (5); 
CC   (7) a method of producing the binding protein, or a method for generating
CC   a binding protein capable of binding two antigens; (8) a pharmaceutical 
CC   composition comprising the binding protein and a pharmaceutically 
CC   acceptable carrier; (9) a method for determining the presence of at least
CC   one antigen or its fragment in a test sample by an immunoassay; (10) a 
CC   method for determining the amount or concentration of the antigen or its 
CC   fragment in the test sample by an immunoassay; (11) a kit for assaying 
CC   the test sample for the presence, amount, or concentration of an antigen 
CC   or its fragment; (12) a humanized antibody that specifically binds 
CC   transferrin receptor (TfR); and (13) a humanized antibody that 
CC   specifically binds human insulin receptor (HIR). The DVD binding protein 
CC   can also be used for diagnosing, preventing or treating a disease or a 
CC   disorder in a subject by administering the DVD binding protein, where the
CC   disease or disorder includes brain disorder (e.g., autoimmune or 
CC   inflammatory disease of the brain, infectious disorder of the brain, 
CC   neurological disorder, neurodegenerative disorder, brain cancer, or brain
CC   metastasis), Huntington's chorea, Parkinson's disease, Alzheimer's 
CC   disease, stroke, mental disorders, depression, schizophrenia, acute and 
CC   chronic pain. The present sequence is an Anti-RGMA antibody light chain 
CC   variable region (RGMA-VL) complementarity determining region (CDR)2, 
CC   whose variable region can be in the BBB penetrating DVD binding protein 
CC   of the invention for diagnosing, preventing or treating the above 
CC   mentioned disease or disorder.
XX
SQ   Sequence 7 AA;

  Query Match             100.0%;  Score 36;  DB 21;  Length 7;
  Best Local Similarity   100.0%;  
  Matches    7;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 DVTKRPS 7
              |||||||
Db          1 DVTKRPS 7

SEQ ID NO:6
BBH47570
ID   BBH47570 standard; peptide; 9 AA.
XX
AC   BBH47570;
XX
DT   31-JUL-2014  (first entry)
XX
DE   Anti-RGMA antibody light chain variable region (RGMA-VL) CDR3, SEQ 177.
XX
KW   RGMA protein; Repulsive guidance molecule A; alzheimers disease;
KW   analgesic; antibody; antibody production; antibody therapy;
KW   antidepressant; antiparkinsonian; blood-brain barrier; brain disease;
KW   brain tumor; cerebroprotective; diagnostic test; drug delivery;
KW   genetic-disease-gen.; huntingtons chorea; immunoassay;
KW   light chain variable region; major depressive disorder;
KW   metastatic brain cancer; neurodegenerative disease; neuroleptic;
KW   neurological disease; neuroprotective; nootropic; pain;
KW   parkinsons disease; prophylactic to disease; protein detection;
KW   protein quantitation; psychiatric disorder; psychiatric-gen.;
KW   schizophrenia; stroke; therapeutic; vasotropic.
XX
OS   Homo sapiens.
XX
CC PN   WO2014089209-A2.
XX
CC PD   12-JUN-2014.
XX
CC PF   04-DEC-2013; 2013WO-US073114.
XX
PR   04-DEC-2012; 2012US-0733252P.
PR   15-MAR-2013; 2013US-0792163P.
XX
CC PA   (ABBO ) ABBVIE INC.
XX
CC PI   Hanzatian DK,  Ghayur T,  Sterman AJS,  Goodearl A,  Harris MC;
XX
DR   WPI; 2014-L33889/42.
XX
CC PT   New blood-brain barrier penetrating dual variable domain (DVD) binding 
CC PT   protein that specifically binds to antigen expressed on brain vascular 
CC PT   epithelium of subject, for treating disease or disorder, e.g. 
CC PT   neurological disorder.
XX
CC PS   Claim 33; SEQ ID NO 177; 145pp; English.
XX
CC   The present invention relates to a novel blood-brain barrier (BBB) 
CC   penetrating dual variable domain (DVD) binding protein that specifically 
CC   binds to an antigen expressed on brain vascular epithelium of a subject 
CC   and facilitates uptake of a composition into the brain of the subject. 
CC   The DVD binding protein comprising first and second polypeptide chains, 
CC   where the first polypeptide chain comprises a first VD1-(X1)n-VD2-C-
CC   (X2)n, where VD1 is a first heavy chain variable domain, VD2 is a second 
CC   heavy chain variable domain, C is a heavy chain constant domain, X1 is a 
CC   first linker, X2 is an crystallizable fragment (Fc) region, and the 
CC   second polypeptide chain comprises a second VD1 -(X1)n-VD2-C-(X2)n, where
CC   VD1 is a first light chain variable domain, VD2 is a second light chain 
CC   variable domain, C is a light chain constant domain, X1 is a second 
CC   linker, X2 does not comprise an Fc region. The present invention also 
CC   provides: (1) a monospecific binding protein (antibody) comprising a 
CC   heavy polypeptide chain and a light polypeptide; (2) a bispecific binding
CC   protein (antibody) comprising the heavy polypeptide chain and the light 
CC   polypeptide chain; (3) a binding protein conjugate comprising the binding
CC   protein, the binding protein conjugate further comprising an agent, where
CC   the agent is an immunoadhension molecule, a diagnostic agent, an imaging 
CC   agent, a therapeutic agent, or a cytotoxic agent; (4) an isolated nucleic
CC   acid sequence encoding the binding protein; (5) a vector comprising the 
CC   nucleic acid sequence (4); (6) a host cell comprising the vector of (5); 
CC   (7) a method of producing the binding protein, or a method for generating
CC   a binding protein capable of binding two antigens; (8) a pharmaceutical 
CC   composition comprising the binding protein and a pharmaceutically 
CC   acceptable carrier; (9) a method for determining the presence of at least
CC   one antigen or its fragment in a test sample by an immunoassay; (10) a 
CC   method for determining the amount or concentration of the antigen or its 
CC   fragment in the test sample by an immunoassay; (11) a kit for assaying 
CC   the test sample for the presence, amount, or concentration of an antigen 
CC   or its fragment; (12) a humanized antibody that specifically binds 
CC   transferrin receptor (TfR); and (13) a humanized antibody that 
CC   specifically binds human insulin receptor (HIR). The DVD binding protein 
CC   can also be used for diagnosing, preventing or treating a disease or a 
CC   disorder in a subject by administering the DVD binding protein, where the
CC   disease or disorder includes brain disorder (e.g., autoimmune or 
CC   inflammatory disease of the brain, infectious disorder of the brain, 
CC   neurological disorder, neurodegenerative disorder, brain cancer, or brain
CC   metastasis), Huntington's chorea, Parkinson's disease, Alzheimer's 
CC   disease, stroke, mental disorders, depression, schizophrenia, acute and 
CC   chronic pain. The present sequence is an Anti-RGMA antibody light chain 
CC   variable region (RGMA-VL) complementarity determining region (CDR)3, 
CC   whose variable region can be in the BBB penetrating DVD binding protein 
CC   of the invention for diagnosing, preventing or treating the above 
CC   mentioned disease or disorder.
XX
SQ   Sequence 9 AA;

  Query Match             100.0%;  Score 50;  DB 21;  Length 9;
  Best Local Similarity   100.0%;  
  Matches    9;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 CSYAGTDTL 9
              |||||||||
Db          1 CSYAGTDTL 9

SEQ ID NO:8


BBH47577
ID   BBH47577 standard; protein; 248 AA.
XX
AC   BBH47577;
XX
DT   31-JUL-2014  (first entry)
XX
DE   Anti-RGMA/TFR bispecific antibody VH (RGMA-GS-mTFR(AB403)-H), SEQ 184.
XX
KW   RGMA protein; Repulsive guidance molecule A; TFR protein;
KW   alzheimers disease; analgesic; antibody production; antibody therapy;
KW   antidepressant; antiparkinsonian; bispecific antibody;
KW   blood-brain barrier; brain disease; brain tumor; cerebroprotective;
KW   diagnostic test; drug delivery; genetic-disease-gen.;
KW   heavy chain variable region; huntingtons chorea; immunoassay;
KW   major depressive disorder; metastatic brain cancer;
KW   neurodegenerative disease; neuroleptic; neurological disease;
KW   neuroprotective; nootropic; pain; parkinsons disease;
KW   prophylactic to disease; protein detection; protein quantitation;
KW   psychiatric disorder; psychiatric-gen.; schizophrenia; stroke;
KW   therapeutic; vasotropic.
XX
OS   Homo sapiens.
OS   Synthetic.
XX
FH   Key             Location/Qualifiers
FT   Domain          1..120
FT                   /note= "Outer variable domain (RGMA(J3)-VH)"
FT   Region          121..130
FT                   /note= "Linker"
FT   Domain          131..248
FT                   /note= "Inner variable domain (AB403VH)"
XX
CC PN   WO2014089209-A2.
XX
CC PD   12-JUN-2014.
XX
CC PF   04-DEC-2013; 2013WO-US073114.
XX
PR   04-DEC-2012; 2012US-0733252P.
PR   15-MAR-2013; 2013US-0792163P.
XX
CC PA   (ABBO ) ABBVIE INC.
XX
CC PI   Hanzatian DK,  Ghayur T,  Sterman AJS,  Goodearl A,  Harris MC;
XX
DR   WPI; 2014-L33889/42.
XX
CC PT   New blood-brain barrier penetrating dual variable domain (DVD) binding 
CC PT   protein that specifically binds to antigen expressed on brain vascular 
CC PT   epithelium of subject, for treating disease or disorder, e.g. 
CC PT   neurological disorder.
XX
CC PS   Example 1; SEQ ID NO 184; 145pp; English.
XX
CC   The present invention relates to a novel blood-brain barrier (BBB) 
CC   penetrating dual variable domain (DVD) binding protein that specifically 
CC   binds to an antigen expressed on brain vascular epithelium of a subject 
CC   and facilitates uptake of a composition into the brain of the subject. 
CC   The DVD binding protein comprising first and second polypeptide chains, 
CC   where the first polypeptide chain comprises a first VD1-(X1)n-VD2-C-
CC   (X2)n, where VD1 is a first heavy chain variable domain, VD2 is a second 
CC   heavy chain variable domain, C is a heavy chain constant domain, X1 is a 
CC   first linker, X2 is an crystallizable fragment (Fc) region, and the 
CC   second polypeptide chain comprises a second VD1 -(X1)n-VD2-C-(X2)n, where
CC   VD1 is a first light chain variable domain, VD2 is a second light chain 
CC   variable domain, C is a light chain constant domain, X1 is a second 
CC   linker, X2 does not comprise an Fc region. The present invention also 
CC   provides: (1) a monospecific binding protein (antibody) comprising a 
CC   heavy polypeptide chain and a light polypeptide; (2) a bispecific binding
CC   protein (antibody) comprising the heavy polypeptide chain and the light 
CC   polypeptide chain; (3) a binding protein conjugate comprising the binding
CC   protein, the binding protein conjugate further comprising an agent, where
CC   the agent is an immunoadhension molecule, a diagnostic agent, an imaging 
CC   agent, a therapeutic agent, or a cytotoxic agent; (4) an isolated nucleic
CC   acid sequence encoding the binding protein; (5) a vector comprising the 
CC   nucleic acid sequence (4); (6) a host cell comprising the vector of (5); 
CC   (7) a method of producing the binding protein, or a method for generating
CC   a binding protein capable of binding two antigens; (8) a pharmaceutical 
CC   composition comprising the binding protein and a pharmaceutically 
CC   acceptable carrier; (9) a method for determining the presence of at least
CC   one antigen or its fragment in a test sample by an immunoassay; (10) a 
CC   method for determining the amount or concentration of the antigen or its 
CC   fragment in the test sample by an immunoassay; (11) a kit for assaying 
CC   the test sample for the presence, amount, or concentration of an antigen 
CC   or its fragment; (12) a humanized antibody that specifically binds 
CC   transferrin receptor (TfR); and (13) a humanized antibody that 
CC   specifically binds human insulin receptor (HIR). The DVD binding protein 
CC   can also be used for diagnosing, preventing or treating a disease or a 
CC   disorder in a subject by administering the DVD binding protein, where the
CC   disease or disorder includes brain disorder (e.g., autoimmune or 
CC   inflammatory disease of the brain, infectious disorder of the brain, 
CC   neurological disorder, neurodegenerative disorder, brain cancer, or brain
CC   metastasis), Huntington's chorea, Parkinson's disease, Alzheimer's 
CC   disease, stroke, mental disorders, depression, schizophrenia, acute and 
CC   chronic pain. The present sequence is an Anti-RGMA/TFR bispecific 
CC   antibody heavy chain variable region (RGMA-GS-mTFR(AB403)-H), comprising 
CC   an outer variable domain RGMA(J3)-VH, a linker and an inner variable 
CC   domain AB403VH, where the bispecific antibody is a BBB penetrating DVD 
CC   sequence used the invention for diagnosing, preventing or treating the 
CC   above mentioned disease or disorder.
XX
SQ   Sequence 248 AA;

  Query Match             100.0%;  Score 637;  DB 21;  Length 248;
  Best Local Similarity   100.0%;  
  Matches  120;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 EVQLVQSGAEVKKPGASVKVSCKASGYTFTSHGISWVRQAPGQGLDWMGWISPYSGNTNY 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 EVQLVQSGAEVKKPGASVKVSCKASGYTFTSHGISWVRQAPGQGLDWMGWISPYSGNTNY 60

Qy         61 AQKLQGRVTMTTDTSTSTAYMELSSLRSEDTAVYYCARVGSGPYYYMDVWGQGTLVTVSS 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 AQKLQGRVTMTTDTSTSTAYMELSSLRSEDTAVYYCARVGSGPYYYMDVWGQGTLVTVSS 120
SEQ ID NO:9
BBH47564
ID   BBH47564 standard; protein; 110 AA.
XX
AC   BBH47564;
XX
DT   31-JUL-2014  (first entry)
XX
DE   Anti-RGMA antibody light chain variable region (RGMA-JL3-VL), SEQ 171.
XX
KW   RGMA protein; Repulsive guidance molecule A; alzheimers disease;
KW   analgesic; antibody; antibody production; antibody therapy;
KW   antidepressant; antiparkinsonian; blood-brain barrier; brain disease;
KW   brain tumor; cerebroprotective; diagnostic test; drug delivery;
KW   genetic-disease-gen.; huntingtons chorea; immunoassay;
KW   light chain variable region; major depressive disorder;
KW   metastatic brain cancer; neurodegenerative disease; neuroleptic;
KW   neurological disease; neuroprotective; nootropic; pain;
KW   parkinsons disease; prophylactic to disease; protein detection;
KW   protein quantitation; psychiatric disorder; psychiatric-gen.;
KW   schizophrenia; stroke; therapeutic; vasotropic.
XX
OS   Homo sapiens.
XX
FH   Key             Location/Qualifiers
FT   Region          23..36
FT                   /label= CDR1
FT   Region          52..58
FT                   /label= CDR2
FT   Region          91..98
FT                   /label= CDR3
XX
CC PN   WO2014089209-A2.
XX
CC PD   12-JUN-2014.
XX
CC PF   04-DEC-2013; 2013WO-US073114.
XX
PR   04-DEC-2012; 2012US-0733252P.
PR   15-MAR-2013; 2013US-0792163P.
XX
CC PA   (ABBO ) ABBVIE INC.
XX
CC PI   Hanzatian DK,  Ghayur T,  Sterman AJS,  Goodearl A,  Harris MC;
XX
DR   WPI; 2014-L33889/42.
XX
CC PT   New blood-brain barrier penetrating dual variable domain (DVD) binding 
CC PT   protein that specifically binds to antigen expressed on brain vascular 
CC PT   epithelium of subject, for treating disease or disorder, e.g. 
CC PT   neurological disorder.
XX
CC PS   Claim 34; SEQ ID NO 171; 145pp; English.
XX
CC   The present invention relates to a novel blood-brain barrier (BBB) 
CC   penetrating dual variable domain (DVD) binding protein that specifically 
CC   binds to an antigen expressed on brain vascular epithelium of a subject 
CC   and facilitates uptake of a composition into the brain of the subject. 
CC   The DVD binding protein comprising first and second polypeptide chains, 
CC   where the first polypeptide chain comprises a first VD1-(X1)n-VD2-C-
CC   (X2)n, where VD1 is a first heavy chain variable domain, VD2 is a second 
CC   heavy chain variable domain, C is a heavy chain constant domain, X1 is a 
CC   first linker, X2 is an crystallizable fragment (Fc) region, and the 
CC   second polypeptide chain comprises a second VD1 -(X1)n-VD2-C-(X2)n, where
CC   VD1 is a first light chain variable domain, VD2 is a second light chain 
CC   variable domain, C is a light chain constant domain, X1 is a second 
CC   linker, X2 does not comprise an Fc region. The present invention also 
CC   provides: (1) a monospecific binding protein (antibody) comprising a 
CC   heavy polypeptide chain and a light polypeptide; (2) a bispecific binding
CC   protein (antibody) comprising the heavy polypeptide chain and the light 
CC   polypeptide chain; (3) a binding protein conjugate comprising the binding
CC   protein, the binding protein conjugate further comprising an agent, where
CC   the agent is an immunoadhension molecule, a diagnostic agent, an imaging 
CC   agent, a therapeutic agent, or a cytotoxic agent; (4) an isolated nucleic
CC   acid sequence encoding the binding protein; (5) a vector comprising the 
CC   nucleic acid sequence (4); (6) a host cell comprising the vector of (5); 
CC   (7) a method of producing the binding protein, or a method for generating
CC   a binding protein capable of binding two antigens; (8) a pharmaceutical 
CC   composition comprising the binding protein and a pharmaceutically 
CC   acceptable carrier; (9) a method for determining the presence of at least
CC   one antigen or its fragment in a test sample by an immunoassay; (10) a 
CC   method for determining the amount or concentration of the antigen or its 
CC   fragment in the test sample by an immunoassay; (11) a kit for assaying 
CC   the test sample for the presence, amount, or concentration of an antigen 
CC   or its fragment; (12) a humanized antibody that specifically binds 
CC   transferrin receptor (TfR); and (13) a humanized antibody that 
CC   specifically binds human insulin receptor (HIR). The DVD binding protein 
CC   can also be used for diagnosing, preventing or treating a disease or a 
CC   disorder in a subject by administering the DVD binding protein, where the
CC   disease or disorder includes brain disorder (e.g., autoimmune or 
CC   inflammatory disease of the brain, infectious disorder of the brain, 
CC   neurological disorder, neurodegenerative disorder, brain cancer, or brain
CC   metastasis), Huntington's chorea, Parkinson's disease, Alzheimer's 
CC   disease, stroke, mental disorders, depression, schizophrenia, acute and 
CC   chronic pain. The present sequence is an Anti-RGMA antibody light chain 
CC   variable region (RGMA-JL3-VL), which can be in the BBB penetrating DVD 
CC   binding protein of the invention for diagnosing, preventing or treating 
CC   the above mentioned disease or disorder.
XX
SQ   Sequence 110 AA;

  Query Match             100.0%;  Score 570;  DB 21;  Length 110;
  Best Local Similarity   100.0%;  
  Matches  109;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 QSALTQPRSVSGSPGQSVTISCTGTSSSVGDSIYVSWYQQHPGKAPKLMLYDVTKRPSGV 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 QSALTQPRSVSGSPGQSVTISCTGTSSSVGDSIYVSWYQQHPGKAPKLMLYDVTKRPSGV 60

Qy         61 PDRFSGSKSGNTASLTISGLQAEDEADYYCCSYAGTDTLFGGGTKVTVL 109
              |||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 PDRFSGSKSGNTASLTISGLQAEDEADYYCCSYAGTDTLFGGGTKVTVL 109

SEQ ID NO:10
BBH47564
ID   BBH47564 standard; protein; 110 AA.
XX
AC   BBH47564;
XX
DT   31-JUL-2014  (first entry)
XX
DE   Anti-RGMA antibody light chain variable region (RGMA-JL3-VL), SEQ 171.
XX
KW   RGMA protein; Repulsive guidance molecule A; alzheimers disease;
KW   analgesic; antibody; antibody production; antibody therapy;
KW   antidepressant; antiparkinsonian; blood-brain barrier; brain disease;
KW   brain tumor; cerebroprotective; diagnostic test; drug delivery;
KW   genetic-disease-gen.; huntingtons chorea; immunoassay;
KW   light chain variable region; major depressive disorder;
KW   metastatic brain cancer; neurodegenerative disease; neuroleptic;
KW   neurological disease; neuroprotective; nootropic; pain;
KW   parkinsons disease; prophylactic to disease; protein detection;
KW   protein quantitation; psychiatric disorder; psychiatric-gen.;
KW   schizophrenia; stroke; therapeutic; vasotropic.
XX
OS   Homo sapiens.
XX
FH   Key             Location/Qualifiers
FT   Region          23..36
FT                   /label= CDR1
FT   Region          52..58
FT                   /label= CDR2
FT   Region          91..98
FT                   /label= CDR3
XX
CC PN   WO2014089209-A2.
XX
CC PD   12-JUN-2014.
XX
CC PF   04-DEC-2013; 2013WO-US073114.
XX
PR   04-DEC-2012; 2012US-0733252P.
PR   15-MAR-2013; 2013US-0792163P.
XX
CC PA   (ABBO ) ABBVIE INC.
XX
CC PI   Hanzatian DK,  Ghayur T,  Sterman AJS,  Goodearl A,  Harris MC;
XX
DR   WPI; 2014-L33889/42.
XX
CC PT   New blood-brain barrier penetrating dual variable domain (DVD) binding 
CC PT   protein that specifically binds to antigen expressed on brain vascular 
CC PT   epithelium of subject, for treating disease or disorder, e.g. 
CC PT   neurological disorder.
XX
CC PS   Claim 34; SEQ ID NO 171; 145pp; English.
XX
CC   The present invention relates to a novel blood-brain barrier (BBB) 
CC   penetrating dual variable domain (DVD) binding protein that specifically 
CC   binds to an antigen expressed on brain vascular epithelium of a subject 
CC   and facilitates uptake of a composition into the brain of the subject. 
CC   The DVD binding protein comprising first and second polypeptide chains, 
CC   where the first polypeptide chain comprises a first VD1-(X1)n-VD2-C-
CC   (X2)n, where VD1 is a first heavy chain variable domain, VD2 is a second 
CC   heavy chain variable domain, C is a heavy chain constant domain, X1 is a 
CC   first linker, X2 is an crystallizable fragment (Fc) region, and the 
CC   second polypeptide chain comprises a second VD1 -(X1)n-VD2-C-(X2)n, where
CC   VD1 is a first light chain variable domain, VD2 is a second light chain 
CC   variable domain, C is a light chain constant domain, X1 is a second 
CC   linker, X2 does not comprise an Fc region. The present invention also 
CC   provides: (1) a monospecific binding protein (antibody) comprising a 
CC   heavy polypeptide chain and a light polypeptide; (2) a bispecific binding
CC   protein (antibody) comprising the heavy polypeptide chain and the light 
CC   polypeptide chain; (3) a binding protein conjugate comprising the binding
CC   protein, the binding protein conjugate further comprising an agent, where
CC   the agent is an immunoadhension molecule, a diagnostic agent, an imaging 
CC   agent, a therapeutic agent, or a cytotoxic agent; (4) an isolated nucleic
CC   acid sequence encoding the binding protein; (5) a vector comprising the 
CC   nucleic acid sequence (4); (6) a host cell comprising the vector of (5); 
CC   (7) a method of producing the binding protein, or a method for generating
CC   a binding protein capable of binding two antigens; (8) a pharmaceutical 
CC   composition comprising the binding protein and a pharmaceutically 
CC   acceptable carrier; (9) a method for determining the presence of at least
CC   one antigen or its fragment in a test sample by an immunoassay; (10) a 
CC   method for determining the amount or concentration of the antigen or its 
CC   fragment in the test sample by an immunoassay; (11) a kit for assaying 
CC   the test sample for the presence, amount, or concentration of an antigen 
CC   or its fragment; (12) a humanized antibody that specifically binds 
CC   transferrin receptor (TfR); and (13) a humanized antibody that 
CC   specifically binds human insulin receptor (HIR). The DVD binding protein 
CC   can also be used for diagnosing, preventing or treating a disease or a 
CC   disorder in a subject by administering the DVD binding protein, where the
CC   disease or disorder includes brain disorder (e.g., autoimmune or 
CC   inflammatory disease of the brain, infectious disorder of the brain, 
CC   neurological disorder, neurodegenerative disorder, brain cancer, or brain
CC   metastasis), Huntington's chorea, Parkinson's disease, Alzheimer's 
CC   disease, stroke, mental disorders, depression, schizophrenia, acute and 
CC   chronic pain. The present sequence is an Anti-RGMA antibody light chain 
CC   variable region (RGMA-JL3-VL), which can be in the BBB penetrating DVD 
CC   binding protein of the invention for diagnosing, preventing or treating 
CC   the above mentioned disease or disorder.
XX
SQ   Sequence 110 AA;

  Query Match             98.4%;  Score 559;  DB 21;  Length 110;
  Best Local Similarity   99.1%;  
  Matches  108;  Conservative    0;  Mismatches    1;  Indels    0;  Gaps    0;

Qy          1 QSALTQPRSVSGSPGQSVTISCTGTSSSVGDSIYVSWYQQHPGKAPKLMLYDVTKRPSGV 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 QSALTQPRSVSGSPGQSVTISCTGTSSSVGDSIYVSWYQQHPGKAPKLMLYDVTKRPSGV 60

Qy         61 PDRFSGSKSGNTASLTISGLQAEDEADYYCYSYAGTDTLFGGGTKVTVL 109
              |||||||||||||||||||||||||||||| ||||||||||||||||||
Db         61 PDRFSGSKSGNTASLTISGLQAEDEADYYCCSYAGTDTLFGGGTKVTVL 109

SEQ ID NO:14
BBH47464
ID   BBH47464 standard; protein; 330 AA.
XX
AC   BBH47464;
XX
DT   31-JUL-2014  (first entry)
XX
DE   Human mutant immunoglobulin G1 (IgG1) heavy chain constant region SEQ 71.
XX
KW   IgG1; Immunoglobulin G1; alzheimers disease; analgesic;
KW   antibody production; antibody therapy; antidepressant; antiparkinsonian;
KW   blood-brain barrier; brain disease; brain tumor; cerebroprotective;
KW   diagnostic test; drug delivery; genetic-disease-gen.;
KW   heavy chain constant region; huntingtons chorea; immunoassay;
KW   major depressive disorder; metastatic brain cancer; mutein;
KW   neurodegenerative disease; neuroleptic; neurological disease;
KW   neuroprotective; nootropic; pain; parkinsons disease;
KW   prophylactic to disease; protein detection; protein quantitation;
KW   psychiatric disorder; psychiatric-gen.; schizophrenia; stroke;
KW   therapeutic; vasotropic.
XX
OS   Homo sapiens.
OS   Synthetic.
XX
FH   Key             Location/Qualifiers
FT   Misc-difference 117
FT                   /note= "Wild-type Leu substituted by Ala"
FT   Misc-difference 118
FT                   /note= "Wild-type Leu substituted by Ala"
XX
CC PN   WO2014089209-A2.
XX
CC PD   12-JUN-2014.
XX
CC PF   04-DEC-2013; 2013WO-US073114.
XX
PR   04-DEC-2012; 2012US-0733252P.
PR   15-MAR-2013; 2013US-0792163P.
XX
CC PA   (ABBO ) ABBVIE INC.
XX
CC PI   Hanzatian DK,  Ghayur T,  Sterman AJS,  Goodearl A,  Harris MC;
XX
DR   WPI; 2014-L33889/42.
XX
CC PT   New blood-brain barrier penetrating dual variable domain (DVD) binding 
CC PT   protein that specifically binds to antigen expressed on brain vascular 
CC PT   epithelium of subject, for treating disease or disorder, e.g. 
CC PT   neurological disorder.
XX
CC PS   Example 2; SEQ ID NO 71; 145pp; English.
XX
CC   The present invention relates to a novel blood-brain barrier (BBB) 
CC   penetrating dual variable domain (DVD) binding protein that specifically 
CC   binds to an antigen expressed on brain vascular epithelium of a subject 
CC   and facilitates uptake of a composition into the brain of the subject. 
CC   The DVD binding protein comprising first and second polypeptide chains, 
CC   where the first polypeptide chain comprises a first VD1-(X1)n-VD2-C-
CC   (X2)n, where VD1 is a first heavy chain variable domain, VD2 is a second 
CC   heavy chain variable domain, C is a heavy chain constant domain, X1 is a 
CC   first linker, X2 is an crystallizable fragment (Fc) region, and the 
CC   second polypeptide chain comprises a second VD1 -(X1)n-VD2-C-(X2)n, where
CC   VD1 is a first light chain variable domain, VD2 is a second light chain 
CC   variable domain, C is a light chain constant domain, X1 is a second 
CC   linker, X2 does not comprise an Fc region. The present invention also 
CC   provides: (1) a monospecific binding protein (antibody) comprising a 
CC   heavy polypeptide chain and a light polypeptide; (2) a bispecific binding
CC   protein (antibody) comprising the heavy polypeptide chain and the light 
CC   polypeptide chain; (3) a binding protein conjugate comprising the binding
CC   protein, the binding protein conjugate further comprising an agent, where
CC   the agent is an immunoadhension molecule, a diagnostic agent, an imaging 
CC   agent, a therapeutic agent, or a cytotoxic agent; (4) an isolated nucleic
CC   acid sequence encoding the binding protein; (5) a vector comprising the 
CC   nucleic acid sequence (4); (6) a host cell comprising the vector of (5); 
CC   (7) a method of producing the binding protein, or a method for generating
CC   a binding protein capable of binding two antigens; (8) a pharmaceutical 
CC   composition comprising the binding protein and a pharmaceutically 
CC   acceptable carrier; (9) a method for determining the presence of at least
CC   one antigen or its fragment in a test sample by an immunoassay; (10) a 
CC   method for determining the amount or concentration of the antigen or its 
CC   fragment in the test sample by an immunoassay; (11) a kit for assaying 
CC   the test sample for the presence, amount, or concentration of an antigen 
CC   or its fragment; (12) a humanized antibody that specifically binds 
CC   transferrin receptor (TfR); and (13) a humanized antibody that 
CC   specifically binds human insulin receptor (HIR). The DVD binding protein 
CC   can also be used for diagnosing, preventing or treating a disease or a 
CC   disorder in a subject by administering the DVD binding protein, where the
CC   disease or disorder includes brain disorder (e.g., autoimmune or 
CC   inflammatory disease of the brain, infectious disorder of the brain, 
CC   neurological disorder, neurodegenerative disorder, brain cancer, or brain
CC   metastasis), Huntington's chorea, Parkinson's disease, Alzheimer's 
CC   disease, stroke, mental disorders, depression, schizophrenia, acute and 
CC   chronic pain. The present sequence is a Human mutant immunoglobulin G1 
CC   (IgG1) heavy chain constant region derived from a wild-type sequence of 
CC   (BBH47463), which can be in the BBB penetrating DVD binding protein of 
CC   the invention for diagnosing, preventing or treating the above mentioned 
CC   disease or disorder.
XX
SQ   Sequence 330 AA;

  Query Match             99.5%;  Score 1758;  DB 21;  Length 330;
  Best Local Similarity   99.4%;  
  Matches  328;  Conservative    1;  Mismatches    1;  Indels    0;  Gaps    0;

Qy          1 ASTKGPSVFPLAPSSKSTSGGTAALGCLVKDYFPEPVTVSWNSGALTSGVHTFPAVLQSS 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 ASTKGPSVFPLAPSSKSTSGGTAALGCLVKDYFPEPVTVSWNSGALTSGVHTFPAVLQSS 60

Qy         61 GLYSLSSVVTVPSSSLGTQTYICNVNHKPSNTKVDKKVEPKSCDKTHTCPPCPAPEAAGG 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 GLYSLSSVVTVPSSSLGTQTYICNVNHKPSNTKVDKKVEPKSCDKTHTCPPCPAPEAAGG 120

Qy        121 PSVFLFPPKPKDQLMISRTPEVTCVVVDVSHEDPEVKFNWYVDGVEVHNAKTKPREEQYN 180
              |||||||||||| |||||||||||||||||||||||||||||||||||||||||||||||
Db        121 PSVFLFPPKPKDTLMISRTPEVTCVVVDVSHEDPEVKFNWYVDGVEVHNAKTKPREEQYN 180

Qy        181 STYRVVSVLTVLHQDWLNGKEYKCKVSNKALPAPIEKTISKAKGQPREPQVYTLPPSREE 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        181 STYRVVSVLTVLHQDWLNGKEYKCKVSNKALPAPIEKTISKAKGQPREPQVYTLPPSREE 240

Qy        241 MTKNQVSLTCLVKGFYPSDIAVEWESNGQPENNYKTTPPVLDSDGSFFLYSKLTVDKSRW 300
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        241 MTKNQVSLTCLVKGFYPSDIAVEWESNGQPENNYKTTPPVLDSDGSFFLYSKLTVDKSRW 300

Qy        301 QQGNVFSCSVLHEALHNHYTQKSLSLSPGK 330
              ||||||||||:|||||||||||||||||||
Db        301 QQGNVFSCSVMHEALHNHYTQKSLSLSPGK 330

10.	Claims 1-4 and 6-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mueller et al. (WO2013112922, published on Aug 1, 2013, as in IDS).
Mueller et al. (WO2013112922) teaches a method of treating neurodegenerative diseases including spinal cord injury comprising administering to a subject with spinal cord injury a therapeutically effective amount of an anti-RGMA monoclonal antibody comprising a variable heavy chain comprising a VHCDR1 comprising an amino acid sequence of SEQ ID NO:1, a VHCDR2 comprising an amino acid sequence of SEQ ID NO:2, and a VHCDR3 comprising an amino acid sequence of SEQ ID NO:3; and a variable light chain comprising a VLCDR1 comprising an amino acid sequence of SEQ ID NO:4, a VLCDR2 comprising an amino acid sequence of SEQ ID NO:5 and a VLCDR3 comprising an amino acid sequence of SEQ ID NO:6 or 7 as recited in claims 1-4 and 6-17 (see the sequence alignment below; [0139]-[0146]; [0333]-[0342], example 11, in particular). Mueller also teaches that the method promotes neurite outgrowth and functional recovery as in claim 2, treats pain or neuropathic pain as in claims 3-4 (see paragraphs [0050]-[0051]; [0237], [0250], [0300], example 5,  in particular).
Mueller teaches different administration regimens including administration of the antibody less than 8 hours post spinal cord injury as in claim 6 (see paragraphs [see 0210], in particular), and different administration routes including systemic, intravenous as in claims 7-8 (see paragraphs [0067], [0119]-[0121], [0197]-[0198] in particular), Mueller also teaches that the VLCDR3 of the anti-RGMa antibody comprises “an amino acid sequence” of SEQ ID NO:6 or 7 as in claims 9-10 and the variable heavy chain of the anti-RGMa antibody comprises “an amino acid sequence” of SEQ ID NO:8 and the variable light chain comprises “an amino acid sequence” of SEQ ID NO:9 or 10 as in claims 11-12, a constant region of anti-RGMa antibody comprises “an amino acid sequence” of SEQ ID NO:11,12, 13 or 14 as in claims 14-15, and that the heavy chain of the anti-RGMa antibody comprises the amino acid sequence of SEQ ID NO:16 and the light chain of the anti-RGMa comprises the amino acid sequence of SEQ ID NO:15  as in claim 16 (see the sequence alignment below). Mueller also teaches that the anti-RGMa antibody is a human antibody as in claim 13 (see paragraph [0008], in particular). Since the anti-RGMa antibody disclosed by Mueller comprises the sequences of the heavy chain and light chain and the VH CDRs1-3 and LH CDRs1-3 are identical to the instant SEQ ID NOs:, the anti-RGMa antibody disclosed by Mueller et al. inherently binds to an RGMa epitope within the amino acid sequences of SEQ ID NO:18 or 19 as in claim 17 (see the sequence alignment below). Thus, claims 1-4 and 6-17 are anticipated by Mueller et al..
The sequence search results disclose as follows:

SEQ ID NO:15
BAR71690
ID   BAR71690 standard; protein; 215 AA.
XX
AC   BAR71690;
XX
DT   26-SEP-2013  (first entry)
XX
DE   Human anti-RGMa monoclonal antibody AE12-1 V-QL light chain, SEQ:146.
XX
KW   AE12-1; age related macular degeneration; alzheimers disease;
KW   antibody therapy; central nervous system injury; diabetic retinopathy;
KW   diagnostic test; gaucher disease; glaucoma; huntingtons chorea;
KW   hurler syndrome; idiopathic inflammatory demyelinating disease;
KW   ischemic stroke; leukodystrophy; light chain; motor neurone disease;
KW   multiple sclerosis; mutein; myelitis; neurodegenerative disease;
KW   neuromyelitis optica; neuroprotective; niemann pick disease;
KW   optic neuritis; parkinsons disease;
KW   progressive multifocal leukoencephalopathy; prophylactic to disease;
KW   tabes dorsalis; tay sachs disease; therapeutic; vitamin b12 deficiency.
XX
OS   Homo sapiens.
OS   Synthetic.
XX
CC PN   WO2013112922-A1.
XX
CC PD   01-AUG-2013.
XX
CC PF   25-JAN-2013; 2013WO-US023277.
XX
PR   27-JAN-2012; 2012US-0591324P.
XX
CC PA   (ABBV-) ABBVIE DEUT GMBH & CO KG.
CC PA   (ABBO ) ABBVIE INC.
XX
CC PI   Mueller B,  Huang L,  Bardwell PD,  Kutskova Y,  Memmott J;
XX
DR   WPI; 2013-M10999/57.
XX
CC PT   New isolated antibody capable of binding to repulsive guidance molecule 
CC PT   a, useful to treat disease or disorder, associated with neurite 
CC PT   degeneration, such as multiple sclerosis, Parkinson's disease and 
CC PT   Alzheimer's disease.
XX
CC PS   Claim 1; SEQ ID NO 146; 187pp; English.
XX
CC   The present invention relates to antibodies and methods of using the 
CC   antibodies to treat and diagnose diseases associated with neurite 
CC   degeneration. The invention relates to an isolated antibody or an 
CC   antibody fragment thereof which binds to repulsive guidance molecule a 
CC   (RGMa). The antibody is useful for treating, preventing, modulating or 
CC   attenuating a disease or disorder, associated with neurite degeneration, 
CC   consisting of multiple sclerosis, Parkinson's disease, Alzheimer's 
CC   disease, Tay-Sachs disease, Niemann-Pick disease, Gaucher's disease, 
CC   Hurler's syndrome, Huntington's disease, amyotrophic lateral sclerosis, 
CC   idiopathic inflammatory demyelinating diseases, vitamin B12 deficiency, 
CC   central pontine myelinolysis, tabes dorsalis, transverse myelitis, 
CC   Devic's disease, progressive multifocal leukoencephalopathy, optic 
CC   neuritis, traumatic injury to the CNS, an ischemic cerebral stroke, 
CC   glaucoma, diabetic retinopathy, age-dependent macular degeneration and a 
CC   leukodystrophy. The isolated antibody or its fragment has improved 
CC   affinity to hRGMa, high thermal stability and good solubility. The 
CC   present sequence represents a human anti-RGMa monoclonal antibody AE12-1 
CC   light chain used in the method to treat and diagnose diseases associated 
CC   with neurite degeneration.
XX
SQ   Sequence 215 AA;

  Query Match             100.0%;  Score 1122;  DB 20;  Length 215;
  Best Local Similarity   100.0%;  
  Matches  215;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 QSALTQPRSVSGSPGQSVTISCTGTSSSVGDSIYVSWYQQHPGKAPKLMLYDVTKRPSGV 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 QSALTQPRSVSGSPGQSVTISCTGTSSSVGDSIYVSWYQQHPGKAPKLMLYDVTKRPSGV 60

Qy         61 PDRFSGSKSGNTASLTISGLQAEDEADYYCYSYAGTDTLFGGGTKVTVLGQPKAAPSVTL 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 PDRFSGSKSGNTASLTISGLQAEDEADYYCYSYAGTDTLFGGGTKVTVLGQPKAAPSVTL 120

Qy        121 FPPSSEELQANKATLVCLISDFYPGAVTVAWKADSSPVKAGVETTTPSKQSNNKYAASSY 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 FPPSSEELQANKATLVCLISDFYPGAVTVAWKADSSPVKAGVETTTPSKQSNNKYAASSY 180

Qy        181 LSLTPEQWKSHRSYSCQVTHEGSTVEKTVAPTECS 215
              |||||||||||||||||||||||||||||||||||
Db        181 LSLTPEQWKSHRSYSCQVTHEGSTVEKTVAPTECS 215

SEQ ID NO:16
BAR71689
ID   BAR71689 standard; protein; 450 AA.
XX
AC   BAR71689;
XX
DT   26-SEP-2013  (first entry)
XX
DE   Human anti-RGMa monoclonal antibody AE12-1 V-QL heavy chain, SEQ:145.
XX
KW   AE12-1; age related macular degeneration; alzheimers disease;
KW   antibody therapy; central nervous system injury; diabetic retinopathy;
KW   diagnostic test; gaucher disease; glaucoma; huntingtons chorea;
KW   hurler syndrome; idiopathic inflammatory demyelinating disease;
KW   ischemic stroke; leukodystrophy; light chain; motor neurone disease;
KW   multiple sclerosis; mutein; myelitis; neurodegenerative disease;
KW   neuromyelitis optica; neuroprotective; niemann pick disease;
KW   optic neuritis; parkinsons disease;
KW   progressive multifocal leukoencephalopathy; prophylactic to disease;
KW   tabes dorsalis; tay sachs disease; therapeutic; vitamin b12 deficiency.
XX
OS   Homo sapiens.
OS   Synthetic.
XX
CC PN   WO2013112922-A1.
XX
CC PD   01-AUG-2013.
XX
CC PF   25-JAN-2013; 2013WO-US023277.
XX
PR   27-JAN-2012; 2012US-0591324P.
XX
CC PA   (ABBV-) ABBVIE DEUT GMBH & CO KG.
CC PA   (ABBO ) ABBVIE INC.
XX
CC PI   Mueller B,  Huang L,  Bardwell PD,  Kutskova Y,  Memmott J;
XX
DR   WPI; 2013-M10999/57.
XX
CC PT   New isolated antibody capable of binding to repulsive guidance molecule 
CC PT   a, useful to treat disease or disorder, associated with neurite 
CC PT   degeneration, such as multiple sclerosis, Parkinson's disease and 
CC PT   Alzheimer's disease.
XX
CC PS   Claim 1; SEQ ID NO 145; 187pp; English.
XX
CC   The present invention relates to antibodies and methods of using the 
CC   antibodies to treat and diagnose diseases associated with neurite 
CC   degeneration. The invention relates to an isolated antibody or an 
CC   antibody fragment thereof which binds to repulsive guidance molecule a 
CC   (RGMa). The antibody is useful for treating, preventing, modulating or 
CC   attenuating a disease or disorder, associated with neurite degeneration, 
CC   consisting of multiple sclerosis, Parkinson's disease, Alzheimer's 
CC   disease, Tay-Sachs disease, Niemann-Pick disease, Gaucher's disease, 
CC   Hurler's syndrome, Huntington's disease, amyotrophic lateral sclerosis, 
CC   idiopathic inflammatory demyelinating diseases, vitamin B12 deficiency, 
CC   central pontine myelinolysis, tabes dorsalis, transverse myelitis, 
CC   Devic's disease, progressive multifocal leukoencephalopathy, optic 
CC   neuritis, traumatic injury to the CNS, an ischemic cerebral stroke, 
CC   glaucoma, diabetic retinopathy, age-dependent macular degeneration and a 
CC   leukodystrophy. The isolated antibody or its fragment has improved 
CC   affinity to hRGMa, high thermal stability and good solubility. The 
CC   present sequence represents a human anti-RGMa monoclonal antibody AE12-1 
CC   heavy chain used in the method to treat and diagnose diseases associated 
CC   with neurite degeneration.
XX
SQ   Sequence 450 AA;

  Query Match             100.0%;  Score 2403;  DB 20;  Length 450;
  Best Local Similarity   100.0%;  
  Matches  450;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 EVQLVQSGAEVKKPGASVKVSCKASGYTFTSHGISWVRQAPGQGLDWMGWISPYSGNTNY 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 EVQLVQSGAEVKKPGASVKVSCKASGYTFTSHGISWVRQAPGQGLDWMGWISPYSGNTNY 60

Qy         61 AQKLQGRVTMTTDTSTSTAYMELSSLRSEDTAVYYCARVGSGPYYYMDVWGQGTLVTVSS 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 AQKLQGRVTMTTDTSTSTAYMELSSLRSEDTAVYYCARVGSGPYYYMDVWGQGTLVTVSS 120

Qy        121 ASTKGPSVFPLAPSSKSTSGGTAALGCLVKDYFPEPVTVSWNSGALTSGVHTFPAVLQSS 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 ASTKGPSVFPLAPSSKSTSGGTAALGCLVKDYFPEPVTVSWNSGALTSGVHTFPAVLQSS 180

Qy        181 GLYSLSSVVTVPSSSLGTQTYICNVNHKPSNTKVDKKVEPKSCDKTHTCPPCPAPEAAGG 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        181 GLYSLSSVVTVPSSSLGTQTYICNVNHKPSNTKVDKKVEPKSCDKTHTCPPCPAPEAAGG 240

Qy        241 PSVFLFPPKPKDQLMISRTPEVTCVVVDVSHEDPEVKFNWYVDGVEVHNAKTKPREEQYN 300
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        241 PSVFLFPPKPKDQLMISRTPEVTCVVVDVSHEDPEVKFNWYVDGVEVHNAKTKPREEQYN 300

Qy        301 STYRVVSVLTVLHQDWLNGKEYKCKVSNKALPAPIEKTISKAKGQPREPQVYTLPPSREE 360
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        301 STYRVVSVLTVLHQDWLNGKEYKCKVSNKALPAPIEKTISKAKGQPREPQVYTLPPSREE 360

Qy        361 MTKNQVSLTCLVKGFYPSDIAVEWESNGQPENNYKTTPPVLDSDGSFFLYSKLTVDKSRW 420
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        361 MTKNQVSLTCLVKGFYPSDIAVEWESNGQPENNYKTTPPVLDSDGSFFLYSKLTVDKSRW 420

Qy        421 QQGNVFSCSVLHEALHNHYTQKSLSLSPGK 450
              ||||||||||||||||||||||||||||||
Db        421 QQGNVFSCSVLHEALHNHYTQKSLSLSPGK 450

SEQ ID NO:14

BAR71689
ID   BAR71689 standard; protein; 450 AA.
XX
AC   BAR71689;
XX
DT   26-SEP-2013  (first entry)
XX
DE   Human anti-RGMa monoclonal antibody AE12-1 V-QL heavy chain, SEQ:145.
XX
KW   AE12-1; age related macular degeneration; alzheimers disease;
KW   antibody therapy; central nervous system injury; diabetic retinopathy;
KW   diagnostic test; gaucher disease; glaucoma; huntingtons chorea;
KW   hurler syndrome; idiopathic inflammatory demyelinating disease;
KW   ischemic stroke; leukodystrophy; light chain; motor neurone disease;
KW   multiple sclerosis; mutein; myelitis; neurodegenerative disease;
KW   neuromyelitis optica; neuroprotective; niemann pick disease;
KW   optic neuritis; parkinsons disease;
KW   progressive multifocal leukoencephalopathy; prophylactic to disease;
KW   tabes dorsalis; tay sachs disease; therapeutic; vitamin b12 deficiency.
XX
OS   Homo sapiens.
OS   Synthetic.
XX
CC PN   WO2013112922-A1.
XX
CC PD   01-AUG-2013.
XX
CC PF   25-JAN-2013; 2013WO-US023277.
XX
PR   27-JAN-2012; 2012US-0591324P.
XX
CC PA   (ABBV-) ABBVIE DEUT GMBH & CO KG.
CC PA   (ABBO ) ABBVIE INC.
XX
CC PI   Mueller B,  Huang L,  Bardwell PD,  Kutskova Y,  Memmott J;
XX
DR   WPI; 2013-M10999/57.
XX
CC PT   New isolated antibody capable of binding to repulsive guidance molecule 
CC PT   a, useful to treat disease or disorder, associated with neurite 
CC PT   degeneration, such as multiple sclerosis, Parkinson's disease and 
CC PT   Alzheimer's disease.
XX
CC PS   Claim 1; SEQ ID NO 145; 187pp; English.
XX
CC   The present invention relates to antibodies and methods of using the 
CC   antibodies to treat and diagnose diseases associated with neurite 
CC   degeneration. The invention relates to an isolated antibody or an 
CC   antibody fragment thereof which binds to repulsive guidance molecule a 
CC   (RGMa). The antibody is useful for treating, preventing, modulating or 
CC   attenuating a disease or disorder, associated with neurite degeneration, 
CC   consisting of multiple sclerosis, Parkinson's disease, Alzheimer's 
CC   disease, Tay-Sachs disease, Niemann-Pick disease, Gaucher's disease, 
CC   Hurler's syndrome, Huntington's disease, amyotrophic lateral sclerosis, 
CC   idiopathic inflammatory demyelinating diseases, vitamin B12 deficiency, 
CC   central pontine myelinolysis, tabes dorsalis, transverse myelitis, 
CC   Devic's disease, progressive multifocal leukoencephalopathy, optic 
CC   neuritis, traumatic injury to the CNS, an ischemic cerebral stroke, 
CC   glaucoma, diabetic retinopathy, age-dependent macular degeneration and a 
CC   leukodystrophy. The isolated antibody or its fragment has improved 
CC   affinity to hRGMa, high thermal stability and good solubility. The 
CC   present sequence represents a human anti-RGMa monoclonal antibody AE12-1 
CC   heavy chain used in the method to treat and diagnose diseases associated 
CC   with neurite degeneration.
XX
SQ   Sequence 450 AA;

  Query Match             100.0%;  Score 1766;  DB 20;  Length 450;
  Best Local Similarity   100.0%;  
  Matches  330;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 ASTKGPSVFPLAPSSKSTSGGTAALGCLVKDYFPEPVTVSWNSGALTSGVHTFPAVLQSS 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 ASTKGPSVFPLAPSSKSTSGGTAALGCLVKDYFPEPVTVSWNSGALTSGVHTFPAVLQSS 180

Qy         61 GLYSLSSVVTVPSSSLGTQTYICNVNHKPSNTKVDKKVEPKSCDKTHTCPPCPAPEAAGG 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        181 GLYSLSSVVTVPSSSLGTQTYICNVNHKPSNTKVDKKVEPKSCDKTHTCPPCPAPEAAGG 240

Qy        121 PSVFLFPPKPKDQLMISRTPEVTCVVVDVSHEDPEVKFNWYVDGVEVHNAKTKPREEQYN 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        241 PSVFLFPPKPKDQLMISRTPEVTCVVVDVSHEDPEVKFNWYVDGVEVHNAKTKPREEQYN 300

Qy        181 STYRVVSVLTVLHQDWLNGKEYKCKVSNKALPAPIEKTISKAKGQPREPQVYTLPPSREE 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        301 STYRVVSVLTVLHQDWLNGKEYKCKVSNKALPAPIEKTISKAKGQPREPQVYTLPPSREE 360

Qy        241 MTKNQVSLTCLVKGFYPSDIAVEWESNGQPENNYKTTPPVLDSDGSFFLYSKLTVDKSRW 300
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        361 MTKNQVSLTCLVKGFYPSDIAVEWESNGQPENNYKTTPPVLDSDGSFFLYSKLTVDKSRW 420

Qy        301 QQGNVFSCSVLHEALHNHYTQKSLSLSPGK 330
              ||||||||||||||||||||||||||||||
Db        421 QQGNVFSCSVLHEALHNHYTQKSLSLSPGK 450

SEQ ID NO:18
BAR71610
ID   BAR71610 standard; protein; 122 AA.
XX
AC   BAR71610;
XX
DT   26-SEP-2013  (first entry)
XX
DE   Human RGMa protein, SEQ:66.
XX
KW   AE12-1; age related macular degeneration; alzheimers disease;
KW   antibody therapy; central nervous system injury; diabetic retinopathy;
KW   diagnostic test; gaucher disease; glaucoma; heavy chain variable region;
KW   huntingtons chorea; hurler syndrome;
KW   idiopathic inflammatory demyelinating disease; ischemic stroke;
KW   leukodystrophy; motor neurone disease; multiple sclerosis; myelitis;
KW   neurodegenerative disease; neuromyelitis optica; neuroprotective;
KW   niemann pick disease; optic neuritis; parkinsons disease;
KW   progressive multifocal leukoencephalopathy; prophylactic to disease;
KW   tabes dorsalis; tay sachs disease; therapeutic; vitamin b12 deficiency.
XX
OS   Homo sapiens.
XX
CC PN   WO2013112922-A1.
XX
CC PD   01-AUG-2013.
XX
CC PF   25-JAN-2013; 2013WO-US023277.
XX
PR   27-JAN-2012; 2012US-0591324P.
XX
CC PA   (ABBV-) ABBVIE DEUT GMBH & CO KG.
CC PA   (ABBO ) ABBVIE INC.
XX
CC PI   Mueller B,  Huang L,  Bardwell PD,  Kutskova Y,  Memmott J;
XX
DR   WPI; 2013-M10999/57.
XX
CC PT   New isolated antibody capable of binding to repulsive guidance molecule 
CC PT   a, useful to treat disease or disorder, associated with neurite 
CC PT   degeneration, such as multiple sclerosis, Parkinson's disease and 
CC PT   Alzheimer's disease.
XX
CC PS   Claim 1; SEQ ID NO 66; 187pp; English.
XX
CC   The present invention relates to antibodies and methods of using the 
CC   antibodies to treat and diagnose diseases associated with neurite 
CC   degeneration. The invention relates to an isolated antibody or an 
CC   antibody fragment thereof which binds to repulsive guidance molecule a 
CC   (RGMa). The antibody is useful for treating, preventing, modulating or 
CC   attenuating a disease or disorder, associated with neurite degeneration, 
CC   consisting of multiple sclerosis, Parkinson's disease, Alzheimer's 
CC   disease, Tay-Sachs disease, Niemann-Pick disease, Gaucher's disease, 
CC   Hurler's syndrome, Huntington's disease, amyotrophic lateral sclerosis, 
CC   idiopathic inflammatory demyelinating diseases, vitamin B12 deficiency, 
CC   central pontine myelinolysis, tabes dorsalis, transverse myelitis, 
CC   Devic's disease, progressive multifocal leukoencephalopathy, optic 
CC   neuritis, traumatic injury to the CNS, an ischemic cerebral stroke, 
CC   glaucoma, diabetic retinopathy, age-dependent macular degeneration and a 
CC   leukodystrophy. The isolated antibody or its fragment has improved 
CC   affinity to hRGMa, high thermal stability and good solubility. The 
CC   present sequence represents a human anti-RGMa monoclonal antibody AE12-1 
CC   heavy chain variable region (VH) used in the method to treat and diagnose
CC   diseases associated with neurite degeneration.
XX
SQ   Sequence 122 AA;

  Query Match             100.0%;  Score 682;  DB 20;  Length 122;
  Best Local Similarity   100.0%;  
  Matches  122;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 PCKILKCNSEFWSATSGSHAPASDDTPEFCAALRSYALCTRRTARTCRGDLAYHSAVHGI 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 PCKILKCNSEFWSATSGSHAPASDDTPEFCAALRSYALCTRRTARTCRGDLAYHSAVHGI 60

Qy         61 EDLMSQHNCSKDGPTSQPRLRTLPPAGDSQERSDSPEICHYEKSFHKHSATPNYTHCGLF 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 EDLMSQHNCSKDGPTSQPRLRTLPPAGDSQERSDSPEICHYEKSFHKHSATPNYTHCGLF 120

Qy        121 GD 122
              ||
Db        121 GD 122

SEQ ID NO:19
BAR71618
ID   BAR71618 standard; peptide; 23 AA.
XX
AC   BAR71618;
XX
DT   26-SEP-2013  (first entry)
XX
DE   Human RGMa protein, SEQ:74.
XX
KW   AE12-1; age related macular degeneration; alzheimers disease;
KW   antibody therapy; central nervous system injury; diabetic retinopathy;
KW   diagnostic test; gaucher disease; glaucoma; heavy chain variable region;
KW   huntingtons chorea; hurler syndrome;
KW   idiopathic inflammatory demyelinating disease; ischemic stroke;
KW   leukodystrophy; motor neurone disease; multiple sclerosis; myelitis;
KW   neurodegenerative disease; neuromyelitis optica; neuroprotective;
KW   niemann pick disease; optic neuritis; parkinsons disease;
KW   progressive multifocal leukoencephalopathy; prophylactic to disease;
KW   tabes dorsalis; tay sachs disease; therapeutic; vitamin b12 deficiency.
XX
OS   Homo sapiens.
XX
CC PN   WO2013112922-A1.
XX
CC PD   01-AUG-2013.
XX
CC PF   25-JAN-2013; 2013WO-US023277.
XX
PR   27-JAN-2012; 2012US-0591324P.
XX
CC PA   (ABBV-) ABBVIE DEUT GMBH & CO KG.
CC PA   (ABBO ) ABBVIE INC.
XX
CC PI   Mueller B,  Huang L,  Bardwell PD,  Kutskova Y,  Memmott J;
XX
DR   WPI; 2013-M10999/57.
XX
CC PT   New isolated antibody capable of binding to repulsive guidance molecule 
CC PT   a, useful to treat disease or disorder, associated with neurite 
CC PT   degeneration, such as multiple sclerosis, Parkinson's disease and 
CC PT   Alzheimer's disease.
XX
CC PS   Claim 1; SEQ ID NO 74; 187pp; English.
XX
CC   The present invention relates to antibodies and methods of using the 
CC   antibodies to treat and diagnose diseases associated with neurite 
CC   degeneration. The invention relates to an isolated antibody or an 
CC   antibody fragment thereof which binds to repulsive guidance molecule a 
CC   (RGMa). The antibody is useful for treating, preventing, modulating or 
CC   attenuating a disease or disorder, associated with neurite degeneration, 
CC   consisting of multiple sclerosis, Parkinson's disease, Alzheimer's 
CC   disease, Tay-Sachs disease, Niemann-Pick disease, Gaucher's disease, 
CC   Hurler's syndrome, Huntington's disease, amyotrophic lateral sclerosis, 
CC   idiopathic inflammatory demyelinating diseases, vitamin B12 deficiency, 
CC   central pontine myelinolysis, tabes dorsalis, transverse myelitis, 
CC   Devic's disease, progressive multifocal leukoencephalopathy, optic 
CC   neuritis, traumatic injury to the CNS, an ischemic cerebral stroke, 
CC   glaucoma, diabetic retinopathy, age-dependent macular degeneration and a 
CC   leukodystrophy. The isolated antibody or its fragment has improved 
CC   affinity to hRGMa, high thermal stability and good solubility. The 
CC   present sequence represents a human anti-RGMa monoclonal antibody AE12-1 
CC   heavy chain variable region (VH) used in the method to treat and diagnose
CC   diseases associated with neurite degeneration.
XX
SQ   Sequence 23 AA;

  Query Match             100.0%;  Score 129;  DB 20;  Length 23;
  Best Local Similarity   100.0%;  
  Matches   23;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 PCKILKCNSEFWSATSGSHAPAS 23
              |||||||||||||||||||||||
Db          1 PCKILKCNSEFWSATSGSHAPAS 23

SEQ ID NO:8

BAR71545
ID   BAR71545 standard; protein; 120 AA.
XX
AC   BAR71545;
XX
DT   26-SEP-2013  (first entry)
XX
DE   Human anti-RGMa monoclonal antibody AE12-1 VH, SEQ:1.
XX
KW   AE12-1; age related macular degeneration; alzheimers disease;
KW   antibody therapy; central nervous system injury; diabetic retinopathy;
KW   diagnostic test; gaucher disease; glaucoma; heavy chain variable region;
KW   huntingtons chorea; hurler syndrome;
KW   idiopathic inflammatory demyelinating disease; ischemic stroke;
KW   leukodystrophy; motor neurone disease; multiple sclerosis; myelitis;
KW   neurodegenerative disease; neuromyelitis optica; neuroprotective;
KW   niemann pick disease; optic neuritis; parkinsons disease;
KW   progressive multifocal leukoencephalopathy; prophylactic to disease;
KW   tabes dorsalis; tay sachs disease; therapeutic; vitamin b12 deficiency.
XX
OS   Homo sapiens.
XX
CC PN   WO2013112922-A1.
XX
CC PD   01-AUG-2013.
XX
CC PF   25-JAN-2013; 2013WO-US023277.
XX
PR   27-JAN-2012; 2012US-0591324P.
XX
CC PA   (ABBV-) ABBVIE DEUT GMBH & CO KG.
CC PA   (ABBO ) ABBVIE INC.
XX
CC PI   Mueller B,  Huang L,  Bardwell PD,  Kutskova Y,  Memmott J;
XX
DR   WPI; 2013-M10999/57.
XX
CC PT   New isolated antibody capable of binding to repulsive guidance molecule 
CC PT   a, useful to treat disease or disorder, associated with neurite 
CC PT   degeneration, such as multiple sclerosis, Parkinson's disease and 
CC PT   Alzheimer's disease.
XX
CC PS   Claim 1; SEQ ID NO 1; 187pp; English.
XX
CC   The present invention relates to antibodies and methods of using the 
CC   antibodies to treat and diagnose diseases associated with neurite 
CC   degeneration. The invention relates to an isolated antibody or an 
CC   antibody fragment thereof which binds to repulsive guidance molecule a 
CC   (RGMa). The antibody is useful for treating, preventing, modulating or 
CC   attenuating a disease or disorder, associated with neurite degeneration, 
CC   consisting of multiple sclerosis, Parkinson's disease, Alzheimer's 
CC   disease, Tay-Sachs disease, Niemann-Pick disease, Gaucher's disease, 
CC   Hurler's syndrome, Huntington's disease, amyotrophic lateral sclerosis, 
CC   idiopathic inflammatory demyelinating diseases, vitamin B12 deficiency, 
CC   central pontine myelinolysis, tabes dorsalis, transverse myelitis, 
CC   Devic's disease, progressive multifocal leukoencephalopathy, optic 
CC   neuritis, traumatic injury to the CNS, an ischemic cerebral stroke, 
CC   glaucoma, diabetic retinopathy, age-dependent macular degeneration and a 
CC   leukodystrophy. The isolated antibody or its fragment has improved 
CC   affinity to hRGMa, high thermal stability and good solubility. The 
CC   present sequence represents a human anti-RGMa monoclonal antibody AE12-1 
CC   heavy chain variable region (VH) used in the method to treat and diagnose
CC   diseases associated with neurite degeneration.
XX
SQ   Sequence 120 AA;

  Query Match             100.0%;  Score 637;  DB 20;  Length 120;
  Best Local Similarity   100.0%;  
  Matches  120;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 EVQLVQSGAEVKKPGASVKVSCKASGYTFTSHGISWVRQAPGQGLDWMGWISPYSGNTNY 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 EVQLVQSGAEVKKPGASVKVSCKASGYTFTSHGISWVRQAPGQGLDWMGWISPYSGNTNY 60

Qy         61 AQKLQGRVTMTTDTSTSTAYMELSSLRSEDTAVYYCARVGSGPYYYMDVWGQGTLVTVSS 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 AQKLQGRVTMTTDTSTSTAYMELSSLRSEDTAVYYCARVGSGPYYYMDVWGQGTLVTVSS 120

SEQ ID NO:10
BAR71690
ID   BAR71690 standard; protein; 215 AA.
XX
AC   BAR71690;
XX
DT   26-SEP-2013  (first entry)
XX
DE   Human anti-RGMa monoclonal antibody AE12-1 V-QL light chain, SEQ:146.
XX
KW   AE12-1; age related macular degeneration; alzheimers disease;
KW   antibody therapy; central nervous system injury; diabetic retinopathy;
KW   diagnostic test; gaucher disease; glaucoma; huntingtons chorea;
KW   hurler syndrome; idiopathic inflammatory demyelinating disease;
KW   ischemic stroke; leukodystrophy; light chain; motor neurone disease;
KW   multiple sclerosis; mutein; myelitis; neurodegenerative disease;
KW   neuromyelitis optica; neuroprotective; niemann pick disease;
KW   optic neuritis; parkinsons disease;
KW   progressive multifocal leukoencephalopathy; prophylactic to disease;
KW   tabes dorsalis; tay sachs disease; therapeutic; vitamin b12 deficiency.
XX
OS   Homo sapiens.
OS   Synthetic.
XX
CC PN   WO2013112922-A1.
XX
CC PD   01-AUG-2013.
XX
CC PF   25-JAN-2013; 2013WO-US023277.
XX
PR   27-JAN-2012; 2012US-0591324P.
XX
CC PA   (ABBV-) ABBVIE DEUT GMBH & CO KG.
CC PA   (ABBO ) ABBVIE INC.
XX
CC PI   Mueller B,  Huang L,  Bardwell PD,  Kutskova Y,  Memmott J;
XX
DR   WPI; 2013-M10999/57.
XX
CC PT   New isolated antibody capable of binding to repulsive guidance molecule 
CC PT   a, useful to treat disease or disorder, associated with neurite 
CC PT   degeneration, such as multiple sclerosis, Parkinson's disease and 
CC PT   Alzheimer's disease.
XX
CC PS   Claim 1; SEQ ID NO 146; 187pp; English.
XX
CC   The present invention relates to antibodies and methods of using the 
CC   antibodies to treat and diagnose diseases associated with neurite 
CC   degeneration. The invention relates to an isolated antibody or an 
CC   antibody fragment thereof which binds to repulsive guidance molecule a 
CC   (RGMa). The antibody is useful for treating, preventing, modulating or 
CC   attenuating a disease or disorder, associated with neurite degeneration, 
CC   consisting of multiple sclerosis, Parkinson's disease, Alzheimer's 
CC   disease, Tay-Sachs disease, Niemann-Pick disease, Gaucher's disease, 
CC   Hurler's syndrome, Huntington's disease, amyotrophic lateral sclerosis, 
CC   idiopathic inflammatory demyelinating diseases, vitamin B12 deficiency, 
CC   central pontine myelinolysis, tabes dorsalis, transverse myelitis, 
CC   Devic's disease, progressive multifocal leukoencephalopathy, optic 
CC   neuritis, traumatic injury to the CNS, an ischemic cerebral stroke, 
CC   glaucoma, diabetic retinopathy, age-dependent macular degeneration and a 
CC   leukodystrophy. The isolated antibody or its fragment has improved 
CC   affinity to hRGMa, high thermal stability and good solubility. The 
CC   present sequence represents a human anti-RGMa monoclonal antibody AE12-1 
CC   light chain used in the method to treat and diagnose diseases associated 
CC   with neurite degeneration.
XX
SQ   Sequence 215 AA;

  Query Match             100.0%;  Score 568;  DB 20;  Length 215;
  Best Local Similarity   100.0%;  
  Matches  109;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 QSALTQPRSVSGSPGQSVTISCTGTSSSVGDSIYVSWYQQHPGKAPKLMLYDVTKRPSGV 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 QSALTQPRSVSGSPGQSVTISCTGTSSSVGDSIYVSWYQQHPGKAPKLMLYDVTKRPSGV 60

Qy         61 PDRFSGSKSGNTASLTISGLQAEDEADYYCYSYAGTDTLFGGGTKVTVL 109
              |||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 PDRFSGSKSGNTASLTISGLQAEDEADYYCYSYAGTDTLFGGGTKVTVL 109

SEQ ID NO:7
BAR71617
ID   BAR71617 standard; peptide; 9 AA.
XX
AC   BAR71617;
XX
DT   26-SEP-2013  (first entry)
XX
DE   Human anti-RGMa monoclonal antibody AE12-1-Y (VL) CDR-L3, SEQ:73.
XX
KW   AE12-1; age related macular degeneration; alzheimers disease;
KW   antibody therapy; central nervous system injury; diabetic retinopathy;
KW   diagnostic test; gaucher disease; glaucoma; heavy chain variable region;
KW   huntingtons chorea; hurler syndrome;
KW   idiopathic inflammatory demyelinating disease; ischemic stroke;
KW   leukodystrophy; motor neurone disease; multiple sclerosis; myelitis;
KW   neurodegenerative disease; neuromyelitis optica; neuroprotective;
KW   niemann pick disease; optic neuritis; parkinsons disease;
KW   progressive multifocal leukoencephalopathy; prophylactic to disease;
KW   tabes dorsalis; tay sachs disease; therapeutic; vitamin b12 deficiency.
XX
OS   Homo sapiens.
XX
CC PN   WO2013112922-A1.
XX
CC PD   01-AUG-2013.
XX
CC PF   25-JAN-2013; 2013WO-US023277.
XX
PR   27-JAN-2012; 2012US-0591324P.
XX
CC PA   (ABBV-) ABBVIE DEUT GMBH & CO KG.
CC PA   (ABBO ) ABBVIE INC.
XX
CC PI   Mueller B,  Huang L,  Bardwell PD,  Kutskova Y,  Memmott J;
XX
DR   WPI; 2013-M10999/57.
XX
CC PT   New isolated antibody capable of binding to repulsive guidance molecule 
CC PT   a, useful to treat disease or disorder, associated with neurite 
CC PT   degeneration, such as multiple sclerosis, Parkinson's disease and 
CC PT   Alzheimer's disease.
XX
CC PS   Claim 1; SEQ ID NO 73; 187pp; English.
XX
CC   The present invention relates to antibodies and methods of using the 
CC   antibodies to treat and diagnose diseases associated with neurite 
CC   degeneration. The invention relates to an isolated antibody or an 
CC   antibody fragment thereof which binds to repulsive guidance molecule a 
CC   (RGMa). The antibody is useful for treating, preventing, modulating or 
CC   attenuating a disease or disorder, associated with neurite degeneration, 
CC   consisting of multiple sclerosis, Parkinson's disease, Alzheimer's 
CC   disease, Tay-Sachs disease, Niemann-Pick disease, Gaucher's disease, 
CC   Hurler's syndrome, Huntington's disease, amyotrophic lateral sclerosis, 
CC   idiopathic inflammatory demyelinating diseases, vitamin B12 deficiency, 
CC   central pontine myelinolysis, tabes dorsalis, transverse myelitis, 
CC   Devic's disease, progressive multifocal leukoencephalopathy, optic 
CC   neuritis, traumatic injury to the CNS, an ischemic cerebral stroke, 
CC   glaucoma, diabetic retinopathy, age-dependent macular degeneration and a 
CC   leukodystrophy. The isolated antibody or its fragment has improved 
CC   affinity to hRGMa, high thermal stability and good solubility. The 
CC   present sequence represents a human anti-RGMa monoclonal antibody AE12-1 
CC   heavy chain variable region (VH) used in the method to treat and diagnose
CC   diseases associated with neurite degeneration.
XX
SQ   Sequence 9 AA;

  Query Match             100.0%;  Score 48;  DB 20;  Length 9;
  Best Local Similarity   100.0%;  
  Matches    9;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 YSYAGTDTL 9
              |||||||||
Db          1 YSYAGTDTL 9

SEQ ID NO:6
BAR71552
ID   BAR71552 standard; peptide; 9 AA.
XX
AC   BAR71552;
XX
DT   26-SEP-2013  (first entry)
XX
DE   Human anti-RGMa monoclonal antibody AE12-1 VL CDR-L3, SEQ:8.
XX
KW   AE12-1; age related macular degeneration; alzheimers disease;
KW   antibody therapy; central nervous system injury; diabetic retinopathy;
KW   diagnostic test; gaucher disease; glaucoma; huntingtons chorea;
KW   hurler syndrome; idiopathic inflammatory demyelinating disease;
KW   ischemic stroke; leukodystrophy; motor neurone disease;
KW   multiple sclerosis; myelitis; neurodegenerative disease;
KW   neuromyelitis optica; neuroprotective; niemann pick disease;
KW   optic neuritis; parkinsons disease;
KW   progressive multifocal leukoencephalopathy; prophylactic to disease;
KW   tabes dorsalis; tay sachs disease; therapeutic; vitamin b12 deficiency.
XX
OS   Homo sapiens.
XX
CC PN   WO2013112922-A1.
XX
CC PD   01-AUG-2013.
XX
CC PF   25-JAN-2013; 2013WO-US023277.
XX
PR   27-JAN-2012; 2012US-0591324P.
XX
CC PA   (ABBV-) ABBVIE DEUT GMBH & CO KG.
CC PA   (ABBO ) ABBVIE INC.
XX
CC PI   Mueller B,  Huang L,  Bardwell PD,  Kutskova Y,  Memmott J;
XX
DR   WPI; 2013-M10999/57.
XX
CC PT   New isolated antibody capable of binding to repulsive guidance molecule 
CC PT   a, useful to treat disease or disorder, associated with neurite 
CC PT   degeneration, such as multiple sclerosis, Parkinson's disease and 
CC PT   Alzheimer's disease.
XX
CC PS   Claim 1; SEQ ID NO 8; 187pp; English.
XX
CC   The present invention relates to antibodies and methods of using the 
CC   antibodies to treat and diagnose diseases associated with neurite 
CC   degeneration. The invention relates to an isolated antibody or an 
CC   antibody fragment thereof which binds to repulsive guidance molecule a 
CC   (RGMa). The antibody is useful for treating, preventing, modulating or 
CC   attenuating a disease or disorder, associated with neurite degeneration, 
CC   consisting of multiple sclerosis, Parkinson's disease, Alzheimer's 
CC   disease, Tay-Sachs disease, Niemann-Pick disease, Gaucher's disease, 
CC   Hurler's syndrome, Huntington's disease, amyotrophic lateral sclerosis, 
CC   idiopathic inflammatory demyelinating diseases, vitamin B12 deficiency, 
CC   central pontine myelinolysis, tabes dorsalis, transverse myelitis, 
CC   Devic's disease, progressive multifocal leukoencephalopathy, optic 
CC   neuritis, traumatic injury to the CNS, an ischemic cerebral stroke, 
CC   glaucoma, diabetic retinopathy, age-dependent macular degeneration and a 
CC   leukodystrophy. The isolated antibody or its fragment has improved 
CC   affinity to hRGMa, high thermal stability and good solubility. The 
CC   present sequence represents a human anti-RGMa monoclonal antibody AE12-1 
CC   heavy chain variable region (VH) used in the method to treat and diagnose
CC   diseases associated with neurite degeneration.
XX
SQ   Sequence 9 AA;

  Query Match             100.0%;  Score 50;  DB 20;  Length 9;
  Best Local Similarity   100.0%;  
  Matches    9;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 CSYAGTDTL 9
              |||||||||
Db          1 CSYAGTDTL 9
SEQ ID NO:5
BAR71551
ID   BAR71551 standard; peptide; 7 AA.
XX
AC   BAR71551;
XX
DT   26-SEP-2013  (first entry)
XX
DE   Human anti-RGMa monoclonal antibody AE12-1 VL CDR-L2, SEQ:7.
XX
KW   AE12-1; age related macular degeneration; alzheimers disease;
KW   antibody therapy; central nervous system injury; diabetic retinopathy;
KW   diagnostic test; gaucher disease; glaucoma; huntingtons chorea;
KW   hurler syndrome; idiopathic inflammatory demyelinating disease;
KW   ischemic stroke; leukodystrophy; motor neurone disease;
KW   multiple sclerosis; myelitis; neurodegenerative disease;
KW   neuromyelitis optica; neuroprotective; niemann pick disease;
KW   optic neuritis; parkinsons disease;
KW   progressive multifocal leukoencephalopathy; prophylactic to disease;
KW   tabes dorsalis; tay sachs disease; therapeutic; vitamin b12 deficiency.
XX
OS   Homo sapiens.
XX
CC PN   WO2013112922-A1.
XX
CC PD   01-AUG-2013.
XX
CC PF   25-JAN-2013; 2013WO-US023277.
XX
PR   27-JAN-2012; 2012US-0591324P.
XX
CC PA   (ABBV-) ABBVIE DEUT GMBH & CO KG.
CC PA   (ABBO ) ABBVIE INC.
XX
CC PI   Mueller B,  Huang L,  Bardwell PD,  Kutskova Y,  Memmott J;
XX
DR   WPI; 2013-M10999/57.
XX
CC PT   New isolated antibody capable of binding to repulsive guidance molecule 
CC PT   a, useful to treat disease or disorder, associated with neurite 
CC PT   degeneration, such as multiple sclerosis, Parkinson's disease and 
CC PT   Alzheimer's disease.
XX
CC PS   Claim 1; SEQ ID NO 7; 187pp; English.
XX
CC   The present invention relates to antibodies and methods of using the 
CC   antibodies to treat and diagnose diseases associated with neurite 
CC   degeneration. The invention relates to an isolated antibody or an 
CC   antibody fragment thereof which binds to repulsive guidance molecule a 
CC   (RGMa). The antibody is useful for treating, preventing, modulating or 
CC   attenuating a disease or disorder, associated with neurite degeneration, 
CC   consisting of multiple sclerosis, Parkinson's disease, Alzheimer's 
CC   disease, Tay-Sachs disease, Niemann-Pick disease, Gaucher's disease, 
CC   Hurler's syndrome, Huntington's disease, amyotrophic lateral sclerosis, 
CC   idiopathic inflammatory demyelinating diseases, vitamin B12 deficiency, 
CC   central pontine myelinolysis, tabes dorsalis, transverse myelitis, 
CC   Devic's disease, progressive multifocal leukoencephalopathy, optic 
CC   neuritis, traumatic injury to the CNS, an ischemic cerebral stroke, 
CC   glaucoma, diabetic retinopathy, age-dependent macular degeneration and a 
CC   leukodystrophy. The isolated antibody or its fragment has improved 
CC   affinity to hRGMa, high thermal stability and good solubility. The 
CC   present sequence represents a human anti-RGMa monoclonal antibody AE12-1 
CC   heavy chain variable region (VH) used in the method to treat and diagnose
CC   diseases associated with neurite degeneration.
XX
SQ   Sequence 7 AA;

  Query Match             100.0%;  Score 36;  DB 20;  Length 7;
  Best Local Similarity   100.0%;  
  Matches    7;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 DVTKRPS 7
              |||||||
Db          1 DVTKRPS 7
SEQ ID NO:4
BAR71550
ID   BAR71550 standard; peptide; 14 AA.
XX
AC   BAR71550;
XX
DT   26-SEP-2013  (first entry)
XX
DE   Human anti-RGMa monoclonal antibody AE12-1 VL CDR-L1, SEQ:6.
XX
KW   AE12-1; age related macular degeneration; alzheimers disease;
KW   antibody therapy; central nervous system injury; diabetic retinopathy;
KW   diagnostic test; gaucher disease; glaucoma; huntingtons chorea;
KW   hurler syndrome; idiopathic inflammatory demyelinating disease;
KW   ischemic stroke; leukodystrophy; motor neurone disease;
KW   multiple sclerosis; myelitis; neurodegenerative disease;
KW   neuromyelitis optica; neuroprotective; niemann pick disease;
KW   optic neuritis; parkinsons disease;
KW   progressive multifocal leukoencephalopathy; prophylactic to disease;
KW   tabes dorsalis; tay sachs disease; therapeutic; vitamin b12 deficiency.
XX
OS   Homo sapiens.
XX
CC PN   WO2013112922-A1.
XX
CC PD   01-AUG-2013.
XX
CC PF   25-JAN-2013; 2013WO-US023277.
XX
PR   27-JAN-2012; 2012US-0591324P.
XX
CC PA   (ABBV-) ABBVIE DEUT GMBH & CO KG.
CC PA   (ABBO ) ABBVIE INC.
XX
CC PI   Mueller B,  Huang L,  Bardwell PD,  Kutskova Y,  Memmott J;
XX
DR   WPI; 2013-M10999/57.
XX
CC PT   New isolated antibody capable of binding to repulsive guidance molecule 
CC PT   a, useful to treat disease or disorder, associated with neurite 
CC PT   degeneration, such as multiple sclerosis, Parkinson's disease and 
CC PT   Alzheimer's disease.
XX
CC PS   Claim 1; SEQ ID NO 6; 187pp; English.
XX
CC   The present invention relates to antibodies and methods of using the 
CC   antibodies to treat and diagnose diseases associated with neurite 
CC   degeneration. The invention relates to an isolated antibody or an 
CC   antibody fragment thereof which binds to repulsive guidance molecule a 
CC   (RGMa). The antibody is useful for treating, preventing, modulating or 
CC   attenuating a disease or disorder, associated with neurite degeneration, 
CC   consisting of multiple sclerosis, Parkinson's disease, Alzheimer's 
CC   disease, Tay-Sachs disease, Niemann-Pick disease, Gaucher's disease, 
CC   Hurler's syndrome, Huntington's disease, amyotrophic lateral sclerosis, 
CC   idiopathic inflammatory demyelinating diseases, vitamin B12 deficiency, 
CC   central pontine myelinolysis, tabes dorsalis, transverse myelitis, 
CC   Devic's disease, progressive multifocal leukoencephalopathy, optic 
CC   neuritis, traumatic injury to the CNS, an ischemic cerebral stroke, 
CC   glaucoma, diabetic retinopathy, age-dependent macular degeneration and a 
CC   leukodystrophy. The isolated antibody or its fragment has improved 
CC   affinity to hRGMa, high thermal stability and good solubility. The 
CC   present sequence represents a human anti-RGMa monoclonal antibody AE12-1 
CC   heavy chain variable region (VH) used in the method to treat and diagnose
CC   diseases associated with neurite degeneration.
XX
SQ   Sequence 14 AA;

  Query Match             100.0%;  Score 67;  DB 20;  Length 14;
  Best Local Similarity   100.0%;  
  Matches   14;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 TGTSSSVGDSIYVS 14
              ||||||||||||||
Db          1 TGTSSSVGDSIYVS 14

SEQ ID NO:3
BAR71548
ID   BAR71548 standard; peptide; 11 AA.
XX
AC   BAR71548;
XX
DT   26-SEP-2013  (first entry)
XX
DE   Human anti-RGMa monoclonal antibody AE12-1 VH CDR-H3, SEQ:4.
XX
KW   AE12-1; age related macular degeneration; alzheimers disease;
KW   antibody therapy; central nervous system injury; diabetic retinopathy;
KW   diagnostic test; gaucher disease; glaucoma; huntingtons chorea;
KW   hurler syndrome; idiopathic inflammatory demyelinating disease;
KW   ischemic stroke; leukodystrophy; motor neurone disease;
KW   multiple sclerosis; myelitis; neurodegenerative disease;
KW   neuromyelitis optica; neuroprotective; niemann pick disease;
KW   optic neuritis; parkinsons disease;
KW   progressive multifocal leukoencephalopathy; prophylactic to disease;
KW   tabes dorsalis; tay sachs disease; therapeutic; vitamin b12 deficiency.
XX
OS   Homo sapiens.
XX
CC PN   WO2013112922-A1.
XX
CC PD   01-AUG-2013.
XX
CC PF   25-JAN-2013; 2013WO-US023277.
XX
PR   27-JAN-2012; 2012US-0591324P.
XX
CC PA   (ABBV-) ABBVIE DEUT GMBH & CO KG.
CC PA   (ABBO ) ABBVIE INC.
XX
CC PI   Mueller B,  Huang L,  Bardwell PD,  Kutskova Y,  Memmott J;
XX
DR   WPI; 2013-M10999/57.
XX
CC PT   New isolated antibody capable of binding to repulsive guidance molecule 
CC PT   a, useful to treat disease or disorder, associated with neurite 
CC PT   degeneration, such as multiple sclerosis, Parkinson's disease and 
CC PT   Alzheimer's disease.
XX
CC PS   Claim 1; SEQ ID NO 4; 187pp; English.
XX
CC   The present invention relates to antibodies and methods of using the 
CC   antibodies to treat and diagnose diseases associated with neurite 
CC   degeneration. The invention relates to an isolated antibody or an 
CC   antibody fragment thereof which binds to repulsive guidance molecule a 
CC   (RGMa). The antibody is useful for treating, preventing, modulating or 
CC   attenuating a disease or disorder, associated with neurite degeneration, 
CC   consisting of multiple sclerosis, Parkinson's disease, Alzheimer's 
CC   disease, Tay-Sachs disease, Niemann-Pick disease, Gaucher's disease, 
CC   Hurler's syndrome, Huntington's disease, amyotrophic lateral sclerosis, 
CC   idiopathic inflammatory demyelinating diseases, vitamin B12 deficiency, 
CC   central pontine myelinolysis, tabes dorsalis, transverse myelitis, 
CC   Devic's disease, progressive multifocal leukoencephalopathy, optic 
CC   neuritis, traumatic injury to the CNS, an ischemic cerebral stroke, 
CC   glaucoma, diabetic retinopathy, age-dependent macular degeneration and a 
CC   leukodystrophy. The isolated antibody or its fragment has improved 
CC   affinity to hRGMa, high thermal stability and good solubility. The 
CC   present sequence represents a human anti-RGMa monoclonal antibody AE12-1 
CC   heavy chain variable region (VH) used in the method to treat and diagnose
CC   diseases associated with neurite degeneration.
XX
SQ   Sequence 11 AA;

  Query Match             100.0%;  Score 63;  DB 20;  Length 11;
  Best Local Similarity   100.0%;  
  Matches   11;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 VGSGPYYYMDV 11
              |||||||||||
Db          1 VGSGPYYYMDV 11

SEQ ID NO:2

BAR71547
ID   BAR71547 standard; peptide; 17 AA.
XX
AC   BAR71547;
XX
DT   26-SEP-2013  (first entry)
XX
DE   Human anti-RGMa monoclonal antibody AE12-1 VH CDR-H2, SEQ:3.
XX
KW   AE12-1; age related macular degeneration; alzheimers disease;
KW   antibody therapy; central nervous system injury; diabetic retinopathy;
KW   diagnostic test; gaucher disease; glaucoma; huntingtons chorea;
KW   hurler syndrome; idiopathic inflammatory demyelinating disease;
KW   ischemic stroke; leukodystrophy; motor neurone disease;
KW   multiple sclerosis; myelitis; neurodegenerative disease;
KW   neuromyelitis optica; neuroprotective; niemann pick disease;
KW   optic neuritis; parkinsons disease;
KW   progressive multifocal leukoencephalopathy; prophylactic to disease;
KW   tabes dorsalis; tay sachs disease; therapeutic; vitamin b12 deficiency.
XX
OS   Homo sapiens.
XX
CC PN   WO2013112922-A1.
XX
CC PD   01-AUG-2013.
XX
CC PF   25-JAN-2013; 2013WO-US023277.
XX
PR   27-JAN-2012; 2012US-0591324P.
XX
CC PA   (ABBV-) ABBVIE DEUT GMBH & CO KG.
CC PA   (ABBO ) ABBVIE INC.
XX
CC PI   Mueller B,  Huang L,  Bardwell PD,  Kutskova Y,  Memmott J;
XX
DR   WPI; 2013-M10999/57.
XX
CC PT   New isolated antibody capable of binding to repulsive guidance molecule 
CC PT   a, useful to treat disease or disorder, associated with neurite 
CC PT   degeneration, such as multiple sclerosis, Parkinson's disease and 
CC PT   Alzheimer's disease.
XX
CC PS   Claim 1; SEQ ID NO 3; 187pp; English.
XX
CC   The present invention relates to antibodies and methods of using the 
CC   antibodies to treat and diagnose diseases associated with neurite 
CC   degeneration. The invention relates to an isolated antibody or an 
CC   antibody fragment thereof which binds to repulsive guidance molecule a 
CC   (RGMa). The antibody is useful for treating, preventing, modulating or 
CC   attenuating a disease or disorder, associated with neurite degeneration, 
CC   consisting of multiple sclerosis, Parkinson's disease, Alzheimer's 
CC   disease, Tay-Sachs disease, Niemann-Pick disease, Gaucher's disease, 
CC   Hurler's syndrome, Huntington's disease, amyotrophic lateral sclerosis, 
CC   idiopathic inflammatory demyelinating diseases, vitamin B12 deficiency, 
CC   central pontine myelinolysis, tabes dorsalis, transverse myelitis, 
CC   Devic's disease, progressive multifocal leukoencephalopathy, optic 
CC   neuritis, traumatic injury to the CNS, an ischemic cerebral stroke, 
CC   glaucoma, diabetic retinopathy, age-dependent macular degeneration and a 
CC   leukodystrophy. The isolated antibody or its fragment has improved 
CC   affinity to hRGMa, high thermal stability and good solubility. The 
CC   present sequence represents a human anti-RGMa monoclonal antibody AE12-1 
CC   heavy chain variable region (VH) used in the method to treat and diagnose
CC   diseases associated with neurite degeneration.neurite degeneration.
XX
SQ   Sequence 17 AA;

  Query Match             100.0%;  Score 96;  DB 20;  Length 17;
  Best Local Similarity   100.0%;  
  Matches   17;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 WISPYSGNTNYAQKLQG 17
              |||||||||||||||||
Db          1 WISPYSGNTNYAQKLQG 17

SEQ ID NO:1
BAR71546
ID   BAR71546 standard; peptide; 5 AA.
XX
AC   BAR71546;
XX
DT   26-SEP-2013  (first entry)
XX
DE   Human anti-RGMa monoclonal antibody AE12-1 VH CDR-H1, SEQ:2.
XX
KW   AE12-1; age related macular degeneration; alzheimers disease;
KW   antibody therapy; central nervous system injury; diabetic retinopathy;
KW   diagnostic test; gaucher disease; glaucoma; huntingtons chorea;
KW   hurler syndrome; idiopathic inflammatory demyelinating disease;
KW   ischemic stroke; leukodystrophy; motor neurone disease;
KW   multiple sclerosis; myelitis; neurodegenerative disease;
KW   neuromyelitis optica; neuroprotective; niemann pick disease;
KW   optic neuritis; parkinsons disease;
KW   progressive multifocal leukoencephalopathy; prophylactic to disease;
KW   tabes dorsalis; tay sachs disease; therapeutic; vitamin b12 deficiency.
XX
OS   Homo sapiens.
XX
CC PN   WO2013112922-A1.
XX
CC PD   01-AUG-2013.
XX
CC PF   25-JAN-2013; 2013WO-US023277.
XX
PR   27-JAN-2012; 2012US-0591324P.
XX
CC PA   (ABBV-) ABBVIE DEUT GMBH & CO KG.
CC PA   (ABBO ) ABBVIE INC.
XX
CC PI   Mueller B,  Huang L,  Bardwell PD,  Kutskova Y,  Memmott J;
XX
DR   WPI; 2013-M10999/57.
XX
CC PT   New isolated antibody capable of binding to repulsive guidance molecule 
CC PT   a, useful to treat disease or disorder, associated with neurite 
CC PT   degeneration, such as multiple sclerosis, Parkinson's disease and 
CC PT   Alzheimer's disease.
XX
CC PS   Claim 1; SEQ ID NO 2; 187pp; English.
XX
CC   The present invention relates to antibodies and methods of using the 
CC   antibodies to treat and diagnose diseases associated with neurite 
CC   degeneration. The invention relates to an isolated antibody or an 
CC   antibody fragment thereof which binds to repulsive guidance molecule a 
CC   (RGMa). The antibody is useful for treating, preventing, modulating or 
CC   attenuating a disease or disorder, associated with neurite degeneration, 
CC   consisting of multiple sclerosis, Parkinson's disease, Alzheimer's 
CC   disease, Tay-Sachs disease, Niemann-Pick disease, Gaucher's disease, 
CC   Hurler's syndrome, Huntington's disease, amyotrophic lateral sclerosis, 
CC   idiopathic inflammatory demyelinating diseases, vitamin B12 deficiency, 
CC   central pontine myelinolysis, tabes dorsalis, transverse myelitis, 
CC   Devic's disease, progressive multifocal leukoencephalopathy, optic 
CC   neuritis, traumatic injury to the CNS, an ischemic cerebral stroke, 
CC   glaucoma, diabetic retinopathy, age-dependent macular degeneration and a 
CC   leukodystrophy. The isolated antibody or its fragment has improved 
CC   affinity to hRGMa, high thermal stability and good solubility. The 
CC   present sequence represents a human anti-RGMa monoclonal antibody AE12-1 
CC   heavy chain variable region (VH) used in the method to treat and diagnose
CC   diseases associated with neurite degeneration.
XX
SQ   Sequence 5 AA;

  Query Match             100.0%;  Score 26;  DB 20;  Length 5;
  Best Local Similarity   100.0%;  
  Matches    5;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 SHGIS 5
              |||||
Db          1 SHGIS 5

Claim Rejections - 35 USC § 103
11.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 12 and 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over Hanzatian et al. (WO2014089209) in view of Mueller et al. (WO2013112922).
Hanzatian is set forth above but fails to teach that the VL comprises the amino acid sequence of SEQ ID NO:10 as in claim 12, or the constant region comprises the amino acid sequence of SEQ ID NO: 11, 12, 13 or 14 as in claims 14-15 or a heavy chain (HC) comprises the amino acid sequence of SEQ ID NO:16 and a light chain (LC) comprises the amino acid sequence of SEQ ID NO:15 as in claims 16.
While Hanzatian does not teach that the VL comprises the amino acid sequence of SEQ ID NO:10 as in claim 12, or a constant region comprises the amino acid sequence of SEQ ID NO: 11, 12, 13 or 14 as in claims 14-15 or the HC of SEQ ID NO:16 and the LC of SEQ ID NO:15 as in claims 16, Mueller teaches these limitations. Mueller teaches that the VL comprises the amino acid sequence of SEQ ID NO:10 as in claim 12, or a constant region comprising the amino acid sequence of SEQ ID NO: 11, 12, 13 or 14 as in claims 14-15 and the HC of SEQ ID NO:16 and the LC of SEQ ID NO:15 as in claims 16 as set forth above, and also teaches the use of such an anti-RGMa antibody for treatment of spinal cord injury as set forth above. 
A person of ordinary skill in the art would have recognized that applying the known sequences for the VL, VH, LC, HC and constant regions and technique disclosed by Mueller to the anti-RGMa antibodies and method disclosed by Hanzatian would have yielded the predictable result of treating spinal cord injury. The anti-RGMa antibodies comprising a VL comprising the amino acid sequence of SEQ ID NO:10, a constant region comprising the amino acid sequence of SEQ ID NO: 11, 12, 13 or 14, a HC of SEQ ID NO:16 and a LC of SEQ ID NO:15 disclosed by Mueller would treat spinal cord injury, and increase patient’s satisfaction with recommended treatment regimens.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention was made to use the anti-RGMa antibody as recited in claims 12 and 14-19 taught by Mueller in the method of Hanzatian for treatment of spinal cord injury caused by compression, contrusion or impact injury with an expectation of success because the anti-RGMa antibody comprising the sequences recited in claims 12 and 14-17 have been successfully used for treatment of spinal cord injury as taught by Mueller. Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the known anti-RGMa antibody comprising the sequences for VL, VH, LC and HC and constant regions recited in claims 12 and 14-19 disclosed by Mueller in the method of Hanzatian and yield the predictable result of treating spinal cord injury caused by compression, contrusion or impact injury. Thus, it is obvious to use a known material based on its suitability to simply substitute another known element for another to obtain predictable results because the results of using the anti-RGMa antibody with the recited SEQ ID NO: as in claims 12 and 14-17 are expected as taught by Mueller. See KSR International Co. v. Teleflex Inc. 82 USPQ2d 1385 (2007); In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980); In re Crockett, 279 F.2d 274, 126 USPQ 186 (CCPA 1960); Ex parte Quadranti, 25 USPQ2d 1071 (Bd. Pat. App. & Inter. 1992), Sinclair  & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) and In re Kahn, 441 F.3d 977, 986, 78 USPQ2d 1329, 1335 (Fed. Cir. 2006) and also see MPEP § 2143. 01-I, MPEP § 2144.06 and MPEP §2144.07.
Conclusion

12.	NO CLAIM IS ALLOWED.

13.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
SEQ ID NO:15
US2017073420 teaches an anti-RGMa monoclonal antibody light chain mutant AE12-1-Y-QL, SEQ ID 13, which is 100% identical to the amino acid sequence of instant SEQ ID NO:15 (see the sequence alignment below).
BDS53803
ID   BDS53803 standard; protein; 215 AA.
XX
AC   BDS53803;
XX
DT   04-MAY-2017  (first entry)
XX
DE   Anti-RGMa monoclonal antibody light chain mutant AE12-1-Y-QL, SEQ ID 13.
XX
KW   Immunoglobulin lambda; RGMa protein; Repulsive guidance molecule A;
KW   antibody therapy; immunosuppressive; light chain; monoclonal antibody;
KW   multiple sclerosis; mutein; neuroprotective; therapeutic.
XX
OS   Homo sapiens.
OS   Synthetic.
XX
FH   Key             Location/Qualifiers
FT   Region          23..36
FT                   /label= CDR1
FT   Region          52..58
FT                   /label= CDR2
FT   Region          91
FT                   /note= "Mutated residue"
FT   Region          92..99
FT                   /label= CDR3
XX
CC PN   US2017073420-A1.
XX
CC PD   16-MAR-2017.
XX
CC PF   09-SEP-2016; 2016US-00261633.
XX
PR   11-SEP-2015; 2015US-0217672P.
PR   01-JUN-2016; 2016US-0344024P.
PR   15-JUL-2016; 2016US-0362931P.
PR   30-AUG-2016; 2016US-0381322P.
XX
CC PA   (ABBO ) ABBVIE INC.
CC PA   (ABBV-) ABBVIE DEUT GMBH & CO KG.
XX
CC PI   Greenberg SJ,  Mueller BK,  Popp A,  Rosebraugh MR,  Haig GM,  Lin S;
XX
DR   WPI; 2017-186130/23.
XX
CC PT   Treating relapsing form of multiple sclerosis in subject comprises 
CC PT   administering therapeutic amount of antibody or its antigen-binding 
CC PT   fragment that specifically binds repulsive guidance molecule A (RGMa).
XX
CC PS   Claim 7; SEQ ID NO 13; 74pp; English.
XX
CC   The present invention relates to a novel method for treating a relapsing 
CC   form of multiple sclerosis in a subject. The method involves 
CC   administering an antibody that specifically binds to repulsive guidance 
CC   molecule A (RGMa), wherein the antibody comprises heavy chain variable 
CC   region (VH) and light chain variable region (VL) complementarity 
CC   determining regions (CDRs) CDR-1, CDR-2 and CDR-3 having sequences of SEQ
CC   ID NOs: 2-4 and 6-8 (see BDS53792-BDS53794 and BDS53796-BDS53798). The 
CC   relapsing form of multiple sclerosis is relapsing remitting multiple 
CC   sclerosis (RRMS) or relapsing-secondary progressive multiple sclerosis 
CC   (SPMS). The present sequence represents an anti-RGMa monoclonal antibody 
CC   light chain mutant, which is used in treating the relapsing form of 
CC   multiple sclerosis in a subject, by the above mentioned method of the 
CC   invention.
XX
SQ   Sequence 215 AA;

  Query Match             100.0%;  Score 1122;  DB 24;  Length 215;
  Best Local Similarity   100.0%;  
  Matches  215;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 QSALTQPRSVSGSPGQSVTISCTGTSSSVGDSIYVSWYQQHPGKAPKLMLYDVTKRPSGV 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 QSALTQPRSVSGSPGQSVTISCTGTSSSVGDSIYVSWYQQHPGKAPKLMLYDVTKRPSGV 60

Qy         61 PDRFSGSKSGNTASLTISGLQAEDEADYYCYSYAGTDTLFGGGTKVTVLGQPKAAPSVTL 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 PDRFSGSKSGNTASLTISGLQAEDEADYYCYSYAGTDTLFGGGTKVTVLGQPKAAPSVTL 120

Qy        121 FPPSSEELQANKATLVCLISDFYPGAVTVAWKADSSPVKAGVETTTPSKQSNNKYAASSY 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 FPPSSEELQANKATLVCLISDFYPGAVTVAWKADSSPVKAGVETTTPSKQSNNKYAASSY 180

Qy        181 LSLTPEQWKSHRSYSCQVTHEGSTVEKTVAPTECS 215
              |||||||||||||||||||||||||||||||||||
Db        181 LSLTPEQWKSHRSYSCQVTHEGSTVEKTVAPTECS 215

WO2017186928 teaches a cancer treatment ELezanumab light chain comprising SEQ ID NO: 992 which is 100% identical to the amino acid sequence of instant SEQ ID NO:15 (see the sequence alignment below).
BEN78160
ID   BEN78160 standard; protein; 215 AA.
XX
AC   BEN78160;
XX
DT   11-JAN-2018  (first entry)
XX
DE   Cancer treatment Elezanumab_light chain, SEQ 992.
XX
KW   antimicrobial-gen.; autoimmune disease; cancer; cardiovascular disease;
KW   cardiovascular-gen.; cytostatic; gene therapy; genetic-disease-gen.;
KW   immunosuppressive; infectious disease; light chain; monoclonal antibody;
KW   monogenic disorder; prophylactic to disease; therapeutic;
KW   vaccine, general; viral infection; virucide.
XX
OS   Unidentified.
XX
CC PN   WO2017186928-A1.
XX
CC PD   02-NOV-2017.
XX
CC PF   28-APR-2017; 2017WO-EP060226.
XX
PR   29-APR-2016; 2016WO-EP059711.
XX
CC PA   (CURE-) CUREVAC AG.
XX
CC PI   Fotin-Mleczek M,  Hoerr I;
XX
DR   WPI; 2017-74479H/76.
XX
CC PT   New RNA comprises coding sequence, useful for treating or preventing 
CC PT   cancer (e.g. breast cancer), cardiovascular diseases, neurological 
CC PT   diseases, infectious diseases, autoimmune diseases, virus diseases or 
CC PT   monogenetic diseases.
XX
CC PS   Claim 24; SEQ ID NO 992; 780pp; English.
XX
CC   The present invention relates to a novel RNA encoding an antibody or a 
CC   variant, useful for treating or preventing disorder in a subject. The 
CC   invention further relates to: (1) a combination of at least two distinct 
CC   RNAs preferably for use in medicine; (2) a composition comprising the RNA
CC   and a pharmaceutical carrier; (3) a vaccine comprising the RNA, the 
CC   pharmaceutical carrier or the composition; (4) a kit; and (5) a method 
CC   for treating or preventing a disorder which involves administering an 
CC   amount of the RNA, the composition, the vaccine or the kit to the 
CC   subject. The disorder includes cancer, cardiovascular disease, infectious
CC   disease, autoimmune disease, virus disease or monogenetic disease. The 
CC   present sequence represents an antibody sequence, which is encoded by the
CC   RNA used in treating or preventing the above-mentioned disorders in a 
CC   subject.
XX
SQ   Sequence 215 AA;

  Query Match             100.0%;  Score 1122;  DB 25;  Length 215;
  Best Local Similarity   100.0%;  
  Matches  215;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 QSALTQPRSVSGSPGQSVTISCTGTSSSVGDSIYVSWYQQHPGKAPKLMLYDVTKRPSGV 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 QSALTQPRSVSGSPGQSVTISCTGTSSSVGDSIYVSWYQQHPGKAPKLMLYDVTKRPSGV 60

Qy         61 PDRFSGSKSGNTASLTISGLQAEDEADYYCYSYAGTDTLFGGGTKVTVLGQPKAAPSVTL 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 PDRFSGSKSGNTASLTISGLQAEDEADYYCYSYAGTDTLFGGGTKVTVLGQPKAAPSVTL 120

Qy        121 FPPSSEELQANKATLVCLISDFYPGAVTVAWKADSSPVKAGVETTTPSKQSNNKYAASSY 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 FPPSSEELQANKATLVCLISDFYPGAVTVAWKADSSPVKAGVETTTPSKQSNNKYAASSY 180

Qy        181 LSLTPEQWKSHRSYSCQVTHEGSTVEKTVAPTECS 215
              |||||||||||||||||||||||||||||||||||
Db        181 LSLTPEQWKSHRSYSCQVTHEGSTVEKTVAPTECS 215

US9102722 teaches a composition and method for diagnosis and treatment of diseases associated with neurite degeneration using an antibody comprising SEQ ID NO:146 which is 100% identical to the amino acid sequence of instant SEQ ID NO:15 (see the sequence alignment below).
US-14-033-707-146
; Sequence 146, Application US/14033707
; Patent No. 9102722
; GENERAL INFORMATION
;  APPLICANT: MUELLER, BERNHARD
;  TITLE OF INVENTION: COMPOSITION AND METHOD FOR THE DIAGNOSIS AND TREATMENT OF
;  TITLE OF INVENTION:DISEASES ASSOCIATED WITH NEURITE DEGENERATION
;  FILE REFERENCE: 11423USC1
;  CURRENT APPLICATION NUMBER: US/14/033,707
;  CURRENT FILING DATE: 2013-09-23
;  PRIOR APPLICATION NUMBER: 13/750,846
;  PRIOR FILING DATE: 2013-01-25
;  PRIOR APPLICATION NUMBER: 61/591,324
;  PRIOR FILING DATE: 2012-01-27
;  NUMBER OF SEQ ID NOS: 158
;  SOFTWARE: PatentIn version 3.5
; SEQ ID NO 146
;  LENGTH: 215
;  TYPE: PRT
;  ORGANISM: Artificial Sequence
;  FEATURE:
;  OTHER INFORMATION: Description of Artificial Sequence: Synthetic
;  OTHER INFORMATION:polypeptide
US-14-033-707-146

  Query Match             100.0%;  Score 1122;  DB 6;  Length 215;
  Best Local Similarity   100.0%;  
  Matches  215;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 QSALTQPRSVSGSPGQSVTISCTGTSSSVGDSIYVSWYQQHPGKAPKLMLYDVTKRPSGV 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 QSALTQPRSVSGSPGQSVTISCTGTSSSVGDSIYVSWYQQHPGKAPKLMLYDVTKRPSGV 60

Qy         61 PDRFSGSKSGNTASLTISGLQAEDEADYYCYSYAGTDTLFGGGTKVTVLGQPKAAPSVTL 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 PDRFSGSKSGNTASLTISGLQAEDEADYYCYSYAGTDTLFGGGTKVTVLGQPKAAPSVTL 120

Qy        121 FPPSSEELQANKATLVCLISDFYPGAVTVAWKADSSPVKAGVETTTPSKQSNNKYAASSY 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 FPPSSEELQANKATLVCLISDFYPGAVTVAWKADSSPVKAGVETTTPSKQSNNKYAASSY 180

Qy        181 LSLTPEQWKSHRSYSCQVTHEGSTVEKTVAPTECS 215
              |||||||||||||||||||||||||||||||||||
Db        181 LSLTPEQWKSHRSYSCQVTHEGSTVEKTVAPTECS 215

US9365643 teaches a composition and method for diagnosis and treatment of diseases associated with neurite degeneration using an antibody comprising SEQ ID NO:146 which is 100% identical to the amino acid sequence of instant SEQ ID NO:15 (see the sequence alignment below).
US-14-580-818-146
; Sequence 146, Application US/14580818
; Patent No. 9365643
; GENERAL INFORMATION
;  APPLICANT: MUELLER, BERNHARD
;  APPLICANT:HUANG, LILI
;  APPLICANT:BARDWELL, PHILIP D.
;  APPLICANT:KUTSKOVA, YULIYA
;  APPLICANT:MEMMOTT, JOHN
;  TITLE OF INVENTION: COMPOSITION AND METHOD FOR THE DIAGNOSIS
;  TITLE OF INVENTION:AND TREATMENT OF
;  TITLE OF INVENTION:DISEASES ASSOCIATED WITH NEURITE DEGENERATION
;  FILE REFERENCE: 11423USC2
;  CURRENT APPLICATION NUMBER: US/14/580,818
;  CURRENT FILING DATE: 2014-12-23
;  PRIOR APPLICATION NUMBER: 14/033,707
;  PRIOR FILING DATE: 2013-09-23
;  PRIOR APPLICATION NUMBER: 13/750,846
;  PRIOR FILING DATE: 2013-01-25
;  PRIOR APPLICATION NUMBER: 61/591,324
;  PRIOR FILING DATE: 2012-01-27
;  NUMBER OF SEQ ID NOS: 158
;  SOFTWARE: PatentIn version 3.5
; SEQ ID NO 146
;  LENGTH: 215
;  TYPE: PRT
;  ORGANISM: Artificial Sequence
;  FEATURE:
;  OTHER INFORMATION: Description of Artificial Sequence: Synthetic
;  OTHER INFORMATION:polypeptide
US-14-580-818-146

  Query Match             100.0%;  Score 1122;  DB 6;  Length 215;
  Best Local Similarity   100.0%;  
  Matches  215;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 QSALTQPRSVSGSPGQSVTISCTGTSSSVGDSIYVSWYQQHPGKAPKLMLYDVTKRPSGV 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 QSALTQPRSVSGSPGQSVTISCTGTSSSVGDSIYVSWYQQHPGKAPKLMLYDVTKRPSGV 60

Qy         61 PDRFSGSKSGNTASLTISGLQAEDEADYYCYSYAGTDTLFGGGTKVTVLGQPKAAPSVTL 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 PDRFSGSKSGNTASLTISGLQAEDEADYYCYSYAGTDTLFGGGTKVTVLGQPKAAPSVTL 120

Qy        121 FPPSSEELQANKATLVCLISDFYPGAVTVAWKADSSPVKAGVETTTPSKQSNNKYAASSY 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 FPPSSEELQANKATLVCLISDFYPGAVTVAWKADSSPVKAGVETTTPSKQSNNKYAASSY 180

Qy        181 LSLTPEQWKSHRSYSCQVTHEGSTVEKTVAPTECS 215
              |||||||||||||||||||||||||||||||||||
Db        181 LSLTPEQWKSHRSYSCQVTHEGSTVEKTVAPTECS 215

US20130330347 teaches a composition and method for diagnosis and treatment of diseases associated with neurite degeneration using an antibody comprising SEQ ID NO:146 which is 100% identical to the amino acid sequence of instant SEQ ID NO:15 (see the sequence alignment below).
US-13-750-846-146
; Sequence 146, Application US/13750846
; Publication No. US20130330347A1
; GENERAL INFORMATION
;  APPLICANT: MUELLER, BERNHARD
;  TITLE OF INVENTION: COMPOSITION AND METHOD FOR THE DIAGNOSIS AND TREATMENT OF
;  TITLE OF INVENTION:DISEASES ASSOCIATED WITH NEURITE DEGENERATION
;  FILE REFERENCE: 11423USO1
;  CURRENT APPLICATION NUMBER: US/13/750,846
;  CURRENT FILING DATE: 2013-01-25
;  PRIOR APPLICATION NUMBER: 61/591,324
;  PRIOR FILING DATE: 2012-01-27
;  NUMBER OF SEQ ID NOS: 158
;  SOFTWARE: PatentIn version 3.5
; SEQ ID NO 146
;  LENGTH: 215
;  TYPE: PRT
;  ORGANISM: Artificial Sequence
;  FEATURE:
;  OTHER INFORMATION: Description of Artificial Sequence: Synthetic
;  OTHER INFORMATION:polypeptide
US-13-750-846-146

  Query Match             100.0%;  Score 1122;  DB 11;  Length 215;
  Best Local Similarity   100.0%;  
  Matches  215;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 QSALTQPRSVSGSPGQSVTISCTGTSSSVGDSIYVSWYQQHPGKAPKLMLYDVTKRPSGV 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 QSALTQPRSVSGSPGQSVTISCTGTSSSVGDSIYVSWYQQHPGKAPKLMLYDVTKRPSGV 60

Qy         61 PDRFSGSKSGNTASLTISGLQAEDEADYYCYSYAGTDTLFGGGTKVTVLGQPKAAPSVTL 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 PDRFSGSKSGNTASLTISGLQAEDEADYYCYSYAGTDTLFGGGTKVTVLGQPKAAPSVTL 120

Qy        121 FPPSSEELQANKATLVCLISDFYPGAVTVAWKADSSPVKAGVETTTPSKQSNNKYAASSY 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 FPPSSEELQANKATLVCLISDFYPGAVTVAWKADSSPVKAGVETTTPSKQSNNKYAASSY 180

Qy        181 LSLTPEQWKSHRSYSCQVTHEGSTVEKTVAPTECS 215
              |||||||||||||||||||||||||||||||||||
Db        181 LSLTPEQWKSHRSYSCQVTHEGSTVEKTVAPTECS 215

US20140023659 teaches a composition and method for diagnosis and treatment of diseases associated with neurite degeneration using an antibody comprising SEQ ID NO:146 which is 100% identical to the amino acid sequence of instant SEQ ID NO:15 (see the sequence alignment below).
US-14-033-707-146
; Sequence 146, Application US/14033707
; Publication No. US20140023659A1
; GENERAL INFORMATION
;  APPLICANT: MUELLER, BERNHARD
;  TITLE OF INVENTION: COMPOSITION AND METHOD FOR THE DIAGNOSIS AND TREATMENT OF
;  TITLE OF INVENTION:DISEASES ASSOCIATED WITH NEURITE DEGENERATION
;  FILE REFERENCE: 11423USC1
;  CURRENT APPLICATION NUMBER: US/14/033,707
;  CURRENT FILING DATE: 2013-09-23
;  PRIOR APPLICATION NUMBER: 13/750,846
;  PRIOR FILING DATE: 2013-01-25
;  PRIOR APPLICATION NUMBER: 61/591,324
;  PRIOR FILING DATE: 2012-01-27
;  NUMBER OF SEQ ID NOS: 158
;  SOFTWARE: PatentIn version 3.5
; SEQ ID NO 146
;  LENGTH: 215
;  TYPE: PRT
;  ORGANISM: Artificial Sequence
;  FEATURE:
;  OTHER INFORMATION: Description of Artificial Sequence: Synthetic
;  OTHER INFORMATION:polypeptide
US-14-033-707-146

  Query Match             100.0%;  Score 1122;  DB 13;  Length 215;
  Best Local Similarity   100.0%;  
  Matches  215;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 QSALTQPRSVSGSPGQSVTISCTGTSSSVGDSIYVSWYQQHPGKAPKLMLYDVTKRPSGV 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 QSALTQPRSVSGSPGQSVTISCTGTSSSVGDSIYVSWYQQHPGKAPKLMLYDVTKRPSGV 60

Qy         61 PDRFSGSKSGNTASLTISGLQAEDEADYYCYSYAGTDTLFGGGTKVTVLGQPKAAPSVTL 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 PDRFSGSKSGNTASLTISGLQAEDEADYYCYSYAGTDTLFGGGTKVTVLGQPKAAPSVTL 120

Qy        121 FPPSSEELQANKATLVCLISDFYPGAVTVAWKADSSPVKAGVETTTPSKQSNNKYAASSY 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 FPPSSEELQANKATLVCLISDFYPGAVTVAWKADSSPVKAGVETTTPSKQSNNKYAASSY 180

Qy        181 LSLTPEQWKSHRSYSCQVTHEGSTVEKTVAPTECS 215
              |||||||||||||||||||||||||||||||||||
Db        181 LSLTPEQWKSHRSYSCQVTHEGSTVEKTVAPTECS 215

US20150118156 teaches a composition and method for diagnosis and treatment of diseases associated with neurite degeneration using an antibody comprising SEQ ID NO:146 which is 100% identical to the amino acid sequence of instant SEQ ID NO:15 (see the sequence alignment below).
US-14-580-818-146
; Sequence 146, Application US/14580818
; Publication No. US20150118156A1
; GENERAL INFORMATION
;  APPLICANT: MUELLER, BERNHARD
;  APPLICANT:HUANG, LILI
;  APPLICANT:BARDWELL, PHILIP D.
;  APPLICANT:KUTSKOVA, YULIYA
;  APPLICANT:MEMMOTT, JOHN
;  TITLE OF INVENTION: COMPOSITION AND METHOD FOR THE DIAGNOSIS
;  TITLE OF INVENTION:AND TREATMENT OF
;  TITLE OF INVENTION:DISEASES ASSOCIATED WITH NEURITE DEGENERATION
;  FILE REFERENCE: 11423USC2
;  CURRENT APPLICATION NUMBER: US/14/580,818
;  CURRENT FILING DATE: 2014-12-23
;  PRIOR APPLICATION NUMBER: 14/033,707
;  PRIOR FILING DATE: 2013-09-23
;  PRIOR APPLICATION NUMBER: 13/750,846
;  PRIOR FILING DATE: 2013-01-25
;  PRIOR APPLICATION NUMBER: 61/591,324
;  PRIOR FILING DATE: 2012-01-27
;  NUMBER OF SEQ ID NOS: 158
;  SOFTWARE: PatentIn version 3.5
; SEQ ID NO 146
;  LENGTH: 215
;  TYPE: PRT
;  ORGANISM: Artificial Sequence
;  FEATURE:
;  OTHER INFORMATION: Description of Artificial Sequence: Synthetic
;  OTHER INFORMATION:polypeptide
US-14-580-818-146

  Query Match             100.0%;  Score 1122;  DB 14;  Length 215;
  Best Local Similarity   100.0%;  
  Matches  215;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 QSALTQPRSVSGSPGQSVTISCTGTSSSVGDSIYVSWYQQHPGKAPKLMLYDVTKRPSGV 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 QSALTQPRSVSGSPGQSVTISCTGTSSSVGDSIYVSWYQQHPGKAPKLMLYDVTKRPSGV 60

Qy         61 PDRFSGSKSGNTASLTISGLQAEDEADYYCYSYAGTDTLFGGGTKVTVLGQPKAAPSVTL 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 PDRFSGSKSGNTASLTISGLQAEDEADYYCYSYAGTDTLFGGGTKVTVLGQPKAAPSVTL 120

Qy        121 FPPSSEELQANKATLVCLISDFYPGAVTVAWKADSSPVKAGVETTTPSKQSNNKYAASSY 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 FPPSSEELQANKATLVCLISDFYPGAVTVAWKADSSPVKAGVETTTPSKQSNNKYAASSY 180

Qy        181 LSLTPEQWKSHRSYSCQVTHEGSTVEKTVAPTECS 215
              |||||||||||||||||||||||||||||||||||
Db        181 LSLTPEQWKSHRSYSCQVTHEGSTVEKTVAPTECS 215

US20160326240 teaches a composition and method for diagnosis and treatment of diseases associated with neurite degeneration using an antibody comprising SEQ ID NO:146 which is 100% identical to the amino acid sequence of instant SEQ ID NO:15 (see the sequence alignment below).
US-15-155-815-146
; Sequence 146, Application US/15155815
; Publication No. US20160326240A1
; GENERAL INFORMATION
;  APPLICANT: MUELLER, BERNHARD
;  APPLICANT:HUANG, LILI
;  APPLICANT:BARDWELL, PHILIP D.
;  APPLICANT:KUTSKOVA, YULIYA
;  APPLICANT:MEMMOTT, JOHN
;  TITLE OF INVENTION: COMPOSITION AND METHOD FOR THE DIAGNOSIS AND TREATMENT OF
;  TITLE OF INVENTION:DISEASES ASSOCIATED WITH NEURITE DEGENERATION
;  FILE REFERENCE: 11423USC2
;  CURRENT APPLICATION NUMBER: US/15/155,815
;  CURRENT FILING DATE: 2016-05-16
;  PRIOR APPLICATION NUMBER: 14/033,707
;  PRIOR FILING DATE: 2013-09-23
;  PRIOR APPLICATION NUMBER: 13/750,846
;  PRIOR FILING DATE: 2013-01-25
;  PRIOR APPLICATION NUMBER: 61/591,324
;  PRIOR FILING DATE: 2012-01-27
;  NUMBER OF SEQ ID NOS: 158
;  SOFTWARE: PatentIn version 3.5
; SEQ ID NO 146
;  LENGTH: 215
;  TYPE: PRT
;  ORGANISM: Artificial Sequence
;  FEATURE:
;  OTHER INFORMATION: Description of Artificial Sequence: Synthetic
;  OTHER INFORMATION:polypeptide
US-15-155-815-146

  Query Match             100.0%;  Score 1122;  DB 16;  Length 215;
  Best Local Similarity   100.0%;  
  Matches  215;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 QSALTQPRSVSGSPGQSVTISCTGTSSSVGDSIYVSWYQQHPGKAPKLMLYDVTKRPSGV 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 QSALTQPRSVSGSPGQSVTISCTGTSSSVGDSIYVSWYQQHPGKAPKLMLYDVTKRPSGV 60

Qy         61 PDRFSGSKSGNTASLTISGLQAEDEADYYCYSYAGTDTLFGGGTKVTVLGQPKAAPSVTL 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 PDRFSGSKSGNTASLTISGLQAEDEADYYCYSYAGTDTLFGGGTKVTVLGQPKAAPSVTL 120

Qy        121 FPPSSEELQANKATLVCLISDFYPGAVTVAWKADSSPVKAGVETTTPSKQSNNKYAASSY 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 FPPSSEELQANKATLVCLISDFYPGAVTVAWKADSSPVKAGVETTTPSKQSNNKYAASSY 180

Qy        181 LSLTPEQWKSHRSYSCQVTHEGSTVEKTVAPTECS 215
              |||||||||||||||||||||||||||||||||||
Db        181 LSLTPEQWKSHRSYSCQVTHEGSTVEKTVAPTECS 215

SEQ ID NO:16
WO2017186928 teaches a composition and method for diagnosis and treatment of diseases including neurological diseases using an antibody comprising SEQ ID NO:991 which is 100% identical to the amino acid sequence of instant SEQ ID NO:16 (see the sequence alignment below).
BEN78159
ID   BEN78159 standard; protein; 450 AA.
XX
AC   BEN78159;
XX
DT   11-JAN-2018  (first entry)
XX
DE   Cancer treatment Elezanumab_heavy chain, SEQ 991.
XX
KW   antimicrobial-gen.; autoimmune disease; cancer; cardiovascular disease;
KW   cardiovascular-gen.; cytostatic; gene therapy; genetic-disease-gen.;
KW   heavy chain; immunosuppressive; infectious disease; monoclonal antibody;
KW   monogenic disorder; prophylactic to disease; therapeutic;
KW   vaccine, general; viral infection; virucide.
XX
OS   Unidentified.
XX
CC PN   WO2017186928-A1.
XX
CC PD   02-NOV-2017.
XX
CC PF   28-APR-2017; 2017WO-EP060226.
XX
PR   29-APR-2016; 2016WO-EP059711.
XX
CC PA   (CURE-) CUREVAC AG.
XX
CC PI   Fotin-Mleczek M,  Hoerr I;
XX
DR   WPI; 2017-74479H/76.
XX
CC PT   New RNA comprises coding sequence, useful for treating or preventing 
CC PT   cancer (e.g. breast cancer), cardiovascular diseases, neurological 
CC PT   diseases, infectious diseases, autoimmune diseases, virus diseases or 
CC PT   monogenetic diseases.
XX
CC PS   Claim 24; SEQ ID NO 991; 780pp; English.
XX
CC   The present invention relates to a novel RNA encoding an antibody or a 
CC   variant, useful for treating or preventing disorder in a subject. The 
CC   invention further relates to: (1) a combination of at least two distinct 
CC   RNAs preferably for use in medicine; (2) a composition comprising the RNA
CC   and a pharmaceutical carrier; (3) a vaccine comprising the RNA, the 
CC   pharmaceutical carrier or the composition; (4) a kit; and (5) a method 
CC   for treating or preventing a disorder which involves administering an 
CC   amount of the RNA, the composition, the vaccine or the kit to the 
CC   subject. The disorder includes cancer, cardiovascular disease, infectious
CC   disease, autoimmune disease, virus disease or monogenetic disease. The 
CC   present sequence represents an antibody sequence, which is encoded by the
CC   RNA used in treating or preventing the above-mentioned disorders in a 
CC   subject.
XX
SQ   Sequence 450 AA;

  Query Match             100.0%;  Score 2403;  DB 25;  Length 450;
  Best Local Similarity   100.0%;  
  Matches  450;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 EVQLVQSGAEVKKPGASVKVSCKASGYTFTSHGISWVRQAPGQGLDWMGWISPYSGNTNY 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 EVQLVQSGAEVKKPGASVKVSCKASGYTFTSHGISWVRQAPGQGLDWMGWISPYSGNTNY 60

Qy         61 AQKLQGRVTMTTDTSTSTAYMELSSLRSEDTAVYYCARVGSGPYYYMDVWGQGTLVTVSS 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 AQKLQGRVTMTTDTSTSTAYMELSSLRSEDTAVYYCARVGSGPYYYMDVWGQGTLVTVSS 120

Qy        121 ASTKGPSVFPLAPSSKSTSGGTAALGCLVKDYFPEPVTVSWNSGALTSGVHTFPAVLQSS 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 ASTKGPSVFPLAPSSKSTSGGTAALGCLVKDYFPEPVTVSWNSGALTSGVHTFPAVLQSS 180

Qy        181 GLYSLSSVVTVPSSSLGTQTYICNVNHKPSNTKVDKKVEPKSCDKTHTCPPCPAPEAAGG 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        181 GLYSLSSVVTVPSSSLGTQTYICNVNHKPSNTKVDKKVEPKSCDKTHTCPPCPAPEAAGG 240

Qy        241 PSVFLFPPKPKDQLMISRTPEVTCVVVDVSHEDPEVKFNWYVDGVEVHNAKTKPREEQYN 300
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        241 PSVFLFPPKPKDQLMISRTPEVTCVVVDVSHEDPEVKFNWYVDGVEVHNAKTKPREEQYN 300

Qy        301 STYRVVSVLTVLHQDWLNGKEYKCKVSNKALPAPIEKTISKAKGQPREPQVYTLPPSREE 360
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        301 STYRVVSVLTVLHQDWLNGKEYKCKVSNKALPAPIEKTISKAKGQPREPQVYTLPPSREE 360

Qy        361 MTKNQVSLTCLVKGFYPSDIAVEWESNGQPENNYKTTPPVLDSDGSFFLYSKLTVDKSRW 420
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        361 MTKNQVSLTCLVKGFYPSDIAVEWESNGQPENNYKTTPPVLDSDGSFFLYSKLTVDKSRW 420

Qy        421 QQGNVFSCSVLHEALHNHYTQKSLSLSPGK 450
              ||||||||||||||||||||||||||||||
Db        421 QQGNVFSCSVLHEALHNHYTQKSLSLSPGK 450

US9102722 teaches a composition and method for diagnosis and treatment of diseases associated with neurite degeneration using an antibody comprising SEQ ID NO:145 which is 100% identical to the amino acid sequence of instant SEQ ID NO:16 (see the sequence alignment below).
US-14-033-707-145
; Sequence 145, Application US/14033707
; Patent No. 9102722
; GENERAL INFORMATION
;  APPLICANT: MUELLER, BERNHARD
;  TITLE OF INVENTION: COMPOSITION AND METHOD FOR THE DIAGNOSIS AND TREATMENT OF
;  TITLE OF INVENTION:DISEASES ASSOCIATED WITH NEURITE DEGENERATION
;  FILE REFERENCE: 11423USC1
;  CURRENT APPLICATION NUMBER: US/14/033,707
;  CURRENT FILING DATE: 2013-09-23
;  PRIOR APPLICATION NUMBER: 13/750,846
;  PRIOR FILING DATE: 2013-01-25
;  PRIOR APPLICATION NUMBER: 61/591,324
;  PRIOR FILING DATE: 2012-01-27
;  NUMBER OF SEQ ID NOS: 158
;  SOFTWARE: PatentIn version 3.5
; SEQ ID NO 145
;  LENGTH: 450
;  TYPE: PRT
;  ORGANISM: Artificial Sequence
;  FEATURE:
;  OTHER INFORMATION: Description of Artificial Sequence: Synthetic
;  OTHER INFORMATION:polypeptide
US-14-033-707-145

  Query Match             100.0%;  Score 2403;  DB 6;  Length 450;
  Best Local Similarity   100.0%;  
  Matches  450;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 EVQLVQSGAEVKKPGASVKVSCKASGYTFTSHGISWVRQAPGQGLDWMGWISPYSGNTNY 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 EVQLVQSGAEVKKPGASVKVSCKASGYTFTSHGISWVRQAPGQGLDWMGWISPYSGNTNY 60

Qy         61 AQKLQGRVTMTTDTSTSTAYMELSSLRSEDTAVYYCARVGSGPYYYMDVWGQGTLVTVSS 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 AQKLQGRVTMTTDTSTSTAYMELSSLRSEDTAVYYCARVGSGPYYYMDVWGQGTLVTVSS 120

Qy        121 ASTKGPSVFPLAPSSKSTSGGTAALGCLVKDYFPEPVTVSWNSGALTSGVHTFPAVLQSS 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 ASTKGPSVFPLAPSSKSTSGGTAALGCLVKDYFPEPVTVSWNSGALTSGVHTFPAVLQSS 180

Qy        181 GLYSLSSVVTVPSSSLGTQTYICNVNHKPSNTKVDKKVEPKSCDKTHTCPPCPAPEAAGG 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        181 GLYSLSSVVTVPSSSLGTQTYICNVNHKPSNTKVDKKVEPKSCDKTHTCPPCPAPEAAGG 240

Qy        241 PSVFLFPPKPKDQLMISRTPEVTCVVVDVSHEDPEVKFNWYVDGVEVHNAKTKPREEQYN 300
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        241 PSVFLFPPKPKDQLMISRTPEVTCVVVDVSHEDPEVKFNWYVDGVEVHNAKTKPREEQYN 300

Qy        301 STYRVVSVLTVLHQDWLNGKEYKCKVSNKALPAPIEKTISKAKGQPREPQVYTLPPSREE 360
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        301 STYRVVSVLTVLHQDWLNGKEYKCKVSNKALPAPIEKTISKAKGQPREPQVYTLPPSREE 360

Qy        361 MTKNQVSLTCLVKGFYPSDIAVEWESNGQPENNYKTTPPVLDSDGSFFLYSKLTVDKSRW 420
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        361 MTKNQVSLTCLVKGFYPSDIAVEWESNGQPENNYKTTPPVLDSDGSFFLYSKLTVDKSRW 420

Qy        421 QQGNVFSCSVLHEALHNHYTQKSLSLSPGK 450
              ||||||||||||||||||||||||||||||
Db        421 QQGNVFSCSVLHEALHNHYTQKSLSLSPGK 450

US9365643 teaches a composition and method for diagnosis and treatment of diseases associated with neurite degeneration using an antibody comprising SEQ ID NO:145 which is 100% identical to the amino acid sequence of instant SEQ ID NO:16 (see the sequence alignment below).
US-14-580-818-145
; Sequence 145, Application US/14580818
; Patent No. 9365643
; GENERAL INFORMATION
;  APPLICANT: MUELLER, BERNHARD
;  APPLICANT:HUANG, LILI
;  APPLICANT:BARDWELL, PHILIP D.
;  APPLICANT:KUTSKOVA, YULIYA
;  APPLICANT:MEMMOTT, JOHN
;  TITLE OF INVENTION: COMPOSITION AND METHOD FOR THE DIAGNOSIS
;  TITLE OF INVENTION:AND TREATMENT OF
;  TITLE OF INVENTION:DISEASES ASSOCIATED WITH NEURITE DEGENERATION
;  FILE REFERENCE: 11423USC2
;  CURRENT APPLICATION NUMBER: US/14/580,818
;  CURRENT FILING DATE: 2014-12-23
;  PRIOR APPLICATION NUMBER: 14/033,707
;  PRIOR FILING DATE: 2013-09-23
;  PRIOR APPLICATION NUMBER: 13/750,846
;  PRIOR FILING DATE: 2013-01-25
;  PRIOR APPLICATION NUMBER: 61/591,324
;  PRIOR FILING DATE: 2012-01-27
;  NUMBER OF SEQ ID NOS: 158
;  SOFTWARE: PatentIn version 3.5
; SEQ ID NO 145
;  LENGTH: 450
;  TYPE: PRT
;  ORGANISM: Artificial Sequence
;  FEATURE:
;  OTHER INFORMATION: Description of Artificial Sequence: Synthetic
;  OTHER INFORMATION:polypeptide
US-14-580-818-145

  Query Match             100.0%;  Score 2403;  DB 6;  Length 450;
  Best Local Similarity   100.0%;  
  Matches  450;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 EVQLVQSGAEVKKPGASVKVSCKASGYTFTSHGISWVRQAPGQGLDWMGWISPYSGNTNY 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 EVQLVQSGAEVKKPGASVKVSCKASGYTFTSHGISWVRQAPGQGLDWMGWISPYSGNTNY 60

Qy         61 AQKLQGRVTMTTDTSTSTAYMELSSLRSEDTAVYYCARVGSGPYYYMDVWGQGTLVTVSS 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 AQKLQGRVTMTTDTSTSTAYMELSSLRSEDTAVYYCARVGSGPYYYMDVWGQGTLVTVSS 120

Qy        121 ASTKGPSVFPLAPSSKSTSGGTAALGCLVKDYFPEPVTVSWNSGALTSGVHTFPAVLQSS 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 ASTKGPSVFPLAPSSKSTSGGTAALGCLVKDYFPEPVTVSWNSGALTSGVHTFPAVLQSS 180

Qy        181 GLYSLSSVVTVPSSSLGTQTYICNVNHKPSNTKVDKKVEPKSCDKTHTCPPCPAPEAAGG 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        181 GLYSLSSVVTVPSSSLGTQTYICNVNHKPSNTKVDKKVEPKSCDKTHTCPPCPAPEAAGG 240

Qy        241 PSVFLFPPKPKDQLMISRTPEVTCVVVDVSHEDPEVKFNWYVDGVEVHNAKTKPREEQYN 300
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        241 PSVFLFPPKPKDQLMISRTPEVTCVVVDVSHEDPEVKFNWYVDGVEVHNAKTKPREEQYN 300

Qy        301 STYRVVSVLTVLHQDWLNGKEYKCKVSNKALPAPIEKTISKAKGQPREPQVYTLPPSREE 360
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        301 STYRVVSVLTVLHQDWLNGKEYKCKVSNKALPAPIEKTISKAKGQPREPQVYTLPPSREE 360

Qy        361 MTKNQVSLTCLVKGFYPSDIAVEWESNGQPENNYKTTPPVLDSDGSFFLYSKLTVDKSRW 420
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        361 MTKNQVSLTCLVKGFYPSDIAVEWESNGQPENNYKTTPPVLDSDGSFFLYSKLTVDKSRW 420

Qy        421 QQGNVFSCSVLHEALHNHYTQKSLSLSPGK 450
              ||||||||||||||||||||||||||||||
Db        421 QQGNVFSCSVLHEALHNHYTQKSLSLSPGK 450

US20130330347 teaches a composition and method for diagnosis and treatment of diseases associated with neurite degeneration using an antibody comprising SEQ ID NO:145 which is 100% identical to the amino acid sequence of instant SEQ ID NO:16 (see the sequence alignment below).
US-13-750-846-145
; Sequence 145, Application US/13750846
; Publication No. US20130330347A1
; GENERAL INFORMATION
;  APPLICANT: MUELLER, BERNHARD
;  TITLE OF INVENTION: COMPOSITION AND METHOD FOR THE DIAGNOSIS AND TREATMENT OF
;  TITLE OF INVENTION:DISEASES ASSOCIATED WITH NEURITE DEGENERATION
;  FILE REFERENCE: 11423USO1
;  CURRENT APPLICATION NUMBER: US/13/750,846
;  CURRENT FILING DATE: 2013-01-25
;  PRIOR APPLICATION NUMBER: 61/591,324
;  PRIOR FILING DATE: 2012-01-27
;  NUMBER OF SEQ ID NOS: 158
;  SOFTWARE: PatentIn version 3.5
; SEQ ID NO 145
;  LENGTH: 450
;  TYPE: PRT
;  ORGANISM: Artificial Sequence
;  FEATURE:
;  OTHER INFORMATION: Description of Artificial Sequence: Synthetic
;  OTHER INFORMATION:polypeptide
US-13-750-846-145

  Query Match             100.0%;  Score 2403;  DB 11;  Length 450;
  Best Local Similarity   100.0%;  
  Matches  450;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 EVQLVQSGAEVKKPGASVKVSCKASGYTFTSHGISWVRQAPGQGLDWMGWISPYSGNTNY 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 EVQLVQSGAEVKKPGASVKVSCKASGYTFTSHGISWVRQAPGQGLDWMGWISPYSGNTNY 60

Qy         61 AQKLQGRVTMTTDTSTSTAYMELSSLRSEDTAVYYCARVGSGPYYYMDVWGQGTLVTVSS 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 AQKLQGRVTMTTDTSTSTAYMELSSLRSEDTAVYYCARVGSGPYYYMDVWGQGTLVTVSS 120

Qy        121 ASTKGPSVFPLAPSSKSTSGGTAALGCLVKDYFPEPVTVSWNSGALTSGVHTFPAVLQSS 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 ASTKGPSVFPLAPSSKSTSGGTAALGCLVKDYFPEPVTVSWNSGALTSGVHTFPAVLQSS 180

Qy        181 GLYSLSSVVTVPSSSLGTQTYICNVNHKPSNTKVDKKVEPKSCDKTHTCPPCPAPEAAGG 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        181 GLYSLSSVVTVPSSSLGTQTYICNVNHKPSNTKVDKKVEPKSCDKTHTCPPCPAPEAAGG 240

Qy        241 PSVFLFPPKPKDQLMISRTPEVTCVVVDVSHEDPEVKFNWYVDGVEVHNAKTKPREEQYN 300
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        241 PSVFLFPPKPKDQLMISRTPEVTCVVVDVSHEDPEVKFNWYVDGVEVHNAKTKPREEQYN 300

Qy        301 STYRVVSVLTVLHQDWLNGKEYKCKVSNKALPAPIEKTISKAKGQPREPQVYTLPPSREE 360
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        301 STYRVVSVLTVLHQDWLNGKEYKCKVSNKALPAPIEKTISKAKGQPREPQVYTLPPSREE 360

Qy        361 MTKNQVSLTCLVKGFYPSDIAVEWESNGQPENNYKTTPPVLDSDGSFFLYSKLTVDKSRW 420
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        361 MTKNQVSLTCLVKGFYPSDIAVEWESNGQPENNYKTTPPVLDSDGSFFLYSKLTVDKSRW 420

Qy        421 QQGNVFSCSVLHEALHNHYTQKSLSLSPGK 450
              ||||||||||||||||||||||||||||||
Db        421 QQGNVFSCSVLHEALHNHYTQKSLSLSPGK 450

US20140023659 teaches a composition and method for diagnosis and treatment of diseases associated with neurite degeneration using an antibody comprising SEQ ID NO:145 which is 100% identical to the amino acid sequence of instant SEQ ID NO:16 (see the sequence alignment below).
US-14-033-707-145
; Sequence 145, Application US/14033707
; Publication No. US20140023659A1
; GENERAL INFORMATION
;  APPLICANT: MUELLER, BERNHARD
;  TITLE OF INVENTION: COMPOSITION AND METHOD FOR THE DIAGNOSIS AND TREATMENT OF
;  TITLE OF INVENTION:DISEASES ASSOCIATED WITH NEURITE DEGENERATION
;  FILE REFERENCE: 11423USC1
;  CURRENT APPLICATION NUMBER: US/14/033,707
;  CURRENT FILING DATE: 2013-09-23
;  PRIOR APPLICATION NUMBER: 13/750,846
;  PRIOR FILING DATE: 2013-01-25
;  PRIOR APPLICATION NUMBER: 61/591,324
;  PRIOR FILING DATE: 2012-01-27
;  NUMBER OF SEQ ID NOS: 158
;  SOFTWARE: PatentIn version 3.5
; SEQ ID NO 145
;  LENGTH: 450
;  TYPE: PRT
;  ORGANISM: Artificial Sequence
;  FEATURE:
;  OTHER INFORMATION: Description of Artificial Sequence: Synthetic
;  OTHER INFORMATION:polypeptide
US-14-033-707-145

  Query Match             100.0%;  Score 2403;  DB 13;  Length 450;
  Best Local Similarity   100.0%;  
  Matches  450;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 EVQLVQSGAEVKKPGASVKVSCKASGYTFTSHGISWVRQAPGQGLDWMGWISPYSGNTNY 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 EVQLVQSGAEVKKPGASVKVSCKASGYTFTSHGISWVRQAPGQGLDWMGWISPYSGNTNY 60

Qy         61 AQKLQGRVTMTTDTSTSTAYMELSSLRSEDTAVYYCARVGSGPYYYMDVWGQGTLVTVSS 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 AQKLQGRVTMTTDTSTSTAYMELSSLRSEDTAVYYCARVGSGPYYYMDVWGQGTLVTVSS 120

Qy        121 ASTKGPSVFPLAPSSKSTSGGTAALGCLVKDYFPEPVTVSWNSGALTSGVHTFPAVLQSS 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 ASTKGPSVFPLAPSSKSTSGGTAALGCLVKDYFPEPVTVSWNSGALTSGVHTFPAVLQSS 180

Qy        181 GLYSLSSVVTVPSSSLGTQTYICNVNHKPSNTKVDKKVEPKSCDKTHTCPPCPAPEAAGG 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        181 GLYSLSSVVTVPSSSLGTQTYICNVNHKPSNTKVDKKVEPKSCDKTHTCPPCPAPEAAGG 240

Qy        241 PSVFLFPPKPKDQLMISRTPEVTCVVVDVSHEDPEVKFNWYVDGVEVHNAKTKPREEQYN 300
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        241 PSVFLFPPKPKDQLMISRTPEVTCVVVDVSHEDPEVKFNWYVDGVEVHNAKTKPREEQYN 300

Qy        301 STYRVVSVLTVLHQDWLNGKEYKCKVSNKALPAPIEKTISKAKGQPREPQVYTLPPSREE 360
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        301 STYRVVSVLTVLHQDWLNGKEYKCKVSNKALPAPIEKTISKAKGQPREPQVYTLPPSREE 360

Qy        361 MTKNQVSLTCLVKGFYPSDIAVEWESNGQPENNYKTTPPVLDSDGSFFLYSKLTVDKSRW 420
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        361 MTKNQVSLTCLVKGFYPSDIAVEWESNGQPENNYKTTPPVLDSDGSFFLYSKLTVDKSRW 420

Qy        421 QQGNVFSCSVLHEALHNHYTQKSLSLSPGK 450
              ||||||||||||||||||||||||||||||
Db        421 QQGNVFSCSVLHEALHNHYTQKSLSLSPGK 450

US20150118156 teaches a composition and method for diagnosis and treatment of diseases associated with neurite degeneration using an antibody comprising SEQ ID NO:145 which is 100% identical to the amino acid sequence of instant SEQ ID NO:16 (see the sequence alignment below).
US-14-580-818-145
; Sequence 145, Application US/14580818
; Publication No. US20150118156A1
; GENERAL INFORMATION
;  APPLICANT: MUELLER, BERNHARD
;  APPLICANT:HUANG, LILI
;  APPLICANT:BARDWELL, PHILIP D.
;  APPLICANT:KUTSKOVA, YULIYA
;  APPLICANT:MEMMOTT, JOHN
;  TITLE OF INVENTION: COMPOSITION AND METHOD FOR THE DIAGNOSIS
;  TITLE OF INVENTION:AND TREATMENT OF
;  TITLE OF INVENTION:DISEASES ASSOCIATED WITH NEURITE DEGENERATION
;  FILE REFERENCE: 11423USC2
;  CURRENT APPLICATION NUMBER: US/14/580,818
;  CURRENT FILING DATE: 2014-12-23
;  PRIOR APPLICATION NUMBER: 14/033,707
;  PRIOR FILING DATE: 2013-09-23
;  PRIOR APPLICATION NUMBER: 13/750,846
;  PRIOR FILING DATE: 2013-01-25
;  PRIOR APPLICATION NUMBER: 61/591,324
;  PRIOR FILING DATE: 2012-01-27
;  NUMBER OF SEQ ID NOS: 158
;  SOFTWARE: PatentIn version 3.5
; SEQ ID NO 145
;  LENGTH: 450
;  TYPE: PRT
;  ORGANISM: Artificial Sequence
;  FEATURE:
;  OTHER INFORMATION: Description of Artificial Sequence: Synthetic
;  OTHER INFORMATION:polypeptide
US-14-580-818-145

  Query Match             100.0%;  Score 2403;  DB 14;  Length 450;
  Best Local Similarity   100.0%;  
  Matches  450;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 EVQLVQSGAEVKKPGASVKVSCKASGYTFTSHGISWVRQAPGQGLDWMGWISPYSGNTNY 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 EVQLVQSGAEVKKPGASVKVSCKASGYTFTSHGISWVRQAPGQGLDWMGWISPYSGNTNY 60

Qy         61 AQKLQGRVTMTTDTSTSTAYMELSSLRSEDTAVYYCARVGSGPYYYMDVWGQGTLVTVSS 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 AQKLQGRVTMTTDTSTSTAYMELSSLRSEDTAVYYCARVGSGPYYYMDVWGQGTLVTVSS 120

Qy        121 ASTKGPSVFPLAPSSKSTSGGTAALGCLVKDYFPEPVTVSWNSGALTSGVHTFPAVLQSS 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 ASTKGPSVFPLAPSSKSTSGGTAALGCLVKDYFPEPVTVSWNSGALTSGVHTFPAVLQSS 180

Qy        181 GLYSLSSVVTVPSSSLGTQTYICNVNHKPSNTKVDKKVEPKSCDKTHTCPPCPAPEAAGG 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        181 GLYSLSSVVTVPSSSLGTQTYICNVNHKPSNTKVDKKVEPKSCDKTHTCPPCPAPEAAGG 240

Qy        241 PSVFLFPPKPKDQLMISRTPEVTCVVVDVSHEDPEVKFNWYVDGVEVHNAKTKPREEQYN 300
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        241 PSVFLFPPKPKDQLMISRTPEVTCVVVDVSHEDPEVKFNWYVDGVEVHNAKTKPREEQYN 300

Qy        301 STYRVVSVLTVLHQDWLNGKEYKCKVSNKALPAPIEKTISKAKGQPREPQVYTLPPSREE 360
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        301 STYRVVSVLTVLHQDWLNGKEYKCKVSNKALPAPIEKTISKAKGQPREPQVYTLPPSREE 360

Qy        361 MTKNQVSLTCLVKGFYPSDIAVEWESNGQPENNYKTTPPVLDSDGSFFLYSKLTVDKSRW 420
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        361 MTKNQVSLTCLVKGFYPSDIAVEWESNGQPENNYKTTPPVLDSDGSFFLYSKLTVDKSRW 420

Qy        421 QQGNVFSCSVLHEALHNHYTQKSLSLSPGK 450
              ||||||||||||||||||||||||||||||
Db        421 QQGNVFSCSVLHEALHNHYTQKSLSLSPGK 450

US20160326240 teaches a composition and method for diagnosis and treatment of diseases associated with neurite degeneration using an antibody comprising SEQ ID NO:145 which is 100% identical to the amino acid sequence of instant SEQ ID NO:16 (see the sequence alignment below).
US-15-155-815-145
; Sequence 145, Application US/15155815
; Publication No. US20160326240A1
; GENERAL INFORMATION
;  APPLICANT: MUELLER, BERNHARD
;  APPLICANT:HUANG, LILI
;  APPLICANT:BARDWELL, PHILIP D.
;  APPLICANT:KUTSKOVA, YULIYA
;  APPLICANT:MEMMOTT, JOHN
;  TITLE OF INVENTION: COMPOSITION AND METHOD FOR THE DIAGNOSIS AND TREATMENT OF
;  TITLE OF INVENTION:DISEASES ASSOCIATED WITH NEURITE DEGENERATION
;  FILE REFERENCE: 11423USC2
;  CURRENT APPLICATION NUMBER: US/15/155,815
;  CURRENT FILING DATE: 2016-05-16
;  PRIOR APPLICATION NUMBER: 14/033,707
;  PRIOR FILING DATE: 2013-09-23
;  PRIOR APPLICATION NUMBER: 13/750,846
;  PRIOR FILING DATE: 2013-01-25
;  PRIOR APPLICATION NUMBER: 61/591,324
;  PRIOR FILING DATE: 2012-01-27
;  NUMBER OF SEQ ID NOS: 158
;  SOFTWARE: PatentIn version 3.5
; SEQ ID NO 145
;  LENGTH: 450
;  TYPE: PRT
;  ORGANISM: Artificial Sequence
;  FEATURE:
;  OTHER INFORMATION: Description of Artificial Sequence: Synthetic
;  OTHER INFORMATION:polypeptide
US-15-155-815-145

  Query Match             100.0%;  Score 2403;  DB 16;  Length 450;
  Best Local Similarity   100.0%;  
  Matches  450;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 EVQLVQSGAEVKKPGASVKVSCKASGYTFTSHGISWVRQAPGQGLDWMGWISPYSGNTNY 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 EVQLVQSGAEVKKPGASVKVSCKASGYTFTSHGISWVRQAPGQGLDWMGWISPYSGNTNY 60

Qy         61 AQKLQGRVTMTTDTSTSTAYMELSSLRSEDTAVYYCARVGSGPYYYMDVWGQGTLVTVSS 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 AQKLQGRVTMTTDTSTSTAYMELSSLRSEDTAVYYCARVGSGPYYYMDVWGQGTLVTVSS 120

Qy        121 ASTKGPSVFPLAPSSKSTSGGTAALGCLVKDYFPEPVTVSWNSGALTSGVHTFPAVLQSS 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 ASTKGPSVFPLAPSSKSTSGGTAALGCLVKDYFPEPVTVSWNSGALTSGVHTFPAVLQSS 180

Qy        181 GLYSLSSVVTVPSSSLGTQTYICNVNHKPSNTKVDKKVEPKSCDKTHTCPPCPAPEAAGG 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        181 GLYSLSSVVTVPSSSLGTQTYICNVNHKPSNTKVDKKVEPKSCDKTHTCPPCPAPEAAGG 240

Qy        241 PSVFLFPPKPKDQLMISRTPEVTCVVVDVSHEDPEVKFNWYVDGVEVHNAKTKPREEQYN 300
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        241 PSVFLFPPKPKDQLMISRTPEVTCVVVDVSHEDPEVKFNWYVDGVEVHNAKTKPREEQYN 300

Qy        301 STYRVVSVLTVLHQDWLNGKEYKCKVSNKALPAPIEKTISKAKGQPREPQVYTLPPSREE 360
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        301 STYRVVSVLTVLHQDWLNGKEYKCKVSNKALPAPIEKTISKAKGQPREPQVYTLPPSREE 360

Qy        361 MTKNQVSLTCLVKGFYPSDIAVEWESNGQPENNYKTTPPVLDSDGSFFLYSKLTVDKSRW 420
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        361 MTKNQVSLTCLVKGFYPSDIAVEWESNGQPENNYKTTPPVLDSDGSFFLYSKLTVDKSRW 420

Qy        421 QQGNVFSCSVLHEALHNHYTQKSLSLSPGK 450
              ||||||||||||||||||||||||||||||
Db        421 QQGNVFSCSVLHEALHNHYTQKSLSLSPGK 450

US2017349653 teaches a composition and method for diagnosis and treatment of diseases associated with neurite degeneration using an antibody comprising SEQ ID NO:16 which is 100% identical to the amino acid sequence of instant SEQ ID NO:16 (see the sequence alignment below).
BER88837
ID   BER88837 standard; protein; 450 AA.
XX
AC   BER88837;
XX
DT   25-JAN-2018  (first entry)
XX
DE   Anti-RGMa antibody heavy chain, SEQ ID 16.
XX
KW   RGMA protein; Repulsive guidance molecule A; analgesic; drug delivery;
KW   heavy chain; immunotherapy; monoclonal antibody; neuroprotective; pain;
KW   spinal cord injury; therapeutic; vulnerary.
XX
OS   Unidentified.
XX
CC PN   US2017349653-A1.
XX
CC PD   07-DEC-2017.
XX
CC PF   31-MAY-2017; 2017US-00609703.
XX
PR   01-JUN-2016; 2016US-0344233P.
XX
CC PA   (ABBI ) ABBVIE INC.
CC PA   (ABBI ) ABBVIE DEUT GMBH & CO KG.
XX
CC PI   Mueller BK,  Jacobson PB;
XX
DR   WPI; 2017-82610E/83.
XX
CC PT   Treating spinal cord injury, e.g. impact injury, in subject, comprises 
CC PT   administering therapeutic amount of monoclonal anti-repulsive guidance 
CC PT   molecule A (RGMa) antibody comprising variable heavy chain and variable 
CC PT   light chain.
XX
CC PS   Claim 16; SEQ ID NO 16; 61pp; English.
XX
CC   The present invention relates to a method for treating spinal cord injury
CC   and pain in a subject, by administering a therapeutic amount of 
CC   monoclonal anti-repulsive guidance molecule A (RGMa) antibody. The 
CC   antibody comprises; a variable heavy chain region with a complementary 
CC   determining region; and a variable light chain region with a 
CC   complementary determining region. The method of the invention is useful 
CC   for treating spinal cord injury in subject, where the spinal cord injury 
CC   is a compression, a contusion, or an impact injury. The present sequence 
CC   is an anti-RGMa antibody heavy chain, used for treating spinal cord 
CC   injury and pain.
XX
SQ   Sequence 450 AA;

  Query Match             100.0%;  Score 2403;  DB 25;  Length 450;
  Best Local Similarity   100.0%;  
  Matches  450;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 EVQLVQSGAEVKKPGASVKVSCKASGYTFTSHGISWVRQAPGQGLDWMGWISPYSGNTNY 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 EVQLVQSGAEVKKPGASVKVSCKASGYTFTSHGISWVRQAPGQGLDWMGWISPYSGNTNY 60

Qy         61 AQKLQGRVTMTTDTSTSTAYMELSSLRSEDTAVYYCARVGSGPYYYMDVWGQGTLVTVSS 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 AQKLQGRVTMTTDTSTSTAYMELSSLRSEDTAVYYCARVGSGPYYYMDVWGQGTLVTVSS 120

Qy        121 ASTKGPSVFPLAPSSKSTSGGTAALGCLVKDYFPEPVTVSWNSGALTSGVHTFPAVLQSS 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 ASTKGPSVFPLAPSSKSTSGGTAALGCLVKDYFPEPVTVSWNSGALTSGVHTFPAVLQSS 180

Qy        181 GLYSLSSVVTVPSSSLGTQTYICNVNHKPSNTKVDKKVEPKSCDKTHTCPPCPAPEAAGG 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        181 GLYSLSSVVTVPSSSLGTQTYICNVNHKPSNTKVDKKVEPKSCDKTHTCPPCPAPEAAGG 240

Qy        241 PSVFLFPPKPKDQLMISRTPEVTCVVVDVSHEDPEVKFNWYVDGVEVHNAKTKPREEQYN 300
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        241 PSVFLFPPKPKDQLMISRTPEVTCVVVDVSHEDPEVKFNWYVDGVEVHNAKTKPREEQYN 300

Qy        301 STYRVVSVLTVLHQDWLNGKEYKCKVSNKALPAPIEKTISKAKGQPREPQVYTLPPSREE 360
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        301 STYRVVSVLTVLHQDWLNGKEYKCKVSNKALPAPIEKTISKAKGQPREPQVYTLPPSREE 360

Qy        361 MTKNQVSLTCLVKGFYPSDIAVEWESNGQPENNYKTTPPVLDSDGSFFLYSKLTVDKSRW 420
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        361 MTKNQVSLTCLVKGFYPSDIAVEWESNGQPENNYKTTPPVLDSDGSFFLYSKLTVDKSRW 420

Qy        421 QQGNVFSCSVLHEALHNHYTQKSLSLSPGK 450
              ||||||||||||||||||||||||||||||
Db        421 QQGNVFSCSVLHEALHNHYTQKSLSLSPGK 450

SEQ ID NO:8
WO2014089209 teaches an anti-RGMA antibody heavy chain variable region (RGMA-JL3-VH) comprising SEQ ID NO:170 which is 100% identical to the amino acid sequence of instant SEQ ID NO:8 (see the sequence alignment below).
BBH47563
ID   BBH47563 standard; protein; 120 AA.
XX
AC   BBH47563;
XX
DT   31-JUL-2014  (first entry)
XX
DE   Anti-RGMA antibody heavy chain variable region (RGMA-JL3-VH), SEQ 170.
XX
KW   RGMA protein; Repulsive guidance molecule A; alzheimers disease;
KW   analgesic; antibody; antibody production; antibody therapy;
KW   antidepressant; antiparkinsonian; blood-brain barrier; brain disease;
KW   brain tumor; cerebroprotective; diagnostic test; drug delivery;
KW   genetic-disease-gen.; heavy chain variable region; huntingtons chorea;
KW   immunoassay; major depressive disorder; metastatic brain cancer;
KW   neurodegenerative disease; neuroleptic; neurological disease;
KW   neuroprotective; nootropic; pain; parkinsons disease;
KW   prophylactic to disease; protein detection; protein quantitation;
KW   psychiatric disorder; psychiatric-gen.; schizophrenia; stroke;
KW   therapeutic; vasotropic.
XX
OS   Homo sapiens.
XX
FH   Key             Location/Qualifiers
FT   Region          31..35
FT                   /label= CDR1
FT   Region          50..65
FT                   /label= CDR2
FT   Region          99..109
FT                   /label= CDR3
XX
CC PN   WO2014089209-A2.
XX
CC PD   12-JUN-2014.
XX
CC PF   04-DEC-2013; 2013WO-US073114.
XX
PR   04-DEC-2012; 2012US-0733252P.
PR   15-MAR-2013; 2013US-0792163P.
XX
CC PA   (ABBO ) ABBVIE INC.
XX
CC PI   Hanzatian DK,  Ghayur T,  Sterman AJS,  Goodearl A,  Harris MC;
XX
DR   WPI; 2014-L33889/42.
XX
CC PT   New blood-brain barrier penetrating dual variable domain (DVD) binding 
CC PT   protein that specifically binds to antigen expressed on brain vascular 
CC PT   epithelium of subject, for treating disease or disorder, e.g. 
CC PT   neurological disorder.
XX
CC PS   Claim 32; SEQ ID NO 170; 145pp; English.
XX
CC   The present invention relates to a novel blood-brain barrier (BBB) 
CC   penetrating dual variable domain (DVD) binding protein that specifically 
CC   binds to an antigen expressed on brain vascular epithelium of a subject 
CC   and facilitates uptake of a composition into the brain of the subject. 
CC   The DVD binding protein comprising first and second polypeptide chains, 
CC   where the first polypeptide chain comprises a first VD1-(X1)n-VD2-C-
CC   (X2)n, where VD1 is a first heavy chain variable domain, VD2 is a second 
CC   heavy chain variable domain, C is a heavy chain constant domain, X1 is a 
CC   first linker, X2 is an crystallizable fragment (Fc) region, and the 
CC   second polypeptide chain comprises a second VD1 -(X1)n-VD2-C-(X2)n, where
CC   VD1 is a first light chain variable domain, VD2 is a second light chain 
CC   variable domain, C is a light chain constant domain, X1 is a second 
CC   linker, X2 does not comprise an Fc region. The present invention also 
CC   provides: (1) a monospecific binding protein (antibody) comprising a 
CC   heavy polypeptide chain and a light polypeptide; (2) a bispecific binding
CC   protein (antibody) comprising the heavy polypeptide chain and the light 
CC   polypeptide chain; (3) a binding protein conjugate comprising the binding
CC   protein, the binding protein conjugate further comprising an agent, where
CC   the agent is an immunoadhension molecule, a diagnostic agent, an imaging 
CC   agent, a therapeutic agent, or a cytotoxic agent; (4) an isolated nucleic
CC   acid sequence encoding the binding protein; (5) a vector comprising the 
CC   nucleic acid sequence (4); (6) a host cell comprising the vector of (5); 
CC   (7) a method of producing the binding protein, or a method for generating
CC   a binding protein capable of binding two antigens; (8) a pharmaceutical 
CC   composition comprising the binding protein and a pharmaceutically 
CC   acceptable carrier; (9) a method for determining the presence of at least
CC   one antigen or its fragment in a test sample by an immunoassay; (10) a 
CC   method for determining the amount or concentration of the antigen or its 
CC   fragment in the test sample by an immunoassay; (11) a kit for assaying 
CC   the test sample for the presence, amount, or concentration of an antigen 
CC   or its fragment; (12) a humanized antibody that specifically binds 
CC   transferrin receptor (TfR); and (13) a humanized antibody that 
CC   specifically binds human insulin receptor (HIR). The DVD binding protein 
CC   can also be used for diagnosing, preventing or treating a disease or a 
CC   disorder in a subject by administering the DVD binding protein, where the
CC   disease or disorder includes brain disorder (e.g., autoimmune or 
CC   inflammatory disease of the brain, infectious disorder of the brain, 
CC   neurological disorder, neurodegenerative disorder, brain cancer, or brain
CC   metastasis), Huntington's chorea, Parkinson's disease, Alzheimer's 
CC   disease, stroke, mental disorders, depression, schizophrenia, acute and 
CC   chronic pain. The present sequence is an Anti-RGMA antibody heavy chain 
CC   variable region (RGMA-JL3-VH), which can be in the BBB penetrating DVD 
CC   binding protein of the invention for diagnosing, preventing or treating 
CC   the above mentioned disease or disorder.
XX
SQ   Sequence 120 AA;

  Query Match             100.0%;  Score 637;  DB 21;  Length 120;
  Best Local Similarity   100.0%;  
  Matches  120;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 EVQLVQSGAEVKKPGASVKVSCKASGYTFTSHGISWVRQAPGQGLDWMGWISPYSGNTNY 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 EVQLVQSGAEVKKPGASVKVSCKASGYTFTSHGISWVRQAPGQGLDWMGWISPYSGNTNY 60

Qy         61 AQKLQGRVTMTTDTSTSTAYMELSSLRSEDTAVYYCARVGSGPYYYMDVWGQGTLVTVSS 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 AQKLQGRVTMTTDTSTSTAYMELSSLRSEDTAVYYCARVGSGPYYYMDVWGQGTLVTVSS 120

WO2015191934 teaches an anti-RGMA antibody heavy chain variable region (RGMA-JL3-VH) comprising SEQ ID NO:170 which is 100% identical to the amino acid sequence of instant SEQ ID NO:8 (see the sequence alignment below).
BCJ81290
ID   BCJ81290 standard; protein; 120 AA.
XX
AC   BCJ81290;
XX
DT   28-JAN-2016  (first entry)
XX
DE   Repulsive guidance molecule A variable heavy chain RGMA-JL3 SEQ ID 170.
XX
KW   RGMA protein; Repulsive guidance molecule A; alzheimers disease;
KW   antibody; antiparkinsonian; cancer; cytostatic; diagnostic test;
KW   heavy chain variable region; immunosuppressive; immunotherapy;
KW   monoclonal antibody; multiple sclerosis; neurological disease;
KW   neuroprotective; nootropic; parkinsons disease; prophylactic to disease;
KW   protein production; protein therapy; therapeutic.
XX
OS   Unidentified.
XX
FH   Key             Location/Qualifiers
FT   Region          31..35
FT                   /note= "Complementarity determining region 1"
FT   Region          50..65
FT                   /note= "Complementarity determining region 2"
FT   Region          99..109
FT                   /note= "Complementarity determining region 3"
XX
CC PN   WO2015191934-A2.
XX
CC PD   17-DEC-2015.
XX
CC PF   11-JUN-2015; 2015WO-US035441.
XX
PR   11-JUN-2014; 2014US-0011010P.
PR   16-APR-2015; 2015US-0148623P.
XX
CC PA   (ABBO ) ABBVIE INC.
CC PA   (GOOD/) GOODEARL A D.
CC PA   (HANZ/) HANZATIAN D K.
CC PA   (KLEI/) KLEIN C.
CC PA   (MUEL/) MUELLER B K.
CC PA   (MUEL/) MUELLER R.
XX
CC PI   Goodearl AD,  Hanzatian DK,  Klein C,  Mueller BK,  Mueller R;
XX
DR   WPI; 2015-818098/02.
XX
CC PT   New dual variable domain binding protein comprising two domains that bind
CC PT   to target that facilitates entrance of binding protein into brain, and to
CC PT   TNF, respectively is insulin receptor binder used to treat e.g. multiple 
CC PT   sclerosis.
XX
CC PS   Claim 9; SEQ ID NO 170; 165pp; English.
XX
CC   The invention relates to novel blood-brain barrier (BBB) penetrating dual
CC   specific binding proteins. The invention claims: 1) a dual variable 
CC   domain (DVD) binding protein comprising at least a first and a second 
CC   binding domain, wherein the first binding domain specifically binds a 
CC   target that facilitates entrance of the binding protein into a brain, and
CC   the second binding domain specifically binds to TNF, APP, BACE1 , HER2, 
CC   APP, Abeta OR RGMA; 2) an isolated nucleic acid encoding the DVD binding 
CC   protein; 3) a vector comprising an isolated nucleic acid; 4) a host cell 
CC   comprising a vector; 5) a method of producing a DVD binding protein; and 
CC   6) a pharmaceutical composition comprising the DVD binding protein. The 
CC   binding protein is used for modulating Abeta levels within a cell, for 
CC   treating multiple sclerosis, alzheimers disease, parkinsons disease, 
CC   neurological condition or disease, and cancer. The present sequence 
CC   represents a repulsive guidance molecule A (RGMA) variable heavy chain 
CC   protein RGMA-JL3 which is used in generation and characterization of Dual
CC   Variable Domain Immunogobulin (DVD-Ig) binding proteins which is further 
CC   used in the treatment of neurological disease in the invention.
XX
SQ   Sequence 120 AA;

  Query Match             100.0%;  Score 637;  DB 23;  Length 120;
  Best Local Similarity   100.0%;  
  Matches  120;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 EVQLVQSGAEVKKPGASVKVSCKASGYTFTSHGISWVRQAPGQGLDWMGWISPYSGNTNY 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 EVQLVQSGAEVKKPGASVKVSCKASGYTFTSHGISWVRQAPGQGLDWMGWISPYSGNTNY 60

Qy         61 AQKLQGRVTMTTDTSTSTAYMELSSLRSEDTAVYYCARVGSGPYYYMDVWGQGTLVTVSS 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 AQKLQGRVTMTTDTSTSTAYMELSSLRSEDTAVYYCARVGSGPYYYMDVWGQGTLVTVSS 120

US2017073420 an anti-RGMA antibody heavy chain variable region (RGMA-JL3-VH) comprising SEQ ID NO:1 which is 100% identical to the amino acid sequence of instant SEQ ID NO:8 (see the sequence alignment below).
BDS53791
ID   BDS53791 standard; protein; 120 AA.
XX
AC   BDS53791;
XX
DT   04-MAY-2017  (first entry)
XX
DE   Anti-RGMa monoclonal antibody heavy chain variable region, SEQ ID 1.
XX
KW   RGMa protein; Repulsive guidance molecule A; antibody therapy;
KW   heavy chain variable region; immunosuppressive; monoclonal antibody;
KW   multiple sclerosis; neuroprotective; therapeutic.
XX
OS   Homo sapiens.
XX
CC PN   US2017073420-A1.
XX
CC PD   16-MAR-2017.
XX
CC PF   09-SEP-2016; 2016US-00261633.
XX
PR   11-SEP-2015; 2015US-0217672P.
PR   01-JUN-2016; 2016US-0344024P.
PR   15-JUL-2016; 2016US-0362931P.
PR   30-AUG-2016; 2016US-0381322P.
XX
CC PA   (ABBO ) ABBVIE INC.
CC PA   (ABBV-) ABBVIE DEUT GMBH & CO KG.
XX
CC PI   Greenberg SJ,  Mueller BK,  Popp A,  Rosebraugh MR,  Haig GM,  Lin S;
XX
DR   WPI; 2017-186130/23.
XX
CC PT   Treating relapsing form of multiple sclerosis in subject comprises 
CC PT   administering therapeutic amount of antibody or its antigen-binding 
CC PT   fragment that specifically binds repulsive guidance molecule A (RGMa).
XX
CC PS   Disclosure; SEQ ID NO 1; 74pp; English.
XX
CC   The present invention relates to a novel method for treating a relapsing 
CC   form of multiple sclerosis in a subject. The method involves 
CC   administering an antibody that specifically binds to repulsive guidance 
CC   molecule A (RGMa), wherein the antibody comprises heavy chain variable 
CC   region (VH) and light chain variable region (VL) complementarity 
CC   determining regions (CDRs) CDR-1, CDR-2 and CDR-3 having sequences of SEQ
CC   ID NOs: 2-4 and 6-8 (see BDS53792-BDS53794 and BDS53796-BDS53798). The 
CC   relapsing form of multiple sclerosis is relapsing remitting multiple 
CC   sclerosis (RRMS) or relapsing-secondary progressive multiple sclerosis 
CC   (SPMS). The present sequence represents an anti-RGMa monoclonal antibody 
CC   heavy chain variable region, which is used in treating the relapsing form
CC   of multiple sclerosis in a subject, by the above mentioned method of the 
CC   invention.
XX
SQ   Sequence 120 AA;

  Query Match             100.0%;  Score 637;  DB 24;  Length 120;
  Best Local Similarity   100.0%;  
  Matches  120;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 EVQLVQSGAEVKKPGASVKVSCKASGYTFTSHGISWVRQAPGQGLDWMGWISPYSGNTNY 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 EVQLVQSGAEVKKPGASVKVSCKASGYTFTSHGISWVRQAPGQGLDWMGWISPYSGNTNY 60

Qy         61 AQKLQGRVTMTTDTSTSTAYMELSSLRSEDTAVYYCARVGSGPYYYMDVWGQGTLVTVSS 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 AQKLQGRVTMTTDTSTSTAYMELSSLRSEDTAVYYCARVGSGPYYYMDVWGQGTLVTVSS 120

WO2017189959 teaches an anti-RGMA antibody heavy chain variable region  comprising SEQ ID NO:3164 which is 100% identical to the amino acid sequence of instant SEQ ID NO:8 (see the sequence alignment below).
BEO57863
ID   BEO57863 standard; protein; 120 AA.
XX
AC   BEO57863;
XX
DT   28-DEC-2017  (first entry)
XX
DE   Anti-RGM A Ab heavy chain variable region, SEQ:3164.
XX
KW   RGM A; Repulsive guidance molecule A; antibody; antibody production;
KW   antibody therapy; antiinflammatory; cardiovascular disease;
KW   cardiovascular-gen.; cytostatic; degeneration; diagnostic test;
KW   drug delivery; expression; genetic disorder; genetic-disease-gen.;
KW   growth disorder; growth-disorder-gen.; heavy chain variable region;
KW   hematological disease; hematological-gen.; immune disorder;
KW   immunomodulator; inflammatory disease; musculoskeletal disease;
KW   musculoskeletal-gen.; neoplasm; neurological disease; neuroprotective;
KW   ocular disease; ophthalmological; prophylactic to disease;
KW   psychiatric disorder; psychiatric-gen.; therapeutic.
XX
OS   Unidentified.
XX
CC PN   WO2017189959-A1.
XX
CC PD   02-NOV-2017.
XX
CC PF   28-APR-2017; 2017WO-US030054.
XX
PR   29-APR-2016; 2016US-0329442P.
PR   27-JUL-2016; 2016US-0367317P.
XX
CC PA   (VOYA-) VOYAGER THERAPEUTICS INC.
XX
CC PI   Paul S,  Ward DT;
XX
DR   WPI; 2017-745268/77.
XX
CC PT   Adeno-associated virus particle used in pharmaceutical composition for 
CC PT   preventing disease in subject, such as Parkinson's Disease, comprises 
CC PT   capsid and viral genome, where viral genome comprises inverted terminal 
CC PT   repeat and payload region.
XX
CC PS   Claim 1; SEQ ID NO 3164; 726pp; English.
XX
CC   The present invention relates to an adeno-associated virus (AAV) particle
CC   useful in preparing a pharmaceutical composition for diagnosing, 
CC   preventing and treating a disease in a subject. The AAV particle 
CC   comprises a capsid and a viral genome encoding one or more antibodies or 
CC   antibody fragments, where the viral genome comprises an inverted terminal
CC   repeat and a payload region. The invention further discloses: (1) a 
CC   method for producing a functional antibody in a subject; (2) a 
CC   pharmaceutical composition comprising an AAV particle and a 
CC   pharmaceutically acceptable excipient; (3) a method for expressing an 
CC   antibody in a cell or tissue; (4) a method for preventing a disease or 
CC   disorder in a subject; (5) a method for treating a disease or disorder in
CC   a subject; and (6) a method for vectored antibody delivery (VAD). The 
CC   disease can be Parkinson's disease, Dementia with Lewy Bodies, multiple 
CC   system atrophy, decreased muscle mass, decreased muscle strength, 
CC   decreased muscle function, spinal muscular atrophy, Alzheimer's disease, 
CC   Huntington's disease, multiple sclerosis, amyotrophic lateral sclerosis, 
CC   stroke, migraine, pain, neuropathy, psychiatric disorder, cancer, ocular 
CC   disease, systemic disease of blood, systemic disease of heart, systemic 
CC   disease of bone, immune system, autoimmune disease, inflammation 
CC   disorder, or inflammation. The present sequence is an anti-RGM A Ab heavy
CC   chain variable region, which is useful in preparing a pharmaceutical 
CC   composition for treating and preventing Parkinson's disease and dementia 
CC   with Lewy bodies in a subject.
XX
SQ   Sequence 120 AA;

  Query Match             100.0%;  Score 637;  DB 25;  Length 120;
  Best Local Similarity   100.0%;  
  Matches  120;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 EVQLVQSGAEVKKPGASVKVSCKASGYTFTSHGISWVRQAPGQGLDWMGWISPYSGNTNY 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 EVQLVQSGAEVKKPGASVKVSCKASGYTFTSHGISWVRQAPGQGLDWMGWISPYSGNTNY 60

Qy         61 AQKLQGRVTMTTDTSTSTAYMELSSLRSEDTAVYYCARVGSGPYYYMDVWGQGTLVTVSS 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 AQKLQGRVTMTTDTSTSTAYMELSSLRSEDTAVYYCARVGSGPYYYMDVWGQGTLVTVSS 120

WO2017189963 teaches an anti-RGMA antibody heavy chain variable region comprising SEQ ID NO:3081 which is 100% identical to the amino acid sequence of instant SEQ ID NO:8 (see the sequence alignment below).
BEN47976
ID   BEN47976 standard; protein; 120 AA.
XX
AC   BEN47976;
XX
DT   28-DEC-2017  (first entry)
XX
DE   Anti-RGMa protein antibody heavy chain variable region, SEQ ID 3081.
XX
KW   RGMa protein; alzheimers disease; antibody production; antibody therapy;
KW   antimicrobial-gen.; antiparkinsonian; brain disease; cerebroprotective;
KW   creutzfeldt jakob disease; degeneration; down syndrome; drug delivery;
KW   expression; frontotemporal dementia; gliosis; growth-disorder-gen.;
KW   heavy chain variable region; monoclonal antibody; motor neurone disease;
KW   multiple system atrophy; neurodegenerative disease; neuroprotective;
KW   nootropic; parkinsons disease; prion infection; prophylactic to disease;
KW   stroke; therapeutic; vasotropic.
XX
OS   Unidentified.
XX
CC PN   WO2017189963-A1.
XX
CC PD   02-NOV-2017.
XX
CC PF   28-APR-2017; 2017WO-US030060.
XX
PR   29-APR-2016; 2016US-0329457P.
PR   27-JUL-2016; 2016US-0367351P.
PR   14-DEC-2016; 2016US-0433973P.
XX
CC PA   (VOYA-) VOYAGER THERAPEUTICS INC.
XX
CC PI   Paul S,  Liu W,  Hou J,  Shu Y;
XX
DR   WPI; 2017-745263/76.
XX
CC PT   New adeno-associated virus particle comprising capsid and viral genome 
CC PT   which comprises inverted terminal repeat region and payload region used 
CC PT   in composition for preventing or treating disease or disorder e.g. Pick's
CC PT   disease.
XX
CC PS   Claim 1; SEQ ID NO 3081; 326pp; English.
XX
CC   The present invention relates to a novel Adeno-associated virus (AAV) 
CC   particle comprising a capsid and a viral genome, useful in a composition 
CC   for preventing or treating disease or disorder. The viral genome 
CC   comprises at least one inverted terminal repeat (ITR) region and a 
CC   payload region, the payload region comprises a regulatory sequence 
CC   operably linked to at least a first nucleic acid segment one or more 
CC   polypeptides or bispecific antibodies or their portions or fragments. 
CC   Also described are: (1) a method for producing a functional antibody in a
CC   subject; (2) a pharmaceutical composition comprising the AAV particle; 
CC   (3) a method for expressing an antibody in a cell or tissue; and (4) a 
CC   method for preventing a disease or disorder in a subject. The AAV 
CC   particle is useful for delivering the antibody in to the cell, which is 
CC   useful for treating disease or disorder. The disease or disorder is 
CC   chosen from tauopathies, tau-associated diseases, Alzheimer's disease 
CC   (AD), frontotemporal dementia and parkinsonism linked to chromosome 17 
CC   (FTDP-17), frontotemporal lobar degeneration (FTLD), chronic traumatic 
CC   encephalopathy (CTE), progressive supranuclear palsy (PSP), Down's 
CC   syndrome, Pick's disease, corticobasal degeneration (CBD), amyotrophic 
CC   lateral sclerosis (ALS), Prion diseases, Creutzfeldt-Jakob disease (CJD),
CC   multiple system atrophy, tangle-only dementia, progressive subcortical 
CC   gliosis, neurodegenerative disease and stroke. The present sequence 
CC   represents an anti-RGMa protein antibody heavy chain variable region, 
CC   used for preparing the AAV particle.
XX
SQ   Sequence 120 AA;

  Query Match             100.0%;  Score 637;  DB 25;  Length 120;
  Best Local Similarity   100.0%;  
  Matches  120;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 EVQLVQSGAEVKKPGASVKVSCKASGYTFTSHGISWVRQAPGQGLDWMGWISPYSGNTNY 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 EVQLVQSGAEVKKPGASVKVSCKASGYTFTSHGISWVRQAPGQGLDWMGWISPYSGNTNY 60

Qy         61 AQKLQGRVTMTTDTSTSTAYMELSSLRSEDTAVYYCARVGSGPYYYMDVWGQGTLVTVSS 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 AQKLQGRVTMTTDTSTSTAYMELSSLRSEDTAVYYCARVGSGPYYYMDVWGQGTLVTVSS 120

SEQ ID NO:9
WO2017189959 teaches an anti-NGMA antibody light chain variable region comprising SEQ ID NO:3368 which is 100% identical to the amino acid sequence of instant SEQ ID NO:9 (see the sequence alignment below).
BEO58067
ID   BEO58067 standard; protein; 109 AA.
XX
AC   BEO58067;
XX
DT   28-DEC-2017  (first entry)
XX
DE   Anti-NGM A Ab light chain variable region, SEQ:3368.
XX
KW   NGM A; antibody; antibody production; antibody therapy; antiinflammatory;
KW   cardiovascular disease; cardiovascular-gen.; cytostatic; degeneration;
KW   diagnostic test; drug delivery; expression; genetic disorder;
KW   genetic-disease-gen.; growth disorder; growth-disorder-gen.;
KW   hematological disease; hematological-gen.; immune disorder;
KW   immunomodulator; inflammatory disease; light chain variable region;
KW   musculoskeletal disease; musculoskeletal-gen.; neoplasm;
KW   neurological disease; neuroprotective; ocular disease; ophthalmological;
KW   prophylactic to disease; psychiatric disorder; psychiatric-gen.;
KW   therapeutic.
XX
OS   Unidentified.
XX
CC PN   WO2017189959-A1.
XX
CC PD   02-NOV-2017.
XX
CC PF   28-APR-2017; 2017WO-US030054.
XX
PR   29-APR-2016; 2016US-0329442P.
PR   27-JUL-2016; 2016US-0367317P.
XX
CC PA   (VOYA-) VOYAGER THERAPEUTICS INC.
XX
CC PI   Paul S,  Ward DT;
XX
DR   WPI; 2017-745268/77.
XX
CC PT   Adeno-associated virus particle used in pharmaceutical composition for 
CC PT   preventing disease in subject, such as Parkinson's Disease, comprises 
CC PT   capsid and viral genome, where viral genome comprises inverted terminal 
CC PT   repeat and payload region.
XX
CC PS   Claim 1; SEQ ID NO 3368; 726pp; English.
XX
CC   The present invention relates to an adeno-associated virus (AAV) particle
CC   useful in preparing a pharmaceutical composition for diagnosing, 
CC   preventing and treating a disease in a subject. The AAV particle 
CC   comprises a capsid and a viral genome encoding one or more antibodies or 
CC   antibody fragments, where the viral genome comprises an inverted terminal
CC   repeat and a payload region. The invention further discloses: (1) a 
CC   method for producing a functional antibody in a subject; (2) a 
CC   pharmaceutical composition comprising an AAV particle and a 
CC   pharmaceutically acceptable excipient; (3) a method for expressing an 
CC   antibody in a cell or tissue; (4) a method for preventing a disease or 
CC   disorder in a subject; (5) a method for treating a disease or disorder in
CC   a subject; and (6) a method for vectored antibody delivery (VAD). The 
CC   disease can be Parkinson's disease, Dementia with Lewy Bodies, multiple 
CC   system atrophy, decreased muscle mass, decreased muscle strength, 
CC   decreased muscle function, spinal muscular atrophy, Alzheimer's disease, 
CC   Huntington's disease, multiple sclerosis, amyotrophic lateral sclerosis, 
CC   stroke, migraine, pain, neuropathy, psychiatric disorder, cancer, ocular 
CC   disease, systemic disease of blood, systemic disease of heart, systemic 
CC   disease of bone, immune system, autoimmune disease, inflammation 
CC   disorder, or inflammation. The present sequence is an anti-NGM A Ab light
CC   chain variable region, which is useful in preparing a pharmaceutical 
CC   composition for treating and preventing Parkinson's disease and dementia 
CC   with Lewy bodies in a subject.
XX
SQ   Sequence 109 AA;

  Query Match             100.0%;  Score 570;  DB 25;  Length 109;
  Best Local Similarity   100.0%;  
  Matches  109;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 QSALTQPRSVSGSPGQSVTISCTGTSSSVGDSIYVSWYQQHPGKAPKLMLYDVTKRPSGV 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 QSALTQPRSVSGSPGQSVTISCTGTSSSVGDSIYVSWYQQHPGKAPKLMLYDVTKRPSGV 60

Qy         61 PDRFSGSKSGNTASLTISGLQAEDEADYYCCSYAGTDTLFGGGTKVTVL 109
              |||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 PDRFSGSKSGNTASLTISGLQAEDEADYYCCSYAGTDTLFGGGTKVTVL 109

WO2017189963 teaches an anti-RGMA antibody light chain variable region comprising SEQ ID NO:3248 which is 100% identical to the amino acid sequence of instant SEQ ID NO:9 (see the sequence alignment below).
BEN48143
ID   BEN48143 standard; protein; 109 AA.
XX
AC   BEN48143;
XX
DT   28-DEC-2017  (first entry)
XX
DE   Anti-RGMa protein antibody light chain variable region, SEQ ID 3248.
XX
KW   RGMa protein; alzheimers disease; antibody production; antibody therapy;
KW   antimicrobial-gen.; antiparkinsonian; brain disease; cerebroprotective;
KW   creutzfeldt jakob disease; degeneration; down syndrome; drug delivery;
KW   expression; frontotemporal dementia; gliosis; growth-disorder-gen.;
KW   light chain variable region; monoclonal antibody; motor neurone disease;
KW   multiple system atrophy; neurodegenerative disease; neuroprotective;
KW   nootropic; parkinsons disease; prion infection; prophylactic to disease;
KW   stroke; therapeutic; vasotropic.
XX
OS   Unidentified.
XX
CC PN   WO2017189963-A1.
XX
CC PD   02-NOV-2017.
XX
CC PF   28-APR-2017; 2017WO-US030060.
XX
PR   29-APR-2016; 2016US-0329457P.
PR   27-JUL-2016; 2016US-0367351P.
PR   14-DEC-2016; 2016US-0433973P.
XX
CC PA   (VOYA-) VOYAGER THERAPEUTICS INC.
XX
CC PI   Paul S,  Liu W,  Hou J,  Shu Y;
XX
DR   WPI; 2017-745263/76.
XX
CC PT   New adeno-associated virus particle comprising capsid and viral genome 
CC PT   which comprises inverted terminal repeat region and payload region used 
CC PT   in composition for preventing or treating disease or disorder e.g. Pick's
CC PT   disease.
XX
CC PS   Claim 1; SEQ ID NO 3248; 326pp; English.
XX
CC   The present invention relates to a novel Adeno-associated virus (AAV) 
CC   particle comprising a capsid and a viral genome, useful in a composition 
CC   for preventing or treating disease or disorder. The viral genome 
CC   comprises at least one inverted terminal repeat (ITR) region and a 
CC   payload region, the payload region comprises a regulatory sequence 
CC   operably linked to at least a first nucleic acid segment one or more 
CC   polypeptides or bispecific antibodies or their portions or fragments. 
CC   Also described are: (1) a method for producing a functional antibody in a
CC   subject; (2) a pharmaceutical composition comprising the AAV particle; 
CC   (3) a method for expressing an antibody in a cell or tissue; and (4) a 
CC   method for preventing a disease or disorder in a subject. The AAV 
CC   particle is useful for delivering the antibody in to the cell, which is 
CC   useful for treating disease or disorder. The disease or disorder is 
CC   chosen from tauopathies, tau-associated diseases, Alzheimer's disease 
CC   (AD), frontotemporal dementia and parkinsonism linked to chromosome 17 
CC   (FTDP-17), frontotemporal lobar degeneration (FTLD), chronic traumatic 
CC   encephalopathy (CTE), progressive supranuclear palsy (PSP), Down's 
CC   syndrome, Pick's disease, corticobasal degeneration (CBD), amyotrophic 
CC   lateral sclerosis (ALS), Prion diseases, Creutzfeldt-Jakob disease (CJD),
CC   multiple system atrophy, tangle-only dementia, progressive subcortical 
CC   gliosis, neurodegenerative disease and stroke. The present sequence 
CC   represents an anti-RGMa protein antibody light chain variable region, 
CC   used for preparing the AAV particle.
XX
SQ   Sequence 109 AA;

  Query Match             100.0%;  Score 570;  DB 25;  Length 109;
  Best Local Similarity   100.0%;  
  Matches  109;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 QSALTQPRSVSGSPGQSVTISCTGTSSSVGDSIYVSWYQQHPGKAPKLMLYDVTKRPSGV 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 QSALTQPRSVSGSPGQSVTISCTGTSSSVGDSIYVSWYQQHPGKAPKLMLYDVTKRPSGV 60

Qy         61 PDRFSGSKSGNTASLTISGLQAEDEADYYCCSYAGTDTLFGGGTKVTVL 109
              |||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 PDRFSGSKSGNTASLTISGLQAEDEADYYCCSYAGTDTLFGGGTKVTVL 109

WO2014089209 teaches an anti-RGMA antibody heavy chain variable region (RGMA-JL3-VL) comprising SEQ ID NO:171 which comprise the amino acid sequence of instant SEQ ID NO:9 (see the sequence alignment below).
BBH47564
ID   BBH47564 standard; protein; 110 AA.
XX
AC   BBH47564;
XX
DT   31-JUL-2014  (first entry)
XX
DE   Anti-RGMA antibody light chain variable region (RGMA-JL3-VL), SEQ 171.
XX
KW   RGMA protein; Repulsive guidance molecule A; alzheimers disease;
KW   analgesic; antibody; antibody production; antibody therapy;
KW   antidepressant; antiparkinsonian; blood-brain barrier; brain disease;
KW   brain tumor; cerebroprotective; diagnostic test; drug delivery;
KW   genetic-disease-gen.; huntingtons chorea; immunoassay;
KW   light chain variable region; major depressive disorder;
KW   metastatic brain cancer; neurodegenerative disease; neuroleptic;
KW   neurological disease; neuroprotective; nootropic; pain;
KW   parkinsons disease; prophylactic to disease; protein detection;
KW   protein quantitation; psychiatric disorder; psychiatric-gen.;
KW   schizophrenia; stroke; therapeutic; vasotropic.
XX
OS   Homo sapiens.
XX
FH   Key             Location/Qualifiers
FT   Region          23..36
FT                   /label= CDR1
FT   Region          52..58
FT                   /label= CDR2
FT   Region          91..98
FT                   /label= CDR3
XX
CC PN   WO2014089209-A2.
XX
CC PD   12-JUN-2014.
XX
CC PF   04-DEC-2013; 2013WO-US073114.
XX
PR   04-DEC-2012; 2012US-0733252P.
PR   15-MAR-2013; 2013US-0792163P.
XX
CC PA   (ABBO ) ABBVIE INC.
XX
CC PI   Hanzatian DK,  Ghayur T,  Sterman AJS,  Goodearl A,  Harris MC;
XX
DR   WPI; 2014-L33889/42.
XX
CC PT   New blood-brain barrier penetrating dual variable domain (DVD) binding 
CC PT   protein that specifically binds to antigen expressed on brain vascular 
CC PT   epithelium of subject, for treating disease or disorder, e.g. 
CC PT   neurological disorder.
XX
CC PS   Claim 34; SEQ ID NO 171; 145pp; English.
XX
CC   The present invention relates to a novel blood-brain barrier (BBB) 
CC   penetrating dual variable domain (DVD) binding protein that specifically 
CC   binds to an antigen expressed on brain vascular epithelium of a subject 
CC   and facilitates uptake of a composition into the brain of the subject. 
CC   The DVD binding protein comprising first and second polypeptide chains, 
CC   where the first polypeptide chain comprises a first VD1-(X1)n-VD2-C-
CC   (X2)n, where VD1 is a first heavy chain variable domain, VD2 is a second 
CC   heavy chain variable domain, C is a heavy chain constant domain, X1 is a 
CC   first linker, X2 is an crystallizable fragment (Fc) region, and the 
CC   second polypeptide chain comprises a second VD1 -(X1)n-VD2-C-(X2)n, where
CC   VD1 is a first light chain variable domain, VD2 is a second light chain 
CC   variable domain, C is a light chain constant domain, X1 is a second 
CC   linker, X2 does not comprise an Fc region. The present invention also 
CC   provides: (1) a monospecific binding protein (antibody) comprising a 
CC   heavy polypeptide chain and a light polypeptide; (2) a bispecific binding
CC   protein (antibody) comprising the heavy polypeptide chain and the light 
CC   polypeptide chain; (3) a binding protein conjugate comprising the binding
CC   protein, the binding protein conjugate further comprising an agent, where
CC   the agent is an immunoadhension molecule, a diagnostic agent, an imaging 
CC   agent, a therapeutic agent, or a cytotoxic agent; (4) an isolated nucleic
CC   acid sequence encoding the binding protein; (5) a vector comprising the 
CC   nucleic acid sequence (4); (6) a host cell comprising the vector of (5); 
CC   (7) a method of producing the binding protein, or a method for generating
CC   a binding protein capable of binding two antigens; (8) a pharmaceutical 
CC   composition comprising the binding protein and a pharmaceutically 
CC   acceptable carrier; (9) a method for determining the presence of at least
CC   one antigen or its fragment in a test sample by an immunoassay; (10) a 
CC   method for determining the amount or concentration of the antigen or its 
CC   fragment in the test sample by an immunoassay; (11) a kit for assaying 
CC   the test sample for the presence, amount, or concentration of an antigen 
CC   or its fragment; (12) a humanized antibody that specifically binds 
CC   transferrin receptor (TfR); and (13) a humanized antibody that 
CC   specifically binds human insulin receptor (HIR). The DVD binding protein 
CC   can also be used for diagnosing, preventing or treating a disease or a 
CC   disorder in a subject by administering the DVD binding protein, where the
CC   disease or disorder includes brain disorder (e.g., autoimmune or 
CC   inflammatory disease of the brain, infectious disorder of the brain, 
CC   neurological disorder, neurodegenerative disorder, brain cancer, or brain
CC   metastasis), Huntington's chorea, Parkinson's disease, Alzheimer's 
CC   disease, stroke, mental disorders, depression, schizophrenia, acute and 
CC   chronic pain. The present sequence is an Anti-RGMA antibody light chain 
CC   variable region (RGMA-JL3-VL), which can be in the BBB penetrating DVD 
CC   binding protein of the invention for diagnosing, preventing or treating 
CC   the above mentioned disease or disorder.
XX
SQ   Sequence 110 AA;

  Query Match             100.0%;  Score 570;  DB 21;  Length 110;
  Best Local Similarity   100.0%;  
  Matches  109;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 QSALTQPRSVSGSPGQSVTISCTGTSSSVGDSIYVSWYQQHPGKAPKLMLYDVTKRPSGV 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 QSALTQPRSVSGSPGQSVTISCTGTSSSVGDSIYVSWYQQHPGKAPKLMLYDVTKRPSGV 60

Qy         61 PDRFSGSKSGNTASLTISGLQAEDEADYYCCSYAGTDTLFGGGTKVTVL 109
              |||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 PDRFSGSKSGNTASLTISGLQAEDEADYYCCSYAGTDTLFGGGTKVTVL 109

WO2015191934 teaches an anti-RGMA antibody heavy chain variable region (RGMA-JL3-VL) comprising SEQ ID NO:171 which is 100% identical to the amino acid sequence of instant SEQ ID NO:9 (see the sequence alignment below).
BCJ81291
ID   BCJ81291 standard; protein; 110 AA.
XX
AC   BCJ81291;
XX
DT   28-JAN-2016  (first entry)
XX
DE   Repulsive guidance molecule A variable light chain RGMA-JL3 SEQ ID 171.
XX
KW   RGMA protein; Repulsive guidance molecule A; alzheimers disease;
KW   antibody; antiparkinsonian; cancer; cytostatic; diagnostic test;
KW   immunosuppressive; immunotherapy; light chain variable region;
KW   monoclonal antibody; multiple sclerosis; neurological disease;
KW   neuroprotective; nootropic; parkinsons disease; prophylactic to disease;
KW   protein production; protein therapy; therapeutic.
XX
OS   Unidentified.
XX
FH   Key             Location/Qualifiers
FT   Region          23..35
FT                   /note= "Complementarity determining region 1"
FT   Region          52..58
FT                   /note= "Complementarity determining region 2"
FT   Region          91..98
FT                   /note= "Complementarity determining region 3"
XX
CC PN   WO2015191934-A2.
XX
CC PD   17-DEC-2015.
XX
CC PF   11-JUN-2015; 2015WO-US035441.
XX
PR   11-JUN-2014; 2014US-0011010P.
PR   16-APR-2015; 2015US-0148623P.
XX
CC PA   (ABBO ) ABBVIE INC.
CC PA   (GOOD/) GOODEARL A D.
CC PA   (HANZ/) HANZATIAN D K.
CC PA   (KLEI/) KLEIN C.
CC PA   (MUEL/) MUELLER B K.
CC PA   (MUEL/) MUELLER R.
XX
CC PI   Goodearl AD,  Hanzatian DK,  Klein C,  Mueller BK,  Mueller R;
XX
DR   WPI; 2015-818098/02.
XX
CC PT   New dual variable domain binding protein comprising two domains that bind
CC PT   to target that facilitates entrance of binding protein into brain, and to
CC PT   TNF, respectively is insulin receptor binder used to treat e.g. multiple 
CC PT   sclerosis.
XX
CC PS   Claim 11; SEQ ID NO 171; 165pp; English.
XX
CC   The invention relates to novel blood-brain barrier (BBB) penetrating dual
CC   specific binding proteins. The invention claims: 1) a dual variable 
CC   domain (DVD) binding protein comprising at least a first and a second 
CC   binding domain, wherein the first binding domain specifically binds a 
CC   target that facilitates entrance of the binding protein into a brain, and
CC   the second binding domain specifically binds to TNF, APP, BACE1 , HER2, 
CC   APP, Abeta OR RGMA; 2) an isolated nucleic acid encoding the DVD binding 
CC   protein; 3) a vector comprising an isolated nucleic acid; 4) a host cell 
CC   comprising a vector; 5) a method of producing a DVD binding protein; and 
CC   6) a pharmaceutical composition comprising the DVD binding protein. The 
CC   binding protein is used for modulating Abeta levels within a cell, for 
CC   treating multiple sclerosis, alzheimers disease, parkinsons disease, 
CC   neurological condition or disease, and cancer. The present sequence 
CC   represents a repulsive guidance molecule A (RGMA) variable light chain 
CC   protein RGMA-JL3 which is used in generation and characterization of Dual
CC   Variable Domain Immunogobulin (DVD-Ig) binding proteins which is further 
CC   used in the treatment of neurological disease in the invention.
XX
SQ   Sequence 110 AA;

  Query Match             100.0%;  Score 570;  DB 23;  Length 110;
  Best Local Similarity   100.0%;  
  Matches  109;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 QSALTQPRSVSGSPGQSVTISCTGTSSSVGDSIYVSWYQQHPGKAPKLMLYDVTKRPSGV 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 QSALTQPRSVSGSPGQSVTISCTGTSSSVGDSIYVSWYQQHPGKAPKLMLYDVTKRPSGV 60

Qy         61 PDRFSGSKSGNTASLTISGLQAEDEADYYCCSYAGTDTLFGGGTKVTVL 109
              |||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 PDRFSGSKSGNTASLTISGLQAEDEADYYCCSYAGTDTLFGGGTKVTVL 109

WO2014089209 an anti-RGMA antibody heavy chain variable region (RGMA-GS-mTFR(AB403)-L) comprising SEQ ID NO:185 which comprises the amino acid sequence of instant SEQ ID NO:9 (see the sequence alignment below).
BBH47578
ID   BBH47578 standard; protein; 227 AA.
XX
AC   BBH47578;
XX
DT   31-JUL-2014  (first entry)
XX
DE   Anti-RGMA/TFR bispecific antibody VL (RGMA-GS-mTFR(AB403)-L), SEQ 185.
XX
KW   RGMA protein; Repulsive guidance molecule A; TFR protein;
KW   alzheimers disease; analgesic; antibody production; antibody therapy;
KW   antidepressant; antiparkinsonian; bispecific antibody;
KW   blood-brain barrier; brain disease; brain tumor; cerebroprotective;
KW   diagnostic test; drug delivery; genetic-disease-gen.; huntingtons chorea;
KW   immunoassay; light chain variable region; major depressive disorder;
KW   metastatic brain cancer; neurodegenerative disease; neuroleptic;
KW   neurological disease; neuroprotective; nootropic; pain;
KW   parkinsons disease; prophylactic to disease; protein detection;
KW   protein quantitation; psychiatric disorder; psychiatric-gen.;
KW   schizophrenia; stroke; therapeutic; vasotropic.
XX
OS   Homo sapiens.
OS   Synthetic.
XX
FH   Key             Location/Qualifiers
FT   Domain          1..110
FT                   /note= "Outer variable domain (RGMA(JL3)-VL)"
FT   Region          111..119
FT                   /note= "Linker (GS)"
FT   Domain          120..227
FT                   /note= "Inner variable domain (AB403VL)"
XX
CC PN   WO2014089209-A2.
XX
CC PD   12-JUN-2014.
XX
CC PF   04-DEC-2013; 2013WO-US073114.
XX
PR   04-DEC-2012; 2012US-0733252P.
PR   15-MAR-2013; 2013US-0792163P.
XX
CC PA   (ABBO ) ABBVIE INC.
XX
CC PI   Hanzatian DK,  Ghayur T,  Sterman AJS,  Goodearl A,  Harris MC;
XX
DR   WPI; 2014-L33889/42.
XX
CC PT   New blood-brain barrier penetrating dual variable domain (DVD) binding 
CC PT   protein that specifically binds to antigen expressed on brain vascular 
CC PT   epithelium of subject, for treating disease or disorder, e.g. 
CC PT   neurological disorder.
XX
CC PS   Example 1; SEQ ID NO 185; 145pp; English.
XX
CC   The present invention relates to a novel blood-brain barrier (BBB) 
CC   penetrating dual variable domain (DVD) binding protein that specifically 
CC   binds to an antigen expressed on brain vascular epithelium of a subject 
CC   and facilitates uptake of a composition into the brain of the subject. 
CC   The DVD binding protein comprising first and second polypeptide chains, 
CC   where the first polypeptide chain comprises a first VD1-(X1)n-VD2-C-
CC   (X2)n, where VD1 is a first heavy chain variable domain, VD2 is a second 
CC   heavy chain variable domain, C is a heavy chain constant domain, X1 is a 
CC   first linker, X2 is an crystallizable fragment (Fc) region, and the 
CC   second polypeptide chain comprises a second VD1 -(X1)n-VD2-C-(X2)n, where
CC   VD1 is a first light chain variable domain, VD2 is a second light chain 
CC   variable domain, C is a light chain constant domain, X1 is a second 
CC   linker, X2 does not comprise an Fc region. The present invention also 
CC   provides: (1) a monospecific binding protein (antibody) comprising a 
CC   heavy polypeptide chain and a light polypeptide; (2) a bispecific binding
CC   protein (antibody) comprising the heavy polypeptide chain and the light 
CC   polypeptide chain; (3) a binding protein conjugate comprising the binding
CC   protein, the binding protein conjugate further comprising an agent, where
CC   the agent is an immunoadhension molecule, a diagnostic agent, an imaging 
CC   agent, a therapeutic agent, or a cytotoxic agent; (4) an isolated nucleic
CC   acid sequence encoding the binding protein; (5) a vector comprising the 
CC   nucleic acid sequence (4); (6) a host cell comprising the vector of (5); 
CC   (7) a method of producing the binding protein, or a method for generating
CC   a binding protein capable of binding two antigens; (8) a pharmaceutical 
CC   composition comprising the binding protein and a pharmaceutically 
CC   acceptable carrier; (9) a method for determining the presence of at least
CC   one antigen or its fragment in a test sample by an immunoassay; (10) a 
CC   method for determining the amount or concentration of the antigen or its 
CC   fragment in the test sample by an immunoassay; (11) a kit for assaying 
CC   the test sample for the presence, amount, or concentration of an antigen 
CC   or its fragment; (12) a humanized antibody that specifically binds 
CC   transferrin receptor (TfR); and (13) a humanized antibody that 
CC   specifically binds human insulin receptor (HIR). The DVD binding protein 
CC   can also be used for diagnosing, preventing or treating a disease or a 
CC   disorder in a subject by administering the DVD binding protein, where the
CC   disease or disorder includes brain disorder (e.g., autoimmune or 
CC   inflammatory disease of the brain, infectious disorder of the brain, 
CC   neurological disorder, neurodegenerative disorder, brain cancer, or brain
CC   metastasis), Huntington's chorea, Parkinson's disease, Alzheimer's 
CC   disease, stroke, mental disorders, depression, schizophrenia, acute and 
CC   chronic pain. The present sequence is an Anti-RGMA/TFR bispecific 
CC   antibody light chain variable region (RGMA-GS-mTFR(AB403)-L), comprising 
CC   an outer variable domain RGMA(JL3)-VL, a linker and an inner variable 
CC   domain AB403VL, where the bispecific antibody is a BBB penetrating DVD 
CC   sequence used the invention for diagnosing, preventing or treating the 
CC   above mentioned disease or disorder.
XX
SQ   Sequence 227 AA;

  Query Match             100.0%;  Score 570;  DB 21;  Length 227;
  Best Local Similarity   100.0%;  
  Matches  109;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 QSALTQPRSVSGSPGQSVTISCTGTSSSVGDSIYVSWYQQHPGKAPKLMLYDVTKRPSGV 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 QSALTQPRSVSGSPGQSVTISCTGTSSSVGDSIYVSWYQQHPGKAPKLMLYDVTKRPSGV 60

Qy         61 PDRFSGSKSGNTASLTISGLQAEDEADYYCCSYAGTDTLFGGGTKVTVL 109
              |||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 PDRFSGSKSGNTASLTISGLQAEDEADYYCCSYAGTDTLFGGGTKVTVL 109

WO2015191934 teaches a dual variable domain binding VL chain fusion protein comprising SEQ ID NO:185 which comprises the amino acid sequence of instant SEQ ID NO:9 (see the sequence alignment below).
BCJ81305
ID   BCJ81305 standard; protein; 227 AA.
XX
AC   BCJ81305;
XX
DT   28-JAN-2016  (first entry)
XX
DE   Dual variable domain binding VL chain fusion protein SEQ ID NO: 185.
XX
KW   Fusoin protein; RGMA protein; Repulsive guidance molecule A; Transferrin;
KW   alzheimers disease; antibody; antiparkinsonian; cancer; cytostatic;
KW   diagnostic test; immunosuppressive; immunotherapy;
KW   light chain variable region; monoclonal antibody; multiple sclerosis;
KW   neurological disease; neuroprotective; nootropic; parkinsons disease;
KW   prophylactic to disease; protein production; protein therapy;
KW   therapeutic.
XX
OS   Unidentified.
XX
FH   Key             Location/Qualifiers
FT   Protein         1..110
FT                   /note= "Repulsive guidance molecule A variable light 
FT                   chain RGMA-JL3VL"
FT   Region          111..119
FT                   /note= "Linker"
FT   Protein         120..227
FT                   /note= "Transferrin receptor variable light chain protein
FT                   AB403VL"
XX
CC PN   WO2015191934-A2.
XX
CC PD   17-DEC-2015.
XX
CC PF   11-JUN-2015; 2015WO-US035441.
XX
PR   11-JUN-2014; 2014US-0011010P.
PR   16-APR-2015; 2015US-0148623P.
XX
CC PA   (ABBO ) ABBVIE INC.
CC PA   (GOOD/) GOODEARL A D.
CC PA   (HANZ/) HANZATIAN D K.
CC PA   (KLEI/) KLEIN C.
CC PA   (MUEL/) MUELLER B K.
CC PA   (MUEL/) MUELLER R.
XX
CC PI   Goodearl AD,  Hanzatian DK,  Klein C,  Mueller BK,  Mueller R;
XX
DR   WPI; 2015-818098/02.
XX
CC PT   New dual variable domain binding protein comprising two domains that bind
CC PT   to target that facilitates entrance of binding protein into brain, and to
CC PT   TNF, respectively is insulin receptor binder used to treat e.g. multiple 
CC PT   sclerosis.
XX
CC PS   Claim 11; SEQ ID NO 185; 165pp; English.
XX
CC   The invention relates to novel blood-brain barrier (BBB) penetrating dual
CC   specific binding proteins. The invention claims: 1) a dual variable 
CC   domain (DVD) binding protein comprising at least a first and a second 
CC   binding domain, wherein the first binding domain specifically binds a 
CC   target that facilitates entrance of the binding protein into a brain, and
CC   the second binding domain specifically binds to TNF, APP, BACE1 , HER2, 
CC   APP, Abeta OR RGMA; 2) an isolated nucleic acid encoding the DVD binding 
CC   protein; 3) a vector comprising an isolated nucleic acid; 4) a host cell 
CC   comprising a vector; 5) a method of producing a DVD binding protein; and 
CC   6) a pharmaceutical composition comprising the DVD binding protein. The 
CC   binding protein is used for modulating Abeta levels within a cell, for 
CC   treating multiple sclerosis, alzheimers disease, parkinsons disease, 
CC   neurological condition or disease, and cancer. The present sequence 
CC   represents a dual variable domain binding variable light chain fusion 
CC   protein comprising a transferrin receptor variable light chain protein 
CC   AB403VL and repulsive guidance molecule A variable light chain RGMA-JL3VL
CC   which is linked by a linker sequence which is used in generation and 
CC   characterization of Dual Variable Domain Immunogobulin (DVD-Ig) binding 
CC   proteins and in preparation and analysis of amyloid- beta/transferrin 
CC   receptor DVD-Ig proteins which is further used in the treatment of 
CC   neurological disease in the invention.
XX
SQ   Sequence 227 AA;

  Query Match             100.0%;  Score 570;  DB 23;  Length 227;
  Best Local Similarity   100.0%;  
  Matches  109;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 QSALTQPRSVSGSPGQSVTISCTGTSSSVGDSIYVSWYQQHPGKAPKLMLYDVTKRPSGV 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 QSALTQPRSVSGSPGQSVTISCTGTSSSVGDSIYVSWYQQHPGKAPKLMLYDVTKRPSGV 60

Qy         61 PDRFSGSKSGNTASLTISGLQAEDEADYYCCSYAGTDTLFGGGTKVTVL 109
              |||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 PDRFSGSKSGNTASLTISGLQAEDEADYYCCSYAGTDTLFGGGTKVTVL 109

SEQ ID NO:10
US2017073420 teaches an anti-RGMA antibody light chain variable region comprising SEQ ID NO:5 which is 100% identical to the amino acid sequence of instant SEQ ID NO:10 (see the sequence alignment below).
BDS53795
ID   BDS53795 standard; protein; 109 AA.
XX
AC   BDS53795;
XX
DT   04-MAY-2017  (first entry)
XX
DE   Anti-RGMa monoclonal antibody light chain variable region, SEQ ID 5.
XX
KW   Immunoglobulin lambda; RGMa protein; Repulsive guidance molecule A;
KW   antibody therapy; immunosuppressive; light chain variable region;
KW   monoclonal antibody; multiple sclerosis; neuroprotective; therapeutic.
XX
OS   Homo sapiens.
XX
CC PN   US2017073420-A1.
XX
CC PD   16-MAR-2017.
XX
CC PF   09-SEP-2016; 2016US-00261633.
XX
PR   11-SEP-2015; 2015US-0217672P.
PR   01-JUN-2016; 2016US-0344024P.
PR   15-JUL-2016; 2016US-0362931P.
PR   30-AUG-2016; 2016US-0381322P.
XX
CC PA   (ABBO ) ABBVIE INC.
CC PA   (ABBV-) ABBVIE DEUT GMBH & CO KG.
XX
CC PI   Greenberg SJ,  Mueller BK,  Popp A,  Rosebraugh MR,  Haig GM,  Lin S;
XX
DR   WPI; 2017-186130/23.
XX
CC PT   Treating relapsing form of multiple sclerosis in subject comprises 
CC PT   administering therapeutic amount of antibody or its antigen-binding 
CC PT   fragment that specifically binds repulsive guidance molecule A (RGMa).
XX
CC PS   Disclosure; SEQ ID NO 5; 74pp; English.
XX
CC   The present invention relates to a novel method for treating a relapsing 
CC   form of multiple sclerosis in a subject. The method involves 
CC   administering an antibody that specifically binds to repulsive guidance 
CC   molecule A (RGMa), wherein the antibody comprises heavy chain variable 
CC   region (VH) and light chain variable region (VL) complementarity 
CC   determining regions (CDRs) CDR-1, CDR-2 and CDR-3 having sequences of SEQ
CC   ID NOs: 2-4 and 6-8 (see BDS53792-BDS53794 and BDS53796-BDS53798). The 
CC   relapsing form of multiple sclerosis is relapsing remitting multiple 
CC   sclerosis (RRMS) or relapsing-secondary progressive multiple sclerosis 
CC   (SPMS). The present sequence represents an anti-RGMa monoclonal antibody 
CC   light chain variable region, which is used in treating the relapsing form
CC   of multiple sclerosis in a subject, by the above mentioned method of the 
CC   invention.
XX
SQ   Sequence 109 AA;

  Query Match             100.0%;  Score 568;  DB 24;  Length 109;
  Best Local Similarity   100.0%;  
  Matches  109;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 QSALTQPRSVSGSPGQSVTISCTGTSSSVGDSIYVSWYQQHPGKAPKLMLYDVTKRPSGV 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 QSALTQPRSVSGSPGQSVTISCTGTSSSVGDSIYVSWYQQHPGKAPKLMLYDVTKRPSGV 60

Qy         61 PDRFSGSKSGNTASLTISGLQAEDEADYYCYSYAGTDTLFGGGTKVTVL 109
              |||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 PDRFSGSKSGNTASLTISGLQAEDEADYYCYSYAGTDTLFGGGTKVTVL 109

WO2017186928 teaches cancer treatment Elezanumab light chain comprising SEQ ID NO:992 which comprise the amino acid sequence of instant SEQ ID NO:10 (see the sequence alignment below).

BEN78160
ID   BEN78160 standard; protein; 215 AA.
XX
AC   BEN78160;
XX
DT   11-JAN-2018  (first entry)
XX
DE   Cancer treatment Elezanumab_light chain, SEQ 992.
XX
KW   antimicrobial-gen.; autoimmune disease; cancer; cardiovascular disease;
KW   cardiovascular-gen.; cytostatic; gene therapy; genetic-disease-gen.;
KW   immunosuppressive; infectious disease; light chain; monoclonal antibody;
KW   monogenic disorder; prophylactic to disease; therapeutic;
KW   vaccine, general; viral infection; virucide.
XX
OS   Unidentified.
XX
CC PN   WO2017186928-A1.
XX
CC PD   02-NOV-2017.
XX
CC PF   28-APR-2017; 2017WO-EP060226.
XX
PR   29-APR-2016; 2016WO-EP059711.
XX
CC PA   (CURE-) CUREVAC AG.
XX
CC PI   Fotin-Mleczek M,  Hoerr I;
XX
DR   WPI; 2017-74479H/76.
XX
CC PT   New RNA comprises coding sequence, useful for treating or preventing 
CC PT   cancer (e.g. breast cancer), cardiovascular diseases, neurological 
CC PT   diseases, infectious diseases, autoimmune diseases, virus diseases or 
CC PT   monogenetic diseases.
XX
CC PS   Claim 24; SEQ ID NO 992; 780pp; English.
XX
CC   The present invention relates to a novel RNA encoding an antibody or a 
CC   variant, useful for treating or preventing disorder in a subject. The 
CC   invention further relates to: (1) a combination of at least two distinct 
CC   RNAs preferably for use in medicine; (2) a composition comprising the RNA
CC   and a pharmaceutical carrier; (3) a vaccine comprising the RNA, the 
CC   pharmaceutical carrier or the composition; (4) a kit; and (5) a method 
CC   for treating or preventing a disorder which involves administering an 
CC   amount of the RNA, the composition, the vaccine or the kit to the 
CC   subject. The disorder includes cancer, cardiovascular disease, infectious
CC   disease, autoimmune disease, virus disease or monogenetic disease. The 
CC   present sequence represents an antibody sequence, which is encoded by the
CC   RNA used in treating or preventing the above-mentioned disorders in a 
CC   subject.
XX
SQ   Sequence 215 AA;

  Query Match             100.0%;  Score 568;  DB 25;  Length 215;
  Best Local Similarity   100.0%;  
  Matches  109;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 QSALTQPRSVSGSPGQSVTISCTGTSSSVGDSIYVSWYQQHPGKAPKLMLYDVTKRPSGV 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 QSALTQPRSVSGSPGQSVTISCTGTSSSVGDSIYVSWYQQHPGKAPKLMLYDVTKRPSGV 60

Qy         61 PDRFSGSKSGNTASLTISGLQAEDEADYYCYSYAGTDTLFGGGTKVTVL 109
              |||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 PDRFSGSKSGNTASLTISGLQAEDEADYYCYSYAGTDTLFGGGTKVTVL 109

16.	Any inquiry of a general nature or relating to the status of this general application should be directed to the Group receptionist whose telephone number is (571) 272-1600.
Papers relating to this application may be submitted to Technology Center 1600, Group 1649 by facsimile transmission.  The faxing of such papers must conform with the notice published in the Official Gazette, 1096 OG 30 (November 15, 1989).  Should applicant wish to FAX a response, the current FAX number for Group 1600 is (571) 273-8300.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Chang-Yu Wang whose telephone number is (571) 272-4521.  The examiner can normally be reached on Monday-Thursday from 7:00 AM to 5:30 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jeffrey Stucker, can be reached at (571) 272-0911.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

Chang-Yu Wang
November 14, 2022


/CHANG-YU WANG/Primary Examiner, Art Unit 1649